Title: Enclosures: [Statements], [November 1792]
From: Treasury Department
To: 





















States
Districts
Collectors
Gross amount of
Payments for

Balances in the hands of Collectors.
Monies received by the Treasurer


Duties on Merchandize.
Duties on Tonnage.
Fines Penalties and Forfeitures.
Drawbacks on Merchandize exported.
Bounties on salted Fish and Provision exported.
Expenses on Collection of the Duties.
Expenses attending Prosecutions.
Net amount of Duties on Imports and Tonnage, and of Fines Penalties and Forfeitures.
Bonds uncollected.
Cash on hand.
Total amount.
For Warrants included in his accounts to Decemr 31, 1791, not passed to the credit of the Collectors on that day.
For Warrants included in his accounts to Decr. 31, 1791, for which the collectors received credit on that day.
For Warrants credited the Collectors previous to January 1, 1792, which are stated in the Treasurers subsequent accounts.


New Hampshire
Portsmouth
Joseph Whipple
55,770.30½
4,212.42
22.53
344.19
855.44
5,772.47½
. . . . . .
53,033.15
14,456.72½
5.533.42½
19 990.15
. . . . . .
29,087. “
3,956. “


Massachusetts
Newbury Port
Stephen Cross
85,849.90½
2,535.52
. . . . . .
642.42
4,369.24¾
7,551.10½
. . . . . .
75,822.65¼
21,525.14¼
. . . . . .
21,525.14¼
. . . . . .
54,297.51
. . . . . .



Gloucester
Epes Sargent
26,660.58½
1,170.42
. . . . . .
. . . . . .
2,132.68
2,844.44½
28.45
22,825.43
5,924.71
382.72
6,307.43
. . . . . .
16,518. “
. . . . . .



Salem
Joseph Hiller
175,341.93½
3,290.03
308.18½
10,265.17
8,600.92½
10,131.49
3.12½
149,939.44
35,729.83½
212.60½
35 942.44
. . . . . .
113,997. “
. . . . . .




  
    Marblehead
    {
  


  
    Richard Harris
    }
  
  
     
  
  
    Samuel R. Gerry
  

. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .

  
    {
    . . . . . .
  
  
     
  
  
    5,517.60¾
  

55.48¾
55.48¾
. . . . . .
3,874. “
. . . . . .


20,798.70¼
1,379.92
. . . . . .
. . . . . .
3,361.52¾
2,534.33¾
. . . . . .
16,282.75¾






. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
911.74½
6,429.35¼
. . . . . .
5,923.92
. . . . . .



Boston
Benjamin Lincoln
635,148.44¾
24,861.49⅔
2,845.97⅔
7,564.57⅓
4,626.07
26,987.47
. . . . . .
623,677.80¾
175 651.98½
50,490.77¼
226,142.75¾
4,345.67
357,535.05
40,000. “



Plymouth
William Watson
6,572.37½
743.99
. . . . . .
. . . . . .
645.79½
751.91
. . . . . .
5,918.66
531.13
307.53
838.66
. . . . . .
5,080. “
. . . . . .



Barnstable
Joseph Otis
2,351.73½
722.80½
. . . . . .
. . . . . .
. . . . . .
210.42
. . . . . .
2,864.12
. . . . . .
231.32
231.32
. . . . . .
2,632.80
. . . . . .



Nantucket
Stephen Hussey
3,136.68½
1,384.91½
. . . . . .
. . . . . .
22.10
373.21½
. . . . . .
4,126.28½
. . . . . .
182.81½
182.81½
. . . . . .
3,943.47
. . . . . .



Edgartown
John Pease
635.46
188.44
. . . . . .
. . . . . .
88.80
156.52
. . . . . .
578.58
. . . . . .
178.58
178.58
. . . . . .
400. “
. . . . . .



New Bedford
Edward Pope
3,919.63
996.84
. . . . . .
. . . . . .
137.55
434.24
. . . . . .
4,344.68
198.90
25.78
224.68
. . . . . .
4,120. “
. . . . . .



Dighton
Hodijah Baylies
3,024.15
681.59
. . . . . .
. . . . . .
102.05
297.12
88.26
3,218.31
318.84
599.47
918.31
. . . . . .
2,300. “
. . . . . .



York
Richard Trevett
1,646.23
194.14
. . . . . .
. . . . . .
102.62
170.66½
. . . . . .
1,567.08½
117.46
49.62½
167.08½
. . . . . .
⟨1,400.⟩ “
. . . . . .



Biddeford
Jeremiah Hill
9,734.22½
968.85
. . . . . .
. . . . . .
84.45
857 88½
. . . . . .
9,760.74
1,851.40
475.91
2,327.31
. . . . . .
⟨7,433.43⟩
. . . . . .



Portland
Nathaniel F. Fosdick
32,529.09½
3,779.88
139.50
⟨658.02½⟩
677.56½
3,056.39½
21.78
32,034.71¼
10,919.08
3,865.99¼
14,785.07¼
668…
⟨17,249.64⟩
. . . . . .



Bath
William Webb
5,548.44
1,354.49⅓
200.  
. . . . . .
15.10½
380.88⅓
. . . . . .
6,706.94½
2,126.27½
926.67
3,052.94½
. . . . . .
⟨3,654.⟩  
. . . . . .



Wiscassett
Francis Cook
8,975.49½
2,580.66
. . . . . .
. . . . . .
28.90
1,237.33
. . . . . .
10,289.92½
2,363.69
1,317.38½
3,681.07½
. . . . . .
⟨6,392⟩.85
216. “



Penobscot
John Lee
647.29
956.84
. . . . . .
. . . . . .
41.20
242.08
. . . . . .
1,320.85
. . . . . .
920.85
920.85
. . . . . .
⟨400…⟩
. . . . . .



Frenchman’s Bay
Melatiah Jordan
1,317.17¾
1,389.56
. . . . . .
. . . . . .
10.  
377.11¾
. . . . . .
2,319.62
. . . . . .
1,271.28
1,271.28
. . . . . .
⟨1,048.34⟩
. . . . . .



Machias
Stephen Smith
1,262.25
2,677.55
. . . . . .
. . . . . .
. . . . . .
203.79
206.09
3,529.92
606.56
718.20
1,324.76
. . . . . .
2,205.16
. . . . . .



Passamaquody
Lewis F. De Lesdernier
874.63½
46.12
. . . . . .
. . . . . .
. . . . . .
133.04
. . . . . .
787.71½
. . . . . .
576.87½
576.87½
. . . . . .
210.84
. . . . . .


Rhode Island
New Port
William Ellery
49,624.91½
1,825.01½
334.02½
445.52
876.55
3,719.55
. . . . . .
46,742.33½
14,368.18½
2,016.48
16,384.66½
. . . . . .
23,357.67
7,000…



Providence
Jeremiah Olney
103,511.84
1,312.08¾
. . . . . .
76.35
1,051.58¼
3,899.90¾
. . . . . .
99,796.08¾
58,748.88¾
130.87
58,879.75¾
. . . . . .
39,466.52
1,449.81


Connecticut
New London
Jedediah Huntington
150,857.56
7,016.70½
. . . . . .
. . . . . .
929.16½
11,916.88
. . . . . .
145,028.22
29,249.29½
14,569.82½
43,819.12
. . . . . .
91,147.50
10,061.60



New Haven
Jonathan Fitch
49,323.63¼
1,603.62
. . . . . .
. . . . . .
273.10
2,634.23
. . . . . .
48,019.92¼
8,417.16½
7,765.96¾
16,183.13¼
. . . . . .
31,836.79
. . . . . .



Fairfield
Samuel Smedley
14,086.55
467.20½
. . . . . .
. . . . . .
76.10
844.16½
. . . . . .
13,633.49
2,349.85
906.64
3,256.49
. . . . . .
10,377.  
. . . . . .


New York

    
      Sagg Harbour
      {
    
  

    
      John Gelston
      }
    
    
       
    
    
      Henry P. Dering
    
  
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .

  
    {
    . . . . . .
  
  
     
  
  
    269.88¾
  

. . . . . .
. . . . . .
. . . . . .
507.85
. . . . . .


1,479.15¼
182.61
. . . . . .
. . . . . .
16.20
231.67¾
. . . . . .
1,413.88½







. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
236.14¾
506.03½
. . . . . .
400.  
. . . . . .



New York City
John Lamb
1,354,585.23
59,202.34
. . . . . .
22,289.20
366.59
28,035.33
. . . . . .
1,363,096.45
423,700.37
16,444.08
440,144.45
. . . . . .
922,952.  
. . . . . .


New Jersey
Perth Amboy
John Halsted
10,562.70½
750.64
. . . . . .
. . . . . .
7.  
402.41
11.93
10,892.  ½
3,468.63
204.50½
3,673.13½
. . . . . .
7,218.87
. . . . . .



Burlington
John Ross
2,327.13
85.54
. . . . . .
. . . . . .
. . . . . .
350.79
. . . . . .
2,061.88
. . . . . .
241.88
241.88
. . . . . .
1,820.  
. . . . . .



Bridgetown
Eli Elmer
1,432.67½
187.59
. . . . . .
. . . . . .
. . . . . .
622.42
. . . . . .
997.84½
. . . . . .
. . . . . .
. . . . . .
. . . . . .
1,039.94
. . . . . .



A Great Egg Harbour
Daniel Benezet
1,057.05
45.55
. . . . . .
. . . . . .
. . . . . .
150.34
. . . . . .
952.26
122.50
86.73
209.23
. . . . . .
743.03
. . . . . .


Pennsylvania
Pennsylvania
Sharp Delany
1,475,428.20
60,404.24
138.22
8,976.17
. . . . . .
35,970.88
. . . . . .
1,491,023.61
405,743.15
6,499.37
412,242.52
. . . . . .
1,078,781.09
. . . . . .


Delaware
Delaware
George Bush
40,299.22
3,247.34
. . . . . .
138.32
. . . . . .
2,404.79
77.69
40,925.76
7,782.10½
1,464.77½
9,246.88
. . . . . .
30,292.83
1,386.05




Maryland
Baltimore
Otho H. Williams
570,036.54
29 644.33
35,34⅔
13,530.29
14.50
22,803.32⅙
. . . . . .
563,368.10
142,325.10¾
14,138.74¼
156 463.85
. . . . . .
406,904.25
. . . . . .




    
      Chester
      {
    
  

    
      John Scott
      }
    
    
       
    
    
      Jeremiah Nicols
    
  
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .

    
      . . . . . .
      {
    
    
      540.36
    
    
      . . . . . .
    
  
. . . . . .
46.  
46…
. . . . . .
336.  
. . . . . .


272.21
369.89
. . . . . .
. . . . . .
. . . . . .
101.74
. . . . . .








. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
158.36
158.36
. . . . . .
. . . . . .
. . . . . .



Oxford
Jeremiah Banning
83.28
260.59½
. . . . . .
. . . . . .
. . . . . .
276.75
. . . . . .
67.12½
. . . . . .
67.12½
67.12½
. . . . . .
. . . . . .
. . . . . .



B Vienna
John Muir
928.47
247.69
. . . . . .
. . . . . .
. . . . . .
12.51
. . . . . .
1,163.65
250.54
613.11
863.65
. . . . . .
300.  
. . . . . .



Snowhill
John Gunby
715.63
212.73
. . . . . .
. . . . . .
. . . . . .
86.89
. . . . . .
841.47
216.96
84.51
301.47
. . . . . .
540.  
. . . . . .



Nottingham
George Biscoe
20,856.48½
2,523.22
. . . . . .
. . . . . .
. . . . . .
904.65½
. . . . . .
22,475.05
3,656.85
1,249.45
4 906.30
. . . . . .
17,568.75
. . . . . .



Annapolis
John Davidson
5943.91½
528.26
. . . . . .
. . . . . .
. . . . . .
232.71
. . . . . .
6,239.46½
764.49
848.52½
1,613.01½
. . . . . .
2,826.45
1,800.  



Cedar Point
John C. Jones
8,421.39
1,445.99
. . . . . .
. . . . . .
. . . . . .
281.50
. . . . . .
9,585.88
. . . . . .
3,185.88
3,185.88
. . . . . .
6,400. “
. . . . . .



George Town
James M. C. Lingan
34,387.99¼
3,378.52½
. . . . . .
54.64¾
. . . . . .
972.92
. . . . . .
36,738.95
9,297.90
572.50
9,870.40
400.  
26,868.55
. . . . . .


Virginia
Norfolk
William Lindsay
363,157.65
40,720.29
22.96
461.66
27.20
14,217.18
28.86
389,166.  
91,077.31
39,667.81
130,745.12
24,700.  
253,790.28
4,630.60



Bermuda Hundd.
William Heth
228,664.44
12,578.85
176.88
. . . . . .
. . . . . .
4,539.40½
. . . . . .
236,880.76½
72,864.14
11,757.40½
84,621.54½
443.  
148 059.22
4,200.  




    
      Hampton
      {
    
  

    
      Jacob Wray
      }
    
    
       
    
    
      George Wray
    
  
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .

  
    {
    . . . . . .
  
  
     
  
  
    . . . . . .
  

10.38
10.38
. . . . . .
. . . . . .
. . . . . .


62.50
59.38
. . . . . .
. . . . . .
. . . . . .
63. “
. . . . . .
58.88







. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
48.50
48.50
. . . . . .
. . . . . .
. . . . . .



York Town
Abraham Archer
9,238.10
1,446.14
. . . . . .
. . . . . .
. . . . . .
154.91
. . . . . .
10,529.33
4,994.92
1,557.14
6,552.06
1,400.  
3,977.27
. . . . . .



Tappahannock
Hudson Muse
63,385.13
6,334.01
. . . . . .
. . . . . .
. . . . . .
2,141.06
. . . . . .
67,578.08
16,021.43
6,288.51
22,309.94
2,050.  
44,013.47
1,254.67



Yeocomico river
Vincent Redman
1,631.13
76.22
. . . . . .
. . . . . .
. . . . . .
129.10
. . . . . .
1,578.25
1,478.25
. . . . . .
1,478.25
. . . . . .
100.  
. . . . . .



Dumfries
Richard M. Scott
15,788.23½
1,141.40
. . . . . .
. . . . . .
. . . . . .
339.49½
. . . . . .
16,590.14
4,861.56
847.58
5,709.14
300.  
10,881.  
. . . . . .



Alexandria
Charles Lee
122,135.66
10,312.44
3.83½
443.02
. . . . . .
3 937.23½
. . . . . .
128,071.68
28,631.97
11,293.71
39,925.68
8,000.  
88,146.  
. . . . . .



Foley Landing
William Gibb
582.75
78.69
. . . . . .
. . . . . .
. . . . . .
172.94
. . . . . .
488.50
152.37
336.13
488.50
. . . . . .
. . . . . .
. . . . . .




    
      Cherry Stone
      {
    
  

    
      George Savage
      }
    
    
       
    
    
      Nathaniel Wilkins
    
  
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .

  
    {
    . . . . . .
  
  
     
  
  
    . . . . . .
  

23.58
23.58
. . . . . .
. . . . . .
. . . . . .


539.46
49.80
. . . . . .
. . . . . .
. . . . . .
187.37
. . . . . .
401.89







. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
378.31
378.31
. . . . . .
. . . . . .
. . . . . .



South Quay
Thomas Bowne
702.39
21.17
. . . . . .
. . . . . .
.70
148.85
. . . . . .
574.01
. . . . . .
324.01
324.01
200.  
250.  
. . . . . .


North Carolina
Wilmington
James Read
49,534.95
9,082.18¼
. . . . . .
29.45¼
. . . . . .
2,817.42¼
. . . . . .
55,770.25¾
16,323.84¼
12,289.08½
28,612.92¾
7,000.  
27,157.33
. . . . . .



Newbern
John Daves
24,290.34¾
2,430.90
. . . . . .
. . . . . .
83.  
1,616.60¾
. . . . . .
25,021.64
4,409.63¼
4,311.76¾
8,721.40
2,150.  
15,800.24
500.  



Washington
Nathaniel Keais
7,572.83½
1,110.35
. . . . . .
. . . . . .
. . . . . .
645.61½
. . . . . .
8,037.57
1,210.49½
4,142.07½
5,352.57
2,000.  
2,685.  
. . . . . .



Edenton
Thomas Benbury
20,565.98
2,301.60
7.50
. . . . . .
58.60
1,501.12
. . . . . .
21,315.36
3,300.89
1,803.71
5,104.60
1,350   
14,545.76
1,665   



Camden
Isaac Gregory
4,729.74
398.98
. . . . . .
. . . . . .
. . . . . .
262.80
. . . . . .
4,865.92
947.75
2,128.17
3,075.92
700.  
1,790.  
. . . . . .


South Carolina
Georgetown
C John Cogdell
3,231.12
973.04
. . . . . .
. . . . . .
. . . . . .
204.45
. . . . . .
3,999.71
521.60
2,178.11
2,699.71
2,000.  
1,300.  
. . . . . .




    
      Charleston
      {
    
  

    
      George Abbot Hall
      }
    
    
       
    
    
      Isaac Holmes
    
  
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .

  
    {
    . . . . . .
  
  
     
  
  
    172,625.20
  

5,781.09
5,781.09
. . . . . .
275,075.83
1,851.93


522,614.24½
34,055.84
. . . . . .
3,684.78
. . . . . .
18,201.40½
. . . . . .
534,783.90







. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
36,934.43
209,559.63
27,751.88
38,575.97
3,939.45



Beaufort
Andrew Agnew
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .


Georgia
Savannah
John Habersham
77,116.20¾
20,368.91
. . . . . .
202.06
. . . . . .
6,233.62¾
24.44
91,024.99
20,296.71
26,220.84
46,517.55
3,566.  
42,396.87
2,110.57



D Sunbury
Cornelius Collins
491.54½
419.78
. . . . . .
. . . . . .
. . . . . .
84.01
. . . . . .
827.31½
. . . . . .
385.83½
385.83½
. . . . . .
441.48
. . . . . .



Brunswick
Christopher Hillary
. . . . . .
79.12
. . . . . .
. . . . . .
. . . . . .
.76
. . . . . .
78.36
. . . . . .
. . . . . .
. . . . . .
. . . . . .
74.62
3.74



E Saint Mary’s
James Seagrove
224.48
226. “
. . . . . .
. . . . . .
. . . . . .
382.37
. . . . . .
68.11
. . . . . .
68.11
68.11
. . . . . .
. . . . . .
. . . . . .





6,494,225.42
375,323.28½
4,234.95⅚
69,805.85¹⁄₁₂
29,682.31¼
239.541.03¼
490.62½
6,534,263.84
1,828,289.28¼
309,542.79¾
2,137,832.08
89,024.55
4,310,448.44
86,025.42




A
The accounts settled to
June 30, 1791 only.


B
Ditto
to Septem 30, 1790.


C
Ditto
to June 30, 1791.


D
Ditto
to Septem 30, 1791.


E
Ditto
to June 30, 1791.





Total amount of balances in the hands of Collectors
2,137,832.08


From which deduct the amount of a balance due to the Collector of the District of Bridgetown in the State of New Jersey on the 31 day of December 1791, being so much over paid by him into the Treasury, prior to that day
}
. . . . . . .42.09½



2,137,789.98½







A Summary Statement of Monies Received into the Treasury to December 31, 1791, Inclusively.

  From the Collectors of the Customs agreeably to the first and second columns of the preceding statement entitled “Monies received by the Treasurer.”
  }
  4,399,472.99
  


  From Clement Biddle Marshal for the District of Pennsylvania, for Fines and Forfeitures arising under the Act entitled “An Act for the punishment of certain crimes against the United States.”
  }
  311.  
  


  Gained by a remittance of 10,000 Dollars in gold from Philadelphia to New York.
  }
  6.28
  


  From sundry persons for interest due on their notes.
  
      17.54
  


  
  
  
  4,399,807.81


  Funds Arising from Balances Found due on Accounts Which Originated under the Late Government.


  From Nathaniel Gilman, late receiver of continental taxes for the State of New Hampshire
  }
  3,225.70
  


  From James Blanchard, Paymaster to the late second Regiment of New Hampshire
  }
  394.10
  


  From Horatio Clagget, Paymaster to the late Maryland line
  
  1,480.30
  


  From Thomas McWhorter, in the Department of the Commissary of Hides
  }
  17.20
  


  From Joseph Carleton, late Secretary in the War Office
  
  155.52
  


  From Reading Howell Executor to the Estate of Cornelius Sherriff deceased, in the Quartermasters Department
  }
  31.55
  


  From Benjamin Hitchbourne Attorney to the Administrator to the Estate of Thomas Chase deceased, in the Qr. Mrs. Department
  }
  5,682.14
  


  From Lynde Catlin, Clerk in the Office of the acting Paymaster
  
      14.60
  


  
  
  
  11,001.11


  Temporary Domestic Loans.


  From the President Directors and Company of the bank of North America
  }
  90,008.81
  


  From the President Directors and Company of the bank of New York
  }
  155,000.  
  


  From Joseph Howell acting Paymaster
  
    1,600.  
  


  
  
  
  246,608.81


  Foreign Loans.


From the President Directors and Company of the bank of North America, being the produce of bills of Exchange drawn on the Agents for negotiating foreign Loans in Holland
}
229,269.47



From the President Directors and Company of the bank of New York, being the produce of bills of Exchange drawn on the Agents aforesaid
}
132,121.87





         





361,391.34



  Repayments in Consequence of Advances Previously Made.


  From Sharp Delany Agent for paying Invalid pensions
  
  3,000.  
  


  From Frederick A. Muhlenberg Speaker of the House of Representatives of the first Congress
  }
  2,979.50
  


  From Nathaniel Appleton Commissioner of Loans
  
  28,785.83
  


  From John Hopkins Commissioner of Loans
  
   6,012.  
  


  
  
  
     40 777.33


  Total amount of Receipts, and Repayments, into the Treasury
  5,059,586.40




  The Following Sums Which are Deducted in the Account of Expenditures Under Their Respective Heads, in Order to Shew the True Amount Thereof; are to be Deducted also from the Amount of the Receipts and Repayments, Vizt.


  In page 55 a repayment by Frederick A, Muhlenberg
  
  2,979.50
  


  “ 91 Ditto by Jeremiah Olney
  
  36.08
  


  “ 92 Ditto by Sharp Delany
  
  3,000.  
  


  “ 95 the amount of a Loan obtained by the Secretary of the Treasury from the President Directors & Company of the bank of New York
  }
  155,000.  
  


  “ 95 the same from the President Directors and Company of the bank of North America including an overcharge in their interest account
  }
  90,008.81
  


  “ 95 the same from Joseph Howell, acting Paymaster
  
  1,600.  
  


  “ 109 a repayment by Nathaniel Appleton
  
  28,785.83
  


  “ 112 Ditto by John Hopkins
  
  6,012.  
  


  “ 135 Ditto by Joseph Nourse Register of the Trey
  
  529.75
  


  “ 137 Ditto by   do
  
      292.  
  


  
  
  
   288,243.97


  Amount carried to the credit of a General Account of the receipts and expenditures, in page 142
  }
  4,771,342.43




For Discharging Warrants Issued by the Late Board of Treasury

Warrants issued by the late Board of Treasury
Warrants drawn by the Secretary of the Treasury for payment of those issued by the late Board of Treasury.


Date
No.

Date
No.
To whom payable
Amount


1789
March
3
1101

1789
Novemr.
23
94
Royal Flint Contractor, for Clothing supplied the Army
3000   




“
1105


Decemr.
11
143
Ditto for do.
3449 82


1788
April
14
317
}


16
148
Henry Knox Secretary at War
1000   




“
318


1789
May
13
1148

1790
January
4
163
Patrick Ferrall
22 36


1788
Decemr.
19
1038
}


5
164
Patrick Ferrall Atty to Edward Chinn
1262 79




24
1039




“
1040


1786
October
10
522



7
168
William Henderson Atty to Samuel Engs
351 16


1788
Novemr.
18
450



19
184
Joseph Nourse Attorney to Richard Gridley
444 40




26
451



21
189
Jonathan Burrall Assignee of John White
705 35



Septemr
27
420



“
190
Ditto do
600   


1789
June
2
1168



23
193
Paul Richard Randall
700   


1787
October
5
219



30
199
Ebenzer Thayer Assignee of Doctor Joseph Waldo
252   


1789
May
23
1161


Februy
1
201
Dominick Lynch Assignee of Arthur St. Clair
2068 07




“
1158



3
205
Joseph Nourse Assignee of   do.
1867   


1789
July
7
1191



8
208
James Livingston
500   



Februy
17
1083



“
211
Robert Watts Atty to Stephen Moore
437 50



August
1
1198



10
213
John Cochran
261 62



Februy
10
1081
}


12
215
John Meyer Assignee of George Stanton
112 49



May
16
1151




23
1160



15
218
William Seton Assignee of Arthur St. Clair
2000   



March
26
1116



“
219
William Smith Assignee of Wm. Winder
193 16




“
482



17
221
John Murray Assignee of Michael Hillegas
791 80


1788
Novemr
6
444



19
223
Joseph Howell Junior Assignee of do.
2000   


1787
Decemr.
31
264



23
227
Samuel Meredith Assignee of John Wagner
500   


1788
July
5
380

1790
Februy
24
228
Royal Flint Assignee of Mat McConnell
557 17


1789
January
19
471



“
229
Ditto   Assignee of Thomas Halt
960   



May
27
1162


March
2
234
Thomas Bazen   Assignee of Joseph Bindon Attorney to Joseph Traversee
60   


1787
August
21
181



4
238
William Constable   Assignee of Richd. Butler
250   



Novemr
22
242



“
239
Ditto   Assignee of Patrick Ferrall
250   


1789
May
26
1163



“
240
Ditto   Assignee of Richd. Butler
538 35




“
1164



“
241
Ditto   Assignee of do
1611 75



June
18
1173



“
242
Ditto   Assignee of Arthur St. Clair
1220 83



1787
Novemr
19
237



5
244
Royal Flint   Assignee of Michl. Hillegas
1937 49




“
241



“
245
Ditto   Assignee of do
1100   




“
240



6
246
Ditto   Assignee of do
1500   


1788
April
14
320
}


8
248
Henry Knox Secretary at War Assignee of Michael Hillegas
3000   




“
321




“
342




“
343




“
344




“
345




“
346




“
347
}


9
249
Ditto   Assignee of do.
2000   




“
348




“
349




“
350




“
351


1789
March
26
1114
}


10
250
John Henry Assignee of William Winder
1000   




“
1115


1787
Septemr.
10
202



13
252
Royal Flint Assignee of Stephen Bruce
669 38


1786
October
10
522



15
253
Nicholas Lemmerman
38   


1789
June
18
1172

1790
March
20
255
Frederick Augustus Muhlenberg Assignee of Arthur St. Clair
779 16


1788
Novemr
6
443



31
274
Joseph Howell Junior
2000   



March
28
290


April
5
358
Henry Knox Secretary at War
1600 33



April
14
353



“
359
Ditto
400   



Novr.
7
450



9
397
Thomas T. Tucker Assignee of Michael Hillegas
416 66



Decemr.
31
1044



12
411
Joseph Howell Junior
6000   


1789
August
3
1199



15
430
John Jay late Secretary for Foreign Affairs
57 24



January
19
470



29
463
Alexander Thompson Agent of Thomas Holt
350   


1788
Novemr
6
442


May
1
467
Joseph Howell Junr. Assignee of Michael Hillegas
2000   



April
14
319
}


12
479
Henry Knox Assignee of Michl. Hillegas
900   




“
352



March
31
293



“
480
Ditto   Assignee of do
960   



Novemr
16
438



21
488
Joseph Howell Junr.   Assignee of do
1000   




6
440
}


24
492
Ditto   Assignee of do
2000   




“
441


1787
Decemr.
21
257


June
3
500
James OHara   Assignee of do
920   




“
258



“
501
Ditto   Assignee of do
1000   


1788
May
22
366



14
512
Theodosius Fowler & Co. Assignees of do
58   



Septemr.
10
412



23
519
Robert Gilchrist Assignee of do
115 42


1789
March
26
1109



29
522
Reuben Burnley Assignee of Wm. Winder
101 83




“
1111



“
523
Ditto   Assignee of do
23 96


1788
Decemr.
31
1045


July
9
554
Joseph Howell Junior
6000   


1787
August
28
191



19
562
William Constable Assignee of Philip Audebert
2000   


1789
May
19
1154



“
563
Ditto   Assignee of James OHara
4223 32




20
1157



“
564
Ditto   Assignee of do
2133 63


1788
Decemr.
31
1046

1790
August
18
615
Joseph Howell Junr.
6000   




“
1047



21
626
Ditto
6000   



Novemr
6
447



31
641
Ditto   Assignee of Michl. Hillegas
4000   




Decemr.
31
1049


Septemr.
4
649
Ditto
6000   




“
1048



6
653
Ditto
6000   




“
1050



13
661
Ditto
4000   



Februay
28
1085
}


24
667
Ditto
22,681 37




“
1086




“
1087




“
1088




“
1089




“
1090




“
1091




“
1092



Decemr.
31
1043



27
668
Ditto
6000   



Novemr
6
439
}

October
1
674
Ditto
3000   




“
445


1789
March
26
1110



8
702
Joshua Pain Assignee of William Winder
22 37


1788
Decemr.
31
1051



11
708
Joseph Howell Junior
2363 50


1789
Februay
28
1093
}

Novemr
23
750
Ditto
17320 60




“
1094




“
1095




“
1096




“
1097


1788
Decemr.
6
457

1791
July
6
1146
Abijah Hammond Assignee of M. Hillegas
    150   











Total amount
157,789 94




    
    
    
    
    
    
    
    
    For the Support of the Civil List under the Late and Present Government.
    
      In Relation to the Late Government.
    
    
      
      For Defraying the Expenses of the Household of the Late President of Congress.
      
    
    
      1790
      April
      21
      To Rachael Reed for Wages as a Servant in the Family, Warrt. No.
      445
      45.  
      
      
    
    
      
      
      “
      “ Candes Lewis for the same
      446
      20.  
      
      
    
    
      
      
      “
      “ Henry Rhieman for do
      447
      36.  
      
      
    
    
      
      
      23
      “ Henry Arcularius for bread for the use of the Family
      448
      17.  
      
      
    
    
      
      August
      19
      “ Walter Nichols for groceries for the use of the Family
      619
      22.12
      
      
    
    
      
      
      “
      “ Cobus Myers for Wood for do
      620
      13.84
      
      
    
    
      
      Septemr
      10
      “ Richard Phillips Steward for his own salary and that of Palsey Phillips housekeeper, and for sundry expenditures on account of the Family
      659
      234.22
      
      
    
    
      
      
      
      
      
      
      388.18
      
    
  

    
    
    
    
    
    
    
    
    
      
      John R. Livingston for his salary as Secretary to the late President of Congress.
      
    
    
      1790
      April
      22
      To Warrant No.
      457
      
      102.52
      
    
    
      
      James Hallet for repairs done to the Presidents Chariot in the Year 1788.
      
    
    
      1790
      May
      29
      To Warrant No.
      497
      
      92.83
      
    
    
      
      Roger Alden late deputy Secretary to Congress for his own and Clerks salaries and sundry contingent expenses.
      
    
    
      1790
      April
      5
      To Warrant No.
      334
      623.70
      
      
    
    
      
      
      15
      “ do
      429
      250.  
      
      
    
    
      
      
      
      
      
      
      
      873.70
    
  

    
    
    
    
    
    
    
    
    Treasury Department.
    
      
      For compensation to the Commissioners of the late Board, their Secretary and Clerks, and for Office rent.
      
    
    
      1789
      Novemr
      30
      To Warrant No.
      107
      1895.82
      
      
    
    
      
      Decemr.
      1
      “ do
      122
       162.50
      
      
    
    
      
      
      
      
      
      
      2058.32
      
    
    
      
      
      
      Joseph Nourse Register for his own and Clerks salaries.
      
      
    
    
      1789
      Novemr.
      30
      To Warrant No.
      105
      
      670.83
      
    
    
    
      
      Joseph Hardy Accountant for his own and Clerks salaries.
      
    
    
      1789
      Novemr.
      30
      To Warrant No.
      108
      
      418.05
      
    
    
      
      For compensation to sundry Persons Clerks in the Department.
      
    
    
      1789
      Novemr
      30
      To Henry Kuhl Warrant No. 109
      88.56
      
      
    
    
      1790
      April
      1
      “ Christopher Banker do   293
      62.87
      
      
    
    
      
      
      12
      “ George Nixon 416
      62.37
      
      
    
    
      
      
      
      
      
      
       213.80
      
    
    
      
      
      
      
      
      
      
      3361.  
    
  

    
    
    
    
    
    
    
    
    
      
      Department of Foreign Affairs.
      
    
    
      
      For compensation to the Secretary his Clerks and Messenger and for sundry contingent expenses of the Office.
      
    
    
      1789
      Novemr.
      30
      To Warrant No.
      116
      1088.87
      
      
    
    
      
      
      “
      “  do
      117
      266.07
      
      
    
    
      1790
      May
      18
      “  do
      485
        53.54
      
      
    
    
      
      
      
      
      
      
      
      1408.48
    
  

    
    
    
    
    
    
    
    
    
      
      Department of War.
      
    
    
      
      For compensation to the Secretary his Clerks and Messenger.
      
    
    
      1789
      Novemr.
      30
      To Warrant No.
      112
      
      
      768.04
    
    
      
      Joseph Howell acting Paymaster General and Commissioner of Army accounts, for his own and Clerks salaries and the contingent expenses of his Office.
      
    
    
      1789
      Novemr.
      30
      To Warrant No.
      110
      
      
      1328.21
    
    
      
      For compensation to the Commissioners for settling the accounts between the United States and Individual States their Clerks and Messenger.
      
    
    
      1789
      Decemr.
      1
      To Warrant No.
      124
      
      
      1400.47
    
    
      
      Jonathan Burrall late Commissnr. for adjusting the accounts in the Commissary and Quarter Masters Departmts. for his own and Clerks Salaries.
      
    
    
      1790
      March
      31
      To Warrant No.
      275
      
      
      1010.55
    
    
      
      Benjamin Walker late Commissioner for the Marine Clothing and Hospital Departments, and for settling the accounts of the late secret and commercial Committees for his own and Clerks salaries.
      
    
    
      1790
      April
      7
      To Warrant No.
      376
      
      
      174.90
    
    
    
      
      John White late Commissioner of accts. for the States of Pennsylvania, Delaware and Maryland for his own and Clerks salaries, pursuant to a resolution of Congress passed the 29 of September 1789.
      
    
    
      1790
      March
      30
      To Joshua Dawson, Warrt. No. 268
      155.  
      
      
    
    
      
      April
      1
      “ John Wright do    289
      155.  
      
      
    
    
      
      July
      30
      “ John White do    575
       430.40
      
      
    
    
      
      
      
      
      
      
      
      740.40
    
    
      
      Guilliam Aertsen late Commissioner for adjusting the accounts of the States of South Carolina and Georgia.
      
    
    
      1790
      April
      8
      To Warrant No.
      385
      
      
      637.83
    
    
      
      Robert Smith Chaplain to the southern Hospital in pursuance of an Act of Congress passed Septemr. 12, 1786.
      
    
    
      1790
      April
      3
      To Warrant No.
      316
      
      
      345.  
    
    
      
      William Kinnan late Copperplate Printer to the United States, for a balance due to him.
      
    
    
      1790
      April
      5
      To Warrant No.
      363
      
      
      514.17
    
    
      
      Joseph King late Paymaster and Agent to Colonel Baldwins Regiment of Artificers.
      
    
    
      1790
      May
      8
      To Warrant No.
      474
      
      
      583.10
    
    
      
      Hugh Smith late Postmaster at the head quarters of the Army, for a balance due to him.
      
    
    
      1790
      August
      20
      To Warrant No.
      624
      
      
      120.65
    
    
      
      For arrearage of salary due to the following Loan Officers.
      
    
    
      
      Nathaniel Appleton late Commissionr of Loans for the State of Massachusetts.
      
    
    
      1790
      April
      3
      To Warrant No.
      314
      2645.73
      
      
    
    
      
      June
      4
      “ do
      504
      2038.04
      
      
    
    
      
      
      
      
      
      
      4683.77
      
    
    
      
      William Ellery late Commissioner of Loans for the State of Rhode Island.
      
    
    
      1790
      March
      20
      To Warrant No.
      254
      300.  
      
      
    
    
      
      April
      1
      “ do
      287
      400.  
      
      
    
    
      
      
      14
      “ do
      423
      300.  
      
      
    
    
      
      June
      28
      “ do
      521
      460.26
      
      
    
    
      1791
      February
      1
      “ do
      861
      84.63
      
      
    
    
      
      
      
      
      
      
      1544.89
      
    
    
    
      
      John Cochran late Commissioner of Loans for the State of New York.
      
    
    
      1790
      March
      27
      To Warrant No.
      263
      
      507.38
      
    
    
      
      James Ewing late Commissioner of Loans for the State of New Jersey.
      
    
    
      1790
      April
      26
      To Warrant No.
      459
      
      298.12
      
    
    
      
      Thomas Smith late Commissioner of Loans for the State of Pennsylvania.
      
    
    
      1790
      February
      2
      To Warrant No.
      203
      750.  
      
      
    
    
      
      April
      27
      “ do
      461
      1200.  
      
      
    
    
      
      Decemr.
      14
      “ do
      774
      1100.  
      
      
    
    
      1791
      March
      7
      “ do
      931
      700.  
      
      
    
    
      
      
      
      
      
      
      3750.  
      
    
    
      
      James Tilton late Commissioner of Loans for the State of Delaware.
      
    
    
      1791
      May
      5
      To Warrant No.
      1055
      
      295.39
      
    
    
      
      William Skinner late Commissioner of Loans for the State of No. Carolina.
      
    
    
      1791
      January
      21
      To Warrant No.
      849
      
      730.46
      
    
    
      
      John Neufville late Commissioner of Loans for the State of South Carolina.
      
    
    
      1790
      July
      19
      To Warrant No.
      561
      1500.  
      
      
    
    
      
      October
      14
      “ do
      729
      700.  
      
      
    
    
      1791
      Februy
      12
      “ do
      892
      596.90
      
      
    
    
      
      
      
      
      
      
      2796.90
      
    
    
      
      Richard Wylly late Commissioner of Loans for the State of Georgia.
      
    
    
      1790
      March
      8
      To Warrant No.
      247
      300.  
      
      
    
    
      
      April
      12
      “ do
      412
      400.  
      
      
    
    
      
      July
      2
      “ do
      530
      678.28
      
      
    
    
      
      August
      19
      “ do
      622
      804.26
      
      
    
    
      
      
      
      
      
      
      2182.54
      
    
    
      
      
      
      
      
      
      
      16,789.45
    
    
      
      For compensation due to the Officers of the Government of the Northwestern Territory. Arthur St. Clair, Governor.
      
    
    
      1789
      Novemr.
      30
      To Warrant No.
      114
      
      388.89
      
    
    
    
      
      Winthrop Sargent, Secretary.
      
    
    
      1790
      January
      29
      To Warrant No.
      197
      740.  
      
      
    
    
      
      April
      1
      “ do
      312
      467.88
      
      
    
    
      
      
      
      
      
      
      1207.88
      
    
    
      
      John Cleves Symmes one of the Judges.
      
    
    
      1790
      Februy
      13
      To Warrant No.
      216
      
      556.52
      
    
    
      
      
      
      
      
      
      
      2153.29
    
  
  
    
    
    
    
    
    
    Indian Department
    
      1790
      April
      9
      To Thomas Tudor Tucker Agent for Richd. Winn, on account of Salary due to the said Winn as superintendant of Indian affairs in the southern Department, from the 29 August 1788 to the 29 November following Warrant No. 398
      125.  
      
    
    
      1790
      August
      14
      To Tench Coxe Attorney for Richard Butler Executor to the Estate of William Butler deceased, for the said William Butlers pay as deputy Superintendant of Indian Affairs for the Northern Department from March 17, 1787 to October 14, 1788 Warrant No. 603
      788.35
      
    
    
      
      
      15
      To Tench Coxe Attorney for Richard Butler late Superintendant of Indian Affairs Northern department for a balance due to the said superintendant for supplies furnished to Indians and for the pay of an Interpreter &c Warrt. No. 604
      337.67
      
    
    
      
      
      16
      To Thomas Tudor Tucker Agent for Richd. Winn late Superintendant of Indian Affairs in the southern department for a balance due to the said Richd. Winn Warrant No. 607
      75.  
      
    
    
      
      
      21
      To Matthias Ogden Assignee of Albion Cox for a pair of dyes furnished for the purpose of striking Indian Medals by direction of the late Board of Treasury Warrant No. 625
      140.  
      
    
    
      1790
      August
      23
      To William Edgar Assignee of James Rankin Attorney for Isaac Williams, for the said Williams pay as Interpreter to the Wyandot Indians from the 20 March 1788 to the 14 October following Warrt No. 627
      416.  
      
    
    
      
      
      
      To William Edgar Assignee of James Rankin for the said Rankins pay and expenses as Messenger to the Indian Nations from the 22 of January 1788 to the 14th. of October following Warrt. No. 628
      878.78
      
    
    
      
      Septemr.
      2
      To Edmond Prior Attorney for William Wilson for the said Wilsons pay as Messenger to the Indian Nations, and for sundry other charges from February 8, 1788 to the 14 October following Warrt. No. 645
      958.80
      
    
    
      
      Decemr.
      7
      To Henry Knox Assignee of James OHara Attorney for George Loveless, for services performed by the said Loveless in the Indian Department from the 8 Februy to the 14 October 1788 Warrt. No. 765
      209.77
      
    
    
    
      1790
      Decemr.
      7
      To Henry Knox Assignee of James OHara Attorney for Joseph Nicholson, for pay and Horse hire due to the said Nicholson as Indian Interpreter from the 11 Feby to the 14 October 1788 Warrant No. 766
      255.73
      
    
    
      1791
      July
      28
      To Thomas McEuen Attorney to Joseph Martin late Agent for the Cherokee and Chickasaw Nations of Indians, for the said Martins salary from the 20 July 1788 to the 20 March 1789, pursuant to Acts of Congress passed the 19 of June and the 20 August 1788 Warrt. No. 1197
      333.33
      
    
    
      
      
      
      
      
        4 518.43
    
    
      
      
      
      Total in relation to the late Government
      
      37,311.20
    
  
  
    
    
    
    
    
    
    
    
    
    In Relation to the Present Government, Vizt.
    
      
      For the Compensation of the President of the United States.
      
    
    
      1789
      Septemr.
      26
      To Warrant No.
      75
      on account
      1000.  
      
      
    
    
      
      October
      5
      “ do
      77
      do
      2000.  
      
      
    
    
      
      
      6
      “ do
      78
      do
      1000.  
      
      
    
    
      
      
      14
      “ do
      80
      do
      3500.  
      
      
    
    
      
      
      15
      “ do
      81
      do
      200.  
      
      
    
    
      
      
      28
      “ do
      83
      do
      300.  
      
      
    
    
      
      Novemr
      24
      “ do
      95
      do
      1000.  
      
      
    
    
      
      Decemr.
      7
      “ do
      140
      do
      1000.  
      
      
    
    
      
      
      18
      “ do
      149
      do
      2000.  
      
      
    
    
      
      
      23
      “ do
      151
      do
      500.  
      
      
    
    
      
      
      31
      “ do
      157
      do
      2000.  
      
      
    
    
      1790
      January
      12
      “ do
      169
      do
      500.  
      
      
    
    
      
      
      20
      “ do
      185
      do
      1066.66
      
      
    
    
      
      
      29
      “ do
      198
      do
      1000.  
      
      
    
    
      
      February
      2
      “ do
      202
      do
      1680.  
      
      
    
    
      
      March
      2
      “ do
      233
      do
      2000.  
      
      
    
    
      
      
      23
      “ do
      256
      do
      1000.  
      
      
    
    
      
      
      31
      “ do
      273
      do
      1000.  
      
      
    
    
      
      April
      8
      “ do
      384
      do
      2253.34
      
      
    
    
      
      May
      4
      “ do
      470
      do
      1000.  
      
      
    
    
      
      
      22
      “ do
      490
      do
      1000.  
      
      
    
    
      
      
      28
      “ do
      490
      do
      1000.  
      
      
    
    
      
      June
      5
      “ do
      505
      do
      2000.  
      
      
    
    
      
      
      24
      “ do
      520
      do
      1000.  
      
      
    
    
      
      July
      9
      “ do
      555
      do
      1000.  
      
      
    
    
      
      
      22
      “ do
      566
      do
      500.  
      
      
    
    
      
      August
      4
      “ do
      587
      do
      1500.  
      
      
    
    
      
      
      16
      “ do
      609
      do
      1000.  
      
      
    
    
      
      
      25
      “ do
      637
      do
      1000.  
      
      
    
    
      
      
      31
      “ do
      640
      do
      2000.  
      
      
    
    
      
      Septemr
      6
      “ do
      652
      do
      1000.  
      
      
    
    
      
      
      22
      “ do
      665
      do
      1000.  
      
      
    
    
      
      October
      9
      “ do
      705
      do
      1500.  
      
      
    
    
    
      
      Novemr.
      1
      “ do
      732
      do
      500.  
      
      
    
    
      
      
      16
      “ do
      738
      do
      2000.  
      
      
    
    
      
      Decemr.
      10
      “ do
      772
      do
      2000.  
      
      
    
    
      1791
      January
      1
      “ do
      793
      do
      1000.  
      
      
    
    
      
      
      20
      “ do
      848
      do
      1000.  
      
      
    
    
      
      February
      8
      “ do
      876
      do
      1000.  
      
      
    
    
      
      
      22
      “ do
      909
      do
      601.64
      
      
    
    
      
      
      28
      “ do
      918
      do
      398.36
      
      
    
    
      
      
      “
      “ do
      919
      do
      1650.  
      
      
    
    
      
      March
      19
      “ do
      944
      do
      1000.  
      
      
    
    
      
      
      22
      “ do
      947
      do
      500.  
      
      
    
    
      
      
      30
      “ do
      958
      do
      1000.  
      
      
    
    
      
      April
      15
      “ do
      1024
      do
      1000.  
      
      
    
    
      
      May
      7
      “ do
      1060
      do
      1000.  
      
      
    
    
      
      June
      3
      “ do
      1089
      do
      1000.  
      
      
    
    
      
      
      21
      “ do
      1106
      do
      1500.  
      
      
    
    
      
      July
      13
      “ do
      1178
      do
      1000.  
      
      
    
    
      
      August
      4
      “ do
      1206
      do
      1000.  
      
      
    
    
      
      
      19
      “ do
      1228
      do
      1000.  
      
      
    
    
      
      Septemr
      10
      “ do
      1242
      do
      2500.  
      
      
    
    
      
      
      21
      “ do
      1254
      do
      1000.  
      
      
    
    
      
      
      29
      “ do
      1263
      do
      1500.  
      
      
    
    
      
      October
      13
      “ do
      1314
      do
      500.  
      
      
    
    
      
      
      15
      “ do
      1320
      do
      1000.  
      
      
    
    
      
      
      22
      “ do
      1326
      do
      1000.  
      
      
    
    
      
      Novemr
      14
      “ do
      1354
      do
      1000.  
      
      
    
    
      
      
      29
      “ do
      1361
      do
      1000.  
      
      
    
    
      
      Decemr.
      16
      “ do
      1367
      do
      500.  
      
      
    
    
      
      
      27
      “ do
      1383
      do
      500.  
      
      
    
    
      
      
      
      
      
      
      
      72150.  
      
    
  

    
    
    
    
    
    
    
    
    
      
      Expenses Incurred for the Temporary Accommodation of the President of the United States.
      
    
    
      1789
      Decemr.
      1
      To Royal Flint Warrt. No.
      118
      5000.  
      
      
    
    
      
      
      5
      “ do do
      136
      500.  
      
      
    
    
      
      
      7
      “ do do
      141
      1000.  
      
      
    
    
      
      
      16
      “ do do
      147
      1500.  
      
      
    
    
      1790
      April
      7
      To Samuel Osgood do
      381
      5677.83
      
      
    
    
      
      
      
      
      
      
      13,677.83
      
    
  
  
    
    
    
    
    
    
    
    
    
    
      
      For the Compensation of the Vice President of the United States.
      
    
    
      1789
      October
      28
      To Warrant No.
      84
      on account
      1000.  
      
      
    
    
      
      Novemr.
      13
      “ do
      91
      do
      2000.  
      
      
    
    
      
      Decemr.
      14
      “ do
      144
      do
      300.  
      
      
    
    
      
      
      29
      “ do
      155
      do
      700.  
      
      
    
    
      1790
      February
      8
      “ do
      210
      do
      1000.  
      
      
    
    
      
      May
      17
      “ do
      484
      do
      1000.  
      
      
    
    
      
      July
      9
      “ do
      553
      do
      500.  
      
      
    
    
      
      August
      2
      “ do
      580
      do
      500.  
      
      
    
    
      
      
      7
      “ do
      589
      do
      1000.  
      
      
    
    
      
      Septemr
      25
      “ do
      666
      do
      1000.  
      
      
    
    
    
      
      Novemr.
      18
      “ do
      740
      do
      1000.  
      
      
    
    
      1791
      March
      1
      “ do
      921
      do
      1000.  
      
      
    
    
      
      April
      27
      “ do
      1038
      do
      1000.  
      
      
    
    
      
      
      30
      “ do
      1045
      do
      1000.  
      
      
    
    
      
      October
      27
      “ do
      1335
      do
      1000.  
      
      
    
    
      
      
      
      
      
      
      
      14,000.  
      
    
    
      
      
      
      
      
      
      
      
      99,827.83
    
  
  
    
    
    
    
    
    
    
    
    Judiciary Department
    
      
      For the compensations of the Judges, the Attorney General, the Marshals, the District Attornies and Clerks of the Circuit and District Courts.
      
    
    
      
      
      
      John Jay Chief Justice of the United States.
      
      
    
    
      1789
      Decemr.
      1
      To Warrant No.
      119
      54.79
      
      
    
    
      1790
      January
      15
      “ do
      175
      666.66
      
      
    
    
      
      April
      6
      “ do
      366
      333.34
      
      
    
    
      
      
      7
      “ do
      375
      1000.  
      
      
    
    
      
      July
      17
      “ do
      560
      1000.  
      
      
    
    
      
      October
      4
      “ do
      686
      1000.  
      
      
    
    
      1791
      January
      22
      “ do
      851
      1000.  
      
      
    
    
      
      April
      2
      “ do
      973
      1000.  
      
      
    
    
      
      August
      2
      “ do
      1201
      1000.  
      
      
    
    
      
      October
      12
      “ do
      1312
      1000.  
      
      
    
    
      
      
      
      
      
      
      8 054.79
      
    
    
      
      
      
      John Rutledge one of the associate Judges of the Supreme Court.
      
      
    
    
      1790
      January
      15
      To Warrant No.
      171
      500.  
      
      
    
    
      
      March
      29
      “ do
      265
      422.55
      
      
    
    
      
      April
      15
      “ do
      431
      875.  
      
      
    
    
      
      July
      13
      “ do
      557
      875.  
      
      
    
    
      
      October
      1
      “ do
      676
      875.  
      
      
    
    
      1791
      January
      5
      “ do
      801
      875.  
      
      
    
    
      
      April
      9
      “ do
      1009
      622.22
      
      
    
    
      
      
      
      
      
      
      5 044.77
      
    
    
      
      
      
      James Wilson one of the associate Judges of the Supreme Court.
      
      
    
    
      1790
      January
      15
      To Warrant No.
      183
      500.  
      
      
    
    
      
      March
      26
      “ do
      257
      422.55
      
      
    
    
      
      April
      16
      “ do
      438
      875.  
      
      
    
    
      
      July
      7
      “ do
      544
      875.  
      
      
    
    
      
      October
      1
      “ do
      677
      875.  
      
      
    
    
      1791
      January
      6
      “ do
      804
      875.  
      
      
    
    
      
      April
      7
      “ do
      1006
      875.  
      
      
    
    
      
      July
      6
      “ do
      1152
      875.  
      
      
    
    
      
      October
      5
      “ do
      1293
      875.  
      
      
    
    
      
      
      
      
      
      
      7 047.55
      
    
    
    
      
      
      
      John Blair one of the associate Judges of the Supreme Court.
      
      
    
    
      1790
      February
      11
      To Warrant No.
      214
      500.  
      
      
    
    
      
      April
      15
      “ do
      427
      875.  
      
      
    
    
      
      
      “
      “ do
      428
      422.55
      
      
    
    
      
      July
      23
      “ do
      569
      875.  
      
      
    
    
      
      October
      1
      “ do
      673
      875.  
      
      
    
    
      1791
      February
      22
      “ do
      906
      875.  
      
      
    
    
      
      April
      11
      “ do
      1012
      875.  
      
      
    
    
      
      July
      6
      “ do
      1155
      875.  
      
      
    
    
      
      October
      6
      “ do
      1297
      875.  
      
      
    
    
      
      
      
      
      
      
      7 047.55
      
    
    
      
      
      
      William Cushing one of the associate Judges of the Supreme Court.
      
      
    
    
      1790
      February
      17
      To Warrant No.
      222
      500.  
      
      
    
    
      
      April
      6
      “ do
      365
      422.55
      
      
    
    
      
      
      7
      “ do
      373
      875.  
      
      
    
    
      
      August
      3
      “ do
      585
      875.  
      
      
    
    
      1791
      February
      8
      “ do
      873
      1750.  
      
      
    
    
      
      April
      11
      “ do
      1015
      875.  
      
      
    
    
      
      August
      1
      “ do
      1199
      875.  
      
      
    
    
      
      October
      6
      “ do
      1295
      875.  
      
      
    
    
      
      
      
      
      
      
      7 047.55
      
    
    
      
      
      
      James Iredell one of the associate Judges of the Supreme Court.
      
      
    
    
      1790
      May
      13
      To Warrant No.
      481
      486.11
      
      
    
    
      
      August
      7
      “ do
      592
      875.  
      
      
    
    
      
      October
      4
      “ do
      687
      875.  
      
      
    
    
      1791
      January
      5
      “ do
      799
      875.  
      
      
    
    
      
      April
      6
      “ do
      994
      875.  
      
      
    
    
      
      July
      6
      “ do
      1147
      875.  
      
      
    
    
      
      October
      3
      “ do
      1277
      875.  
      
      
    
    
      
      
      
      
      
      
      5,736.11
      
    
    
      
      
      
      David Sewall Judge for the District of Maine.
      
      
    
    
      1790
      January
      25
      To Warrant No.
      195
      133.33
      
      
    
    
      
      April
      6
      “ do
      370
      130.25
      
      
    
    
      
      July
      9
      “ do
      552
      500.  
      
      
    
    
      1791
      January
      7
      “ do
      812
      500.  
      
      
    
    
      
      October
      27
      “ do
      1334
      750.  
      
      
    
    
      
      
      
      
      
      
      2 013.58
      
    
    
      
      
      
      John Sullivan Judge for the District of New Hampshire.
      
      
    
    
      1790
      February
      15
      To Warrant No.
      220
      166.66
      
      
    
    
      
      April
      21
      “ do
      449
      346.92
      
      
    
    
      
      July
      6
      “ do
      540
      250.  
      
      
    
    
      
      Decemr.
      8
      “ do
      770
      250.  
      
      
    
    
      1791
      January
      7
      “ do
      816
      250.  
      
      
    
    
    
      
      April
      7
      “ do
      997
      250.  
      
      
    
    
      
      July
      7
      “ do
      1162
      250.  
      
      
    
    
      
      October
      7
      “ do
      1302
      250.  
      
      
    
    
      
      
      
      
      
      
      2 013.58
      
    
    
      
      
      
      John Lowell Judge for the District of Massachusetts.
      
      
    
    
      1790
      April
      9
      To Warrant No.
      392
      616.30
      
      
    
    
      1791
      Februy
      14
      “ do
      894
      900.  
      
      
    
    
      
      
      
      
      
      
      1 516.30
      
    
    
      
      
      
      Henry Marchant Judge for the District of Rhode Island.
      
      
    
    
      1791
      January
      17
      To Warrant No.
      839
      395.65
      
      
    
    
      
      April
      11
      “ do
      1013
      200.  
      
      
    
    
      
      July
      7
      “ do
      1157
      200.  
      
      
    
    
      
      October
      1
      “ do
      1303
      200.  
      
      
    
    
      
      
      
      
      
      
      995.65
      
    
    
      
      
      
      Richard Law, Judge for the District of Connecticut.
      
      
    
    
      1790
      February
      10
      To Warrant No.
      212
      166.66
      
      
    
    
      
      April
      6
      “ do
      371
      96.92
      
      
    
    
      
      
      9
      “ do
      393
      250.  
      
      
    
    
      
      July
      7
      “ do
      524
      250.  
      
      
    
    
      
      October
      11
      “ do
      709
      250.  
      
      
    
    
      1791
      January
      5
      “ do
      800
      250.  
      
      
    
    
      
      June
      1
      “ do
      1083
      250.  
      
      
    
    
      
      October
      3
      “ do
      1278
      500.  
      
      
    
    
      
      
      
      
      
      
      2 013.58
      
    
    
      
      
      
      Nathaniel Chipman Judge for the District of Vermont.
      
      
    
    
      1791
      October
      22
      To Warrant No.
      1324
      400.  
      
      
    
    
      
      Decemr.
      1
      “ do
      1363
      62.22
      
      
    
    
      
      
      
      
      
      
      462.22
      
    
    
      
      
      
      James Duane Judge for the District of New York.
      
      
    
    
      1790
      April
      9
      To Warrant No.
      391
      770.38
      
      
    
    
      
      October
      13
      “ do
      715
      750.  
      
      
    
    
      1791
      February
      8
      “ do
      874
      375.  
      
      
    
    
      
      April
      11
      “ do
      1016
      375.  
      
      
    
    
      
      Novemr
      4
      “ do
      1346
      750.  
      
      
    
    
      
      
      
      
      
      
      3 020.38
      
    
    
      
      
      
      David Brearly, Judge for the District of New Jersey.
      
      
    
    
      1790
      January
      22
      To Warrant No.
      191
      166.66
      
      
    
    
      
      April
      12
      “ do
      410
      250.  
      
      
    
    
      
      
      13
      “ do
      417
      96.92
      
      
    
    
      
      July
      8
      “ do
      548
      250.  
      
      
    
    
      1791
      Novemr.
      24
      “ do
      1359
      to August 16, 1790 127.71
      
      
    
    
      
      
      
      
      
      
      891.29
      
    
    
    
      
      
      
      Robert Morris Judge for the District of New Jersey.
      
      
    
    
      1791
      February
      17
      To Warrant No.
      899
      342.39
      
      
    
    
      
      May
      30
      “ do
      1079
      250.  
      
      
    
    
      
      July
      6
      “ do
      1153
      250.  
      
      
    
    
      
      October
      16
      “ do
      1318
      250.  
      
      
    
    
      
      
      
      
      
      
      1 092.39
      
    
    
      
      
      
      Francis Hopkinson Judge for the District of Pennsylvania.
      
      
    
    
      1790
      January
      27
      To Warrant No.
      196
      266.66
      
      
    
    
      
      April
      8
      “ do
      369
      155.08
      
      
    
    
      
      
      15
      “ do
      434
      400.  
      
      
    
    
      
      July
      13
      “ do
      556
      400.  
      
      
    
    
      
      October
      2
      “ do
      681
      400.  
      
      
    
    
      1791
      January
      6
      “ do
      803
      400.  
      
      
    
    
      
      April
      14
      “ do
      1021
      400.  
      
      
    
    
      
      July
      11
      “ do
      1171
      to May 8. 1791 167.03
      
      
    
    
      
      
      
      
      
      
      2 588.77
      
    
    
      
      
      
      William Lewis Judge for the District of Pennsylvania.
      
      
    
    
      1791
      October
      25
      To Warrant No.
      1327
      
      343.48
      
    
    
      
      
      
      Gunning Bedford Judge for the District of Delaware.
      
      
    
    
      1790
      July
      27
      To Warrant No.
      571
      610.86
      
      
    
    
      1791
      April
      9
      “ do
      1007
      600.  
      
      
    
    
      
      
      
      
      
      
      1 210.86
      
    
    
      
      
      
      William Paca Judge for the District of Maryland.
      
      
    
    
      1790
      May
      20
      To Warrant No.
      487
      415.76
      
      
    
    
      
      July
      27
      “ do
      573
      375.  
      
      
    
    
      
      October
      15
      “ do
      730
      375.  
      
      
    
    
      1791
      January
      10
      “ do
      824
      375.  
      
      
    
    
      
      April
      27
      “ do
      1039
      375.  
      
      
    
    
      
      July
      22
      “ do
      1192
      375.  
      
      
    
    
      
      Octr.
      7
      “ do
      1300
      375.  
      
      
    
    
      
      
      
      
      
      
      2 665.76
      
    
    
      
      
      
      Cyrus Griffin Judge for the District of Virginia.
      
      
    
    
      1790
      March
      12
      To Warrant No.
      251
      166.30
      
      
    
    
      
      April
      15
      “ do
      433
      450.  
      
      
    
    
      
      July
      6
      “ do
      539
      450.  
      
      
    
    
      
      October
      6
      “ do
      692
      450.  
      
      
    
    
      1791
      January
      7
      “ do
      817
      450.  
      
      
    
    
      
      April
      7
      “ do
      999
      450.  
      
      
    
    
      
      July
      11
      “ do
      1158
      450.  
      
      
    
    
      
      October
      7
      “ do
      1301
      450.  
      
      
    
    
      
      
      
      
      
      
      3 316.30
      
    
    
    
      
      
      
      Harry Innes Judge for the District of Kentucky.
      
      
    
    
      1790
      April
      27
      To Warrant No.
      461
      250.  
      
      
    
    
      
      June
      14
      “ do
      510
      250.  
      
      
    
    
      
      August
      3
      “ do
      583
      13.58
      
      
    
    
      
      
      “
      “ do
      584
      250.  
      
      
    
    
      
      October
      12
      “ do
      710
      250.  
      
      
    
    
      1791
      January
      7
      “ do
      810
      250.  
      
      
    
    
      
      April
      6
      “ do
      995
      250.  
      
      
    
    
      
      July
      5
      “ do
      1145
      250.  
      
      
    
    
      
      October
      3
      “ do
      1279
      250.  
      
      
    
    
      
      
      
      
      
      
      2 013.58
      
    
    
      
      
      
      John Stokes late Judge for the District of North Carolina, deceased.
      
      
    
    
      1791
      May
      23
      To Warrant No.
      1076
      to October 11, 1790
      287.67
      
    
    
      
      
      
      John Sitgreaves Judge for the District of North Carolina.
      
      
    
    
      1791
      April
      18
      To Warrant No.
      1027
      423.91
      
      
    
    
      
      July
      5
      “ do
      1143
      375.  
      
      
    
    
      
      October
      4
      “ do
      1286
      375.  
      
      
    
    
      
      
      
      
      
      
      1173.91
      
    
    
      
      
      
      William Drayton Judge for the District of South Carolina.
      
      
    
    
      1790
      March
      2
      To Warrant No.
      236
      215.21
      
      
    
    
      
      April
      13
      “ do
      420
      450.  
      
      
    
    
      
      Septemr
      7
      “ do
      654
      to May 18, 1790 237.36
      
      
    
    
      
      
      
      
      
      
      902.57
      
    
    
      
      
      
      Thomas Bee Judge for the District of South Carolina.
      
      
    
    
      1790
      October
      13
      To Warrant No.
      713
      450.  
      
      
    
    
      1791
      January
      6
      “ do
      802
      534.06
      
      
    
    
      
      April
      4
      “ do
      980
      450.  
      
      
    
    
      
      July
      11
      “ do
      1172
      450.  
      
      
    
    
      
      October
      5
      “ do
      1292
      450.  
      
      
    
    
      
      
      
      
      
      
      2 334.06
      
    
    
      
      
      
      Nathaniel Pendleton Judge for the District of Georgia.
      
      
    
    
      1790
      January
      15
      To Warrant No.
      177
      266.66
      
      
    
    
      
      April
      9
      “ do
      396
      128.72
      
      
    
    
      
      
      12
      “ do
      409
      375.  
      
      
    
    
      
      July
      8
      “ do
      549
      375.  
      
      
    
    
      
      October
      6
      “ do
      698
      375.  
      
      
    
    
      1791
      January
      10
      “ do
      825
      375.  
      
      
    
    
      
      April
      14
      “ do
      1020
      375.  
      
      
    
    
      
      July
      11
      “ do
      1168
      375.  
      
      
    
    
      
      October
      19
      “ do
      1321
      375.  
      
      
    
    
      
      
      
      
      
      
      3 020.38
      
    
    
    
      
      
      
      Edmund Randolph Attorney General of the United States.
      
      
    
    
      1790
      Februy
      8
      To Warrant No.
      209
      250.  
      
      
    
    
      
      April
      15
      “ do
      432
      375.  
      
      
    
    
      
      August
      2
      “ do
      578
      145.38
      
      
    
    
      
      
      “
      “ do
      579
      375.  
      
      
    
    
      
      October
      1
      “ do
      675
      375.  
      
      
    
    
      1791
      Februy
      1
      “ do
      862
      375.  
      
      
    
    
      
      April
      7
      “ do
      1005
      407.22
      
      
    
    
      
      July
      6
      “ do
      1156
      475.  
      
      
    
    
      
      October
      6
      “ do
      1296
      475.  
      
      
    
    
      
      
      
      
      
      
      3 252.60
      
    
    
      
      
      
      John Parker Marshal for the District of New Hampshire.
      
      
    
    
      1791
      July
      8
      To Warrant No. 1165, for attending several Sessions of the Circuit and District Courts from December 1789 to May 1791, for the compensations of grand and petit Juries, and for sundry contingent expenses
      358.30
      
    
    
      
      
      
      Thomas Lowry Marshal for the District of New Jersey.
      
      
    
    
      1791
      May
      21
      To Warrant No. 1074, for attending the several Sessions of the Circuit and District Courts, for the compensations of Jurors and Witnesses, and for sundry contingent expenses from November 1789 to May 1791
      622.42
      
    
    
      
      
      
      Pierpont Edwards Attorney for the District of Connecticut.
      
      
    
    
      1791
      June
      15
      To Warrant No.
      1100
      75.20
      
      
    
    
      
      
      16
      “ do
      1103
      106.25
      
      
    
    
      
      
      
      
      
      
      181.45
      
    
    
      
      
      
      George Read Attorney for the District of Delaware.
      
      
    
    
      1791
      June
      2
      To Warrant No.
      1085
      
      33.60
      
    
    
      
      
      
      William Hill Attorney for the District of North Carolina.
      
      
    
    
      1791
      October
      19
      To Warrant No.
      1322
      
      40.  
      
    
    
      
      
      
      Jonathan Steele Clerk of the Circuit and District Courts for the State of New Hampshire.
      
      
    
    
      1791
      July
      11
      To Warrant No.
      1169
      
      103.60
      
    
    
      
      
      
      Sundry Persons Clerks of the Circuit and District Courts for the State of Connecticut.
      
      
    
    
      1791
      May
      2
      To Mark Leavenworth, Warrt. No. 1050 137.80
      
      
    
    
      
      
      
      “ Simeon Baldwin    do 1078 69.20
      
      
    
    
      
      
      
      
      
      
      207.  
      
    
    
    
      
      
      
      Robert Troupe Clerk of the Circuit and District Courts for the State of New York.
      
      
    
    
      1791
      April
      7
      To Warrant No.
      1001
      
      223.  
      
    
    
      
      
      
      Sundry Persons Clerks of the Circuit and District Courts for the State of New Jersey.
      
      
    
    
      1791
      May
      2
      To Robert Boggs, Warrt. No. 1066 90.  
      
      
    
    
      
      June
      10
      “ Jonathan Dayton do   1096 89.  
      
      
    
    
      
      
      
      
      
      
      179.  
      
    
    
      
      
      
      Mathew Pearce Clerk of the Circuit and District Courts for the State of Delaware.
      
      
    
    
      1791
      June
      2
      To Warrant No.
      1086
      
      103.60
      
    
    
      
      
      
      Joshua Barney Clerk of the Circuit and District Courts for the State of Maryland.
      
      
    
    
      1791
      May
      31
      To Warrant No.
      1082
      
      174.28
      
    
    
      
      
      
      Venables Bond Clerk of the Circuit and District Courts for the State of Georgia.
      
      
    
    
      1791
      June
      17
      To Warrant No.
      1105
      
      134.  
      
    
    
      
      
      
      Samuel Bayard Clerk of the Supreme Court.
      
      
    
    
      1791
      Septemr
      27
      To Warrant No.
      1259
      
      24.  
      
    
    
      
      
      
      
      
      
      
      79,491.48
    
  
  
    
    
    
    
    
    
    
    
    
      
      Legislative Department
      
    
    
      
      For compensation to the Senators and members of the House of Representatives, their Officers and Clerks, and for the contingent expenses of both houses.
      
    
    
      Senate.
    
    
      
      First Session of the first Congress.
      
    
    
      1789
      Septemr.
      29
      To Warrant No. 1, for compensation due to the under mentioned Senators …… Vizt.
      
      
      
    
    
      
      
  
          
            Richard Bassett
            1101.  
          
          
            Pierce Butler
            1238.  
          
          
            Charles Carroll
            1170.  
          
          
            Tristram Dalton
            1194.  
          
          
            Oliver Ellsworth
            1345.  
          
          
            Jonathan Elmer
            966.  
          
          
            William Few
            1709.  
          
          
            William Grayson
            996.  
          
          
          
            James Gunn
            1618.  
          
          
            John Henry
            1139.  
          
          
            William S. Johnson
            1304.  
          
          
            Ralph Izard
            1580.  
          
          
            Rufus King
            402.  
          
          
            John Langdon
            1254.  
          
          
            Richard Henry Lee
            1290.  
          
          
            William Maclay
            1266.  
          
          
            Robert Morris
            1131.  
          
          
            William Patterson
            1131.  
          
          
            George Read
            1110.  
          
          
            Caleb Strong
            1127.  
          
          
            Philip Schuyler
            489.  
          
          
            Paine Wingate
            1449.  
          
        
  

      
      
    
    
      
      
      
      
      
      26 009.  
      
      
    
  
  
    
    
    
    
    
    
    
    
    
      
      Second Session of the First Congress.
      
    
    
      1790
      April
      1
      To Benjamin Hawkins Warrt. No.
      309
      147.  
      
      
    
    
      
      
      “
      “ Ralph Izard do
      310
      796.  
      
      
    
    
      
      
      5
      “ Richard Bassett do
      338
      496.50
      
      
    
    
      
      
      “
      “ Pierce Butler do
      339
      796.  
      
      
    
    
      
      
      “
      “ Charles Carroll do
      340
      186.  
      
      
    
    
      
      
      “
      “ Tristram Dalton do
      341
      612.  
      
      
    
    
      
      
      “
      “ Oliver Ellsworth do
      342
      546.50
      
      
    
    
      
      
      “
      “ Jonathan Elmer do
      343
      414.  
      
      
    
    
      
      
      “
      “ William Few do
      344
      833.50
      
      
    
    
      
      
      “
      “ John Henry do
      345
      596.50
      
      
    
    
      
      
      “
      “ William S. Johnson do
      346
      544.  
      
      
    
    
      
      
      “
      “ Samuel Johnston do
      347
      534.  
      
      
    
    
      
      
      “
      “ Rufus King do
      348
      522.  
      
      
    
    
      
      
      “
      “ John Langdon do
      349
      618.  
      
      
    
    
      
      
      “
      “ William Maclay do
      350
      585.  
      
      
    
    
      
      
      “
      “ Robert Morris do
      351
      430.50
      
      
    
    
      
      
      “
      “ William Paterson do
      352
      514.50
      
      
    
    
      
      
      “
      “ George Read do
      353
      195.  
      
      
    
    
      
      
      “
      “ Caleb Strong do
      354
      575.50
      
      
    
    
      
      
      “
      “ Philip Schuyler do
      355
      571.50
      
      
    
    
      
      
      “
      “ Paine Wingate do
      356
      616.50
      
      
    
    
      
      
      “
      “ Benjamin Hawkins do
      357
      468.  
      
      
    
    
      
      May
      21
      “ John Walker do
      489
      114.  
      
      
    
    
      
      July
      6
      “ Joseph Stanton do
      536
      62.  
      
      
    
    
      
      
      “
      “ Benjamin Hawkins do
      537
      546.  
      
      
    
    
      
      
      16
      “ James Gunn do
      558
      866.  
      
      
    
    
      
      
      17
      “ Ralph Izard do
      559
      636.  
      
      
    
    
      
      
      22
      “ Pierce Butler do
      567
      636.  
      
      
    
    
      
      
      23
      “ William Maclay do
      568
      759.  
      
      
    
    
      
      
      27
      “ Richard Bassett do
      572
      754.50
      
      
    
    
      
      August
      5
      “ Theodore Foster do
      588
      285.  
      
      
    
    
      
      
      9
      “ John Langdon do
      595
      876.  
      
      
    
    
      
      
      11
      “ Richard Bassett do
      598
      78.  
      
      
    
    
      
      
      “
      “ Pain Wingate do
      599
      886.50
      
      
    
    
      
      
      18
      “ Jonathan Elmer do
      614
      924.  
      
      
    
  

  
    
    
    
    
    
    
    
    
    
      
      Septemr.
      7
      To Warrant No. 655 in favor of Samuel Meredith Agent for the following Senators Vizt.
      
      
      
    
    
      
      
  
          
            Pierce Butler
            441.90
          
          
            Charles Carroll
            876.  
          
          
            Tristram Dalton
            894.  
          
          
            Oliver Ellsworth
            846.30
          
          
            William Few
            1115.40
          
          
            Theodore Foster
            135.  
          
          
            James Gunn
            494.  
          
          
            John Henry
            878.40
          
          
            Benjamin Hawkins
            405.  
          
          
            William S. Johnson
            825.90
          
          
            Samuel Johnston
            972.  
          
          
            Ralph Izard
            441.90
          
          
            Rufus King
            804.  
          
          
            Richard Henry Lee
            954.  
          
          
            Robert Morris
            832.50
          
          
            William Paterson
            706.50
          
          
            George Read
            843.  
          
          
            Philip Schuyler
            853.50
          
          
            Joseph Stanton Junr.
            355.50
          
          
            John Walker
            882.  
          
        
  
      
    
    
      
      14,556.80
      
    
    
      
      
      ”
      To William Maclay Warrant No.
      656
      18.  
      
      
    
    
      
      
      “
      Caleb Strong do
      657
      834.  
      
      
    
    
      
      Third Session of the First Congress.
      
    
    
      1790
      Decemr.
      17
      To Ralph Izard Warrant No.
      779
      243.90
      
    
    
      
      
      23
      “ Pierce Butler do
      784
      243.90
      
    
    
      
      
      24
      “ James Monroe do
      786
      86.70
      
    
    
      1791
      January
      8
      To Warrant No. 821 being for compensation due to the undermentioned Senators on the 31 day of Decemr. last.
      
      
      
    
    
      
      
  
          
            Richard Bassett
            76.50
          
          
            Pierce Butler
            157.50
          
          
            Tristram Dalton
            272.10
          
          
            Philemon Dickinson
            165.  
          
          
            Oliver Ellsworth
            225.30
          
          
            Jonathan Elmer
            159.  
          
          
            William Few
            443.40
          
          
            Theodore Foster
            181.50
          
          
            Benjamin Hawkins
            273.90
          
          
            William S. Johnson
            164.70
          
          
            Samuel Johnston
            288.60
          
          
            Ralph Izard
            157.50
          
          
            Rufus King
            184.50
          
          
            John Langdon
            278.70
          
          
            William Maclay
            193.50
          
          
            James Monroe
            156.  
          
          
            Robert Morris
            36.  
          
          
            George Read
            154.20
          
          
          
            Joseph Stanton Junr.
            192.30
          
          
            Caleb Strong
            226.50
          
          
            Philip Schuyler
            192.  
          
          
            Paine Wingate
            277.20
          
        
  
      
    
    
      
      
      4 455.90
      
    

1791
March
25
To Warrant No. 956 being compensensation due to the undermentioned Senators on the 4th. instant.








  
    Richard Bassett
    322.50
  
  
    Pierce Butler
    623.40
  
  
    Charles Carroll
    342.  
  
  
    Tristram Dalton
    488.10
  
  
    Philemon Dickinson
    387.  
  
  
    Oliver Ellsworth
    447.30
  
  
    Jonathan Elmer
    387.  
  
  
    William Few
    659.40
  
  
    Theodore Foster
    473.10
  
  
    James Gunn
    862.20
  
  
    Benjamin Hawkins
    495.90
  
  
    John Henry
    427.80
  
  
    William S. Johnson
    428.70
  
  
    Samuel Johnston
    510.60
  
  
    Ralph Izard
    623.40
  
  
    Rufus King
    406.50
  
  
    John Langdon
    504.30
  
  
    Richard Henry Lee
    258.  
  
  
    William Maclay
    409.50
  
  
    James Monroe
    458.70
  
  
    Robert Morris
    378.  
  
  
    George Read
    388.20
  
  
    Philip Schuyler
    450.  
  
  
    Joseph Stanton Junr.
    522.30
  
  
    Caleb Strong
    454.50
  
  
    Pain Wingate
    502.80
  






12,211.20




April
7


  
    To Samuel A. Otis Agent for Richard Henry Lee, Warrant No. 1002
    }
  


30.  




  
    
    
    
    
    
    
    
    
    
      
      First Session of the Second Congress.
      
    
    
      1791
      Novemr.
      12
      To Samuel Meredith Agent for the undermentioned Senators, Warrant No. 1352, being their compensation for travelling to the Seat of Governmt.
      
      
      
    
    
      
      
  
          
            Richard Bassett
            22.50
          
          
            Aaron Burr
            28.50
          
          
            Pierce Butler
            245.40
          
          
            George Cabot
            109.50
          
          
            Charles Carroll
            39.  
          
          
            Philemon Dickinson
            9.  
          
          
            Oliver Elsworth
            69.30
          
          
            William Few
            287.40
          
          
            Theodore Foster
            95.10
          
          
            James Gunn
            284.10
          
          
          
            Benjamin Hawkins
            117.90
          
          
            John Henry
            45.90
          
          
            Samuel Johnston
            132.60
          
          
            Ralph Izard
            245.40
          
          
            Rufus King
            28.50
          
          
            John Langdon
            124.50
          
          
            Richard Henry Lee
            75.  
          
          
            James Monroe
            86.70
          
          
            George Read
            10.20
          
          
            John Rutherford
            24.  
          
          
            Roger Shearman
            55.50
          
          
            Joseph Stanton Junr.
            90.30
          
          
            Caleb Strong
            82.50
          
          
            Pain Wingate
            123.  
          
          
            Moses Robinson
            88.50
          
        
  
      
    
    
      
      2,520.30
      
    
    
      1791
      Decemr.
      3
      To Samuel A. Otis, to enable him to pay the compensation due to the Senators, Warrt. No.1364
      
   The expenditure of this sum will appear in the next statement.
5 256.  
      
      
    
    
      
      85 487.20
      
    
  

    
    
    
    
    
    
    
    
    
      
      
      
      Samuel Provost Chaplain to the Senate in New York.
      
      
    
    
      1789
      Novemr
      30
      To Warrant No.
      102
      188.57
      
      
    
    
      
      
      “
      “ do
      103
      26.02
      
      
    
    
      1790
      August
      16
      “ do
      608
      295.80
      
      
    
    
      
      
      
      
      
      
      510.39
      
    
    
      
      
      
      William White Chaplain to the Senate in Philadelphia.
      
      
    
    
      1791
      March
      19
      To Warrant No.
      940
      
      120.49
      
    
    
      
      
      
      Samuel A. Otis Secretary to the Senate.
      
      
    
    
      1789
      Septemr.
      29
      To Warrant No.
      61
      1069.17
      
      
    
    
      1790
      April
      3
      “ do
      318
      926.05
      
      
    
    
      
      July
      7
      “ do
      545
      375.  
      
      
    
    
      
      August
      24
      “ do
      629
      268.  
      
      
    
    
      
      Novemr.
      24
      “ do
      751
      375.  
      
      
    
    
      1791
      January
      6
      “ do
      807
      375.  
      
      
    
    
      
      
      8
      “ do
      822
      52.  
      
      
    
    
      
      March
      15
      “ do
      936
      
   This Warrant includes the salaries of the Clerks, Doorkeeper and Messenger.
 756.  
      
      
    
    
      
      April
      5
      “ do
      985
      375.  
      
      
    
    
      
      July
       2
      “ do
      1133
      
   This Warrant includes the salary of the Chief Clerk.
 678.  
      
      
    
    
      
      October
      3
      “ do
      1276
      375.  
      
      
    
    
      
      
      
      
      
      
      5 624.22
      
    
    
    
      
      
      
      Benjamin Bankson Principal Clerk in the Office of the Secretary to the Senate.
      
      
    
    
      1789
      Septemr.
      29
      To Warrant No.
      63
      435.  
      
      
    
    
      1790
      March
      31
      “ do
      271
      288.  
      
      
    
    
      
      April
      7
      “ do
      378
      261.  
      
      
    
    
      
      August
      24
      “ do
      630
      402.  
      
      
    
    
      
      
      
      
      
      
      1 386.  
      
    
    
      
      
      
      Robert Heysham engrossing Clerk in the Office of the Secretary of the Senate.
      
      
    
    
      1789
      Septemr
      29
      To Warrant No.
      65
      202.  
      
      
    
    
      1790
      March
      31
      “ do
      272
      100.  
      
      
    
    
      
      April
      7
      “ do
      379
      174.  
      
      
    
    
      
      August
      24
      “ do
      631
      268.  
      
      
    
    
      1791
      January
      8
      “ do
      822
      78.  
      
      
    
    
      
      
      
      
      
      
      822.  
      
    
    
      
      
      
      Samuel A. Otis Junior engrossing Clerk in the Office of the Secretary to the Senate.
      
      
    
    
      1791
      January
      8
      To Warrant No.
      822
      72.  
      
      
    
    
      
      May
      30
      “ do
      1069
      52.  
      
      
    
    
      
      
      
      
      
      
      124.  
      
    
    
      
      
      
      James Mathers Doorkeeper to the Senate.
      
      
    
    
      1789
      Septemr.
      29
      To Warrant No.
      67
      630.  
      
      
    
    
      1790
      April
      3
      “ do
      330
      96.  
      
      
    
    
      
      May
      25
      “ do
      493
      261.  
      
      
    
    
      
      August
      24
      “ do
      632
      402.  
      
      
    
    
      1791
      January
      8
      “ do
      822
      78.  
      
      
    
    
      
      
      
      
      
      
      1 467.  
      
    
    
      
      
      
      Cornelius Maxwell Messenger to the Senate.
      
      
    
    
      1789
      Septemr
      29
      To Warrant No.
      69
      350.  
      
      
    
    
      1790
      April
      7
      “ do
      380
      174.  
      
      
    
    
      
      August
      24
      “ do
      633
      268.  
      
      
    
    
      1791
      January
      8
      “ do
      822
      52.  
      
      
    
    
      
      
      
      
      
      
      844.  
      
    










    
      
      
      
      Contingent expenses of the Senate.
      
      
    
    
      1790
      March
      31
      To Samuel A. Otis Secretary, Warrt. No.
      276
      2300.  
      
      
    
    
      
      June
      15
      “ do do
      513
      400.  
      
      
    
    
      
      August
      3
      “ do do
      582
      1500.  
      
      
    
    
      
      October
      30
      “ do do
      728
      300.  
      
      
    
    
      1791
      March
      2
      “ do do
      924
      2000.  
      
      
    
    
      
      April
      29
      “ do do
      1041
      300.  
      
      
    
    
      
      May
      2
      “ do do
      1048
      345.  
      
      
    
    
      
      
      16
      “ do do
      1071
      52.  
      
      
    
    
      
      
      
      
      
      
         7,197.  
      
    
    
      103,582.30
      
    
  

  
    
    
    
    
    
    
    
    
    
      House of Representatives
    
    
      
      First Session of the First Congress.
      
    
    
      1789
      Septemr.
      29
      To Frederick A. Muhlenberg Speaker of the House Warrt. No.
      2
      2418.  
      
      
    
    
      
      
      “
      “ Lambert Cadwallader do
      3
      1125.  
      
      
    
    
      
      
      “
      “ Isaac Coles do
      4
      1455.  
      
      
    
    
      
      
      “
      “ Peter Silvester do
      5
      1050.  
      
      
    
    
      
      
      “
      “ John Brown do
      6
      1182.  
      
      
    
    
      
      
      “
      “ Daniel Hiester do
      7
      1212.  
      
      
    
    
      
      
      “
      “ Jonathan Trumbull do
      8
      1182.  
      
      
    
    
      
      
      “
      “ John Page do
      9
      1446.  
      
      
    
    
      
      
      “
      “ Fisher Ames do
      10
      1416.  
      
      
    
    
      
      
      “
      “ Thomas Hartley do
      11
      1071.  
      
      
    
    
      
      
      “
      “ Peter Muhlenberg do
      12
      1332.  
      
      
    
    
      
      
      “
      “ Andrew Moore do
      13
      1440.  
      
      
    
    
      
      
      “
      “ Thomas Fitzsimmons do
      14
      1233.  
      
      
    
    
      
      
      “
      “ George Clymer do
      15
      1047.  
      
      
    
    
      
      
      “
      “ Michael Jenifer Stone do
      16
      1005.  
      
      
    
    
      
      
      “
      “ Thomas Scott do
      17
      1344.  
      
      
    
    
      
      
      “
      “ Alexander White do
      18
      1239.  
      
      
    
    
      
      
      “
      “ George Gale do
      19
      1290.  
      
      
    
    
      
      
      “
      “ George Thatcher do
      20
      1479.  
      
      
    
    
      
      
      “
      “ Daniel Carroll do
      21
      1213.  
      
      
    
    
      
      
      “
      “ Josiah Parker do
      22
      1254.  
      
      
    
    
      
      
      “
      “ William Floyd do
      23
      990.  
      
      
    
    
      
      
      “
      “ Abiel Foster do
      24
      474.  
      
      
    
    
      
      
      “
      “ Samuel Livermore do
      25
      1116.  
      
      
    
    
      
      
      “
      “ James Jackson do
      26
      1599.  
      
      
    
    
      
      
      “
      “ Abraham Baldwin do
      27
      1599.  
      
      
    
    
      
      
      “
      “ George Partridge do
      28
      1242.  
      
      
    
    
      
      
      “
      “ Thomas Sinnickson do
      29
      978.  
      
      
    
    
      
      
      “
      “ James Schureman do
      30
      1041.  
      
      
    
    
      
      
      “
      “ George Leonard do
      31
      1050.  
      
      
    
    
      
      
      “
      “ Benjamin Goodhue do
      32
      1425.  
      
      
    
    
      
      
      “
      “ Jereh. Van Rensselaer do
      33
      960.  
      
      
    
    
      
      
      “
      “ John Hathorn do
      34
      960.  
      
      
    
    
      
      
      “
      “ Henry Wynkoop do
      35
      1092.  
      
      
    
    
      
      
      “
      “ William Smith do
      36
      1281.  
      
      
    
    
      
      
      “
      “ Thomas Sumpter do
      37
      1278.  
      
      
    
    
      
      
      “
      “ Elbridge Gerry do
      38
      1413.  
      
      
    
    
      
      
      “
      “ Thomas Tudor Tucker do
      39
      1806.  
      
      
    
    
      
      
      “
      “ Joshua Seney do
      40
      1140.  
      
      
    
    
      
      
      “
      “ William Smith do
      41
      1578.  
      
      
    
    
      
      
      “
      “ Jonathan Grout do
      42
      1056.  
      
      
    
    
      
      
      “
      “ Elias Boudinot do
      43
      1134.  
      
      
    
    
      
      
      “
      “ Theodorick Bland do
      44
      1428.  
      
      
    
    
      
      
      “
      “ Richard Bland Lee do
      45
      1362.  
      
      
    
    
      
      
      “
      “ Roger Sherman do
      46
      1266.  
      
      
    
    
      
      
      “
      “ Benjamin Contee do
      47
      804.  
      
      
    
    
      
      
      “
      “ George Mathews do
      48
      1266.  
      
      
    
    
      
      
      “
      “ Jeremiah Wadsworth do
      49
      1161.  
      
      
    
    
      
      
      “
      “ Benjn. Huntington do
      50
      1350.  
      
      
    
    
      
      
      “
      “ Daniel Huger do
      51
      1578.  
      
      
    
    
      
      
      “
      “ Ædanus Burke do
      52
      1578.  
      
      
    
    
    
      
      
      “
      “ Samuel Griffin do
      53
      1443.  
      
      
    
    
      
      
      “
      “ James Madison Junr. do
      54
      1410.  
      
      
    
    
      
      
      “
      “ John Vining do
      55
      990.  
      
      
    
    
      
      
      “
      “ Egbert Benson do
      56
      1092.  
      
      
    
    
      
      
      “
      “ John Laurence do
      57
      1050.  
      
      
    
    
      
      
      “
      “ Nicholas Gilman do
      59
      1447.20
      
      
    
    
      
      
      “
      “ Theodore Sedgwick do
      60
      576.  
      
      
    
    
      
      
      “
      “ Jonathan Sturges do
      58
      1107.  
      
      
    
    
      1790
      February
      20
      “ Theodore Sedgwick do
      224
      18.  
      
      
    
    
      
      March
      2
      “ George Leonard do
      232
      168.  
      
      
    
    
      
      Second Session of the First Congress.
      
    
    
      
      
      31
      To Thomas Hartley Warrt. No.
      278
      582.  
      
      
    
    
      
      April
      1
      “ Henry Wynkoop do
      280
      522.  
      
      
    
    
      
      
      “
      “ Samuel Livermore do
      281
      624.  
      
      
    
    
      
      
      “
      “ Benjamin Goodhue do
      282
      600.75
      
      
    
    
      
      
      “
      “ John Brown do
      284
      792.  
      
      
    
    
      
      
      “
      “ Peter Muhlengberg do
      285
      558.  
      
      
    
    
      
      
      “
      “ Elias Boudinot do
      288
      522.  
      
      
    
    
      
      
      “
      “ Jonathan Grout do
      294
      585.  
      
      
    
    
      
      
      “
      “ George Thatcher do
      295
      631.80
      
      
    
    
      
      
      “
      “ Daniel Huger do
      296
      798.  
      
      
    
    
      
      
      “
      “ Ædanus Burke do
      297
      798.  
      
      
    
    
      
      
      “
      “ Thomas Scott do
      298
      648.  
      
      
    
    
      
      
      “
      “ Alexander White do
      299
      610.50
      
      
    
    
      
      
      “
      “ Andrew Moore do
      300
      621.90
      
      
    
    
      
      
      “
      “ Benjamin Huntington do
      301
      519.  
      
      
    
    
      
      
      “
      “ George Gale do
      302
      453.  
      
      
    
    
      
      
      “
      “ Peter Sylvester do
      303
      456.  
      
      
    
    
      
      
      “
      “ William Smith do
      304
      534.  
      
      
    
    
      
      
      “
      “ Roger Sherman do
      305
      549.  
      
      
    
    
      
      
      “
      “ Thomas Sumpter do
      306
      444.  
      
      
    
    
      
      
      “
      “ Michl. Jenifer Stone do
      307
      615.  
      
      
    
    
      
      
      “
      “ William Smith do
      308
      798.  
      
      
    
    
      
      
      “
      “ Daniel Carroll do
      320
      633.33
      
      
    
    
      
      
      “
      “ Fredh. A. Muhlenberg, Speaker
      321
      1108.50
      
      
    
    
      
      
      “
      “ Nicholas Gilman do
      322
      615.60
      
      
    
    
      
      
      “
      “ Theodorick Bland do
      323
      471.  
      
      
    
    
      
      
      “
      “ Josiah Parker do
      324
      573.  
      
      
    
    
      
      
      “
      “ Isaac Coles do
      325
      679.50
      
      
    
    
      
      
      “
      “ Elbridge Gerry do
      326
      603.  
      
      
    
    
      
      April
      8
      “ James Jackson do
      336
      786.  
      
      
    
    
      
      
      “
      “ Theodore Sedgwick do
      360
      543.  
      
      
    
    
      
      
      “
      “ John Laurence do
      361
      552.  
      
      
    
    
      
      
      “
      “ John Hathorn do
      362
      540.  
      
      
    
    
      
      
      “
      “ Samuel Griffin do
      364
      682.50
      
      
    
    
      
      
      “
      “ Abiel Foster do
      382
      618.  
      
      
    
    
      
      
      “
      “ George Leonard do
      386
      525.  
      
      
    
    
      
      
      “
      “ John Page do
      387
      675.  
      
      
    
    
      
      
      “
      “ Jonathan Trumbull do
      388
      537.  
      
      
    
    
      
      
      “
      “ Thomas T. Tucker do
      389
      798.  
      
      
    
    
      
      
      “
      “ Jeremiah Wadsworth do
      390
      453.  
      
      
    
    
      
      
      9
      “ Jeremiah Van Renselaer do
      394
      600.  
      
      
    
    
      
      
      “
      “ James Madison Junr. do
      399
      585.  
      
      
    
    
    
      
      
      12
      “ Richard Bland Lee do
      407
      570.  
      
      
    
    
      
      
      “
      “ Timothy Bloodworth do
      413
      216.  
      
      
    
    
      
      
      “
      “ Egbert Benson do
      414
      606.  
      
      
    
    
      
      
      “
      “ John Baptist Ash do
      415
      192.  
      
      
    
    
      
      
      13
      “ Hugh Williamson do
      422
      287.  
      
      
    
    
      
      
      15
      “ William Floyde do
      424
      513.  
      
      
    
    
      
      
      “
      “ Abraham Baldwin do
      425
      912.  
      
      
    
    
      
      
      “
      “ Joshua Seney do
      426
      708.  
      
      
    
    
      
      
      “
      “ John Vining do
      436
      303.  
      
      
    
    
      
      
      17
      “ Fisher Ames do
      441
      690.  
      
      
    
    
      
      
      21
      “ Thomas Sinnickson do
      444
      606.  
      
      
    
    
      
      
      22
      “ George Gale do
      453
      207.  
      
      
    
    
      
      
      “
      “ George Clymer do
      454
      646.50
      
      
    
    
      
      
      30
      “ John Steel do
      465
      204.  
      
      
    
    
      
      May
      1
      “ Isaac Coles do
      466
      168.  
      
      
    
    
      
      
      3
      “ Josiah Parker do
      469
      327.  
      
      
    
    
      
      
      4
      “ George Partridge do
      471
      804.  
      
      
    
    
      
      
      5
      “ James Schureman do
      472
      712.50
      
      
    
    
      
      
      8
      “ Benjamin Contee do
      475
      474.  
      
      
    
    
      
      To Frederick Augustus Muhlenberg Speaker, to enable him to pay the compensations due to the Members, their Officers and Clerks.
      
      
      
      
    
    
      1790
      May
      11
      “ Warrant No. 478
      12000.  
      
      
      
    
    
      
      June
      23
      “ do 518
      12000.  
      
      
      
    
    
      
      July
      21
      “ do 565
      8000.  
      
      
      
    
    
      
      August
      10
      “ do 596
      12000.  
      
      
      
    
    
      
      
      “
      “ do 597
      15911.69
      
      
      
    
    
      
      
      
      
      
      59,911.69
      
      
    
  
    
    
    
    For which he has accounted by the following payments   Vizt.
    
    
    
    
  
  
    
    
    
    To Samuel Livermore
    894.  
    
    
    
  
  
    
    
    
    “ Abiel Foster
    882.  
    
    
    
  
  
    
    
    
    “ Elbridge Gerry
    864.  
    
    
    
  
  
    
    
    
    “ Fisher Ames
    780.  
    
    
    
  
  
    
    
    
    “ George Leonard
    759.  
    
    
    
  
  
    
    
    
    “ Jonathan Grout
    855.  
    
    
    
  
  
    
    
    
    “ Benjamin Goodhue
    878.25
    
    
    
  
  
    
    
    
    “ George Thatcher
    900.80
    
    
    
  
  
    
    
    
    “ Theodore Sedgwick
    759.  
    
    
    
  
  
    
    
    
    “ Jonathan Trumbull
    765.  
    
    
    
  
  
    
    
    
    “ Roger Sherman
    819.  
    
    
    
  
  
    
    
    
    “ Peter Sylvester
    834.  
    
    
    
  
  
    
    
    
    “ Egbert Benson
    756.  
    
    
    
  
  
    
    
    
    “ William Floyd
    759.  
    
    
    
  
  
    
    
    
    “ John Laurence
    762.  
    
    
    
  
  
    
    
    
    “ Thomas Scott
    918.  
    
    
    
  
  
    
    
    
    “ George Clymer
    658.50
    
    
    
  
  
    
    
    
    “ Peter Muhlenberg
    828.  
    
    
    
  
  
    
    
    
    “ Thomas Hartley
    648.  
    
    
    
  
  
    
    
    
    “ Henry Wynkoop
    756.  
    
    
    
  
  
    
    
    
    “ John Vining
    753.  
    
    
    
  
  
    
    
    
    “ Daniel Carroll
    808.47
    
    
    
  
  
    
    
    
    “ Michael J. Stone
    780.  
    
    
    
  

  
    
    
    
    “ Joshua Seney
    714.  
    
    
    
  
  
    
    
    
    “ George Gale
    666.  
    
    
    
  
  
    
    
    
    “ Benjamin Contee
    588.  
    
    
    
  
  
    
    
    
    “ Estate of Theodorick Bland
    495.  
    
    
    
  
  
    
    
    
    “ Samuel Griffin
    892.50
    
    
    
  
  
    
    
    
    “ Alexander White
    880.50
    
    
    
  
  
    
    
    
    “ Andrew Moore
    921.90
    
    
    
  
  
    
    
    
    “ Richard Bland Lee
    894.  
    
    
    
  
  
    
    
    
    “ Isaac Coles
    757.50
    
    
    
  
  
    
    
    
    “ John Brown
    1026.  
    
    
    
  
  
    
    
    
    “ Josiah Parker
    612.  
    
    
    
  
  
    
    
    
    “ John Page
    873.  
    
    
    
  
  
    
    
    
    “ John Babtist Ash
    960.  
    
    
    
  
  
    
    
    
    “ John Steel
    888.  
    
    
    
  
  
    
    
    
    “ Hugh Williamson
    905.  
    
    
    
  
  
    
    
    
    “ Timothy Bloodworth
    978.  
    
    
    
  
  
    
    
    
    “ John Sevier
    795.  
    
    
    
  
  
    
    
    
    “ Ædanus Burke
    1068.  
    
    
    
  
  
    
    
    
    “ Daniel Huger
    1068.  
    
    
    
  
  
    
    
    
    “ William Smith
    1068.  
    
    
    
  
  
    
    
    
    “ Thomas Sumpter
    1098.  
    
    
    
  
  
    
    
    
    “ Abraham Baldwin
    1026.  
    
    
    
  
  
    
    
    
    “ James Jackson
    1086.  
    
    
    
  
  
    
    
    
    “ George Matthews
    1920.  
    
    
    
  
  
    
    
    
    “ Thomas Fitzsimons
    1269.  
    
    
    
  
  
    
    
    
    “ Lambert Cadwalader
    1191.  
    
    
    
  
  
    
    
    
    “ Daniel Hiester
    1350.  
    
    
    
  
  
    
    
    
    “ Nicholas Gilman
    885.60
    
    
    
  
  
    
    
    
    “ George Partridge
    672.  
    
    
    
  
  
    
    
    
    “ Benjamin Huntington
    837.  
    
    
    
  
  
    
    
    
    “ Jonathan Sturges
    1335.  
    
    
    
  
  
    
    
    
    “ Jeremiah Wadsworth
    741.  
    
    
    
  
  
    
    
    
    “ John Hathorn
    762.  
    
    
    
  
  
    
    
    
    “ Jeremiah Van Renselaer
    792.  
    
    
    
  
  
    
    
    
    “ Elias Boudinot
    762.  
    
    
    
  
  
    
    
    
    “ James Schureman
    592.50
    
    
    
  
  
    
    
    
    “ Thomas Sinnickson
    714.  
    
    
    
  
  
    
    
    
    “ James Madison Junr.
    879.  
    
    
    
  
  
    
    
    
    “ Thomas T. Tucker
    1068.  
    
    
    
  
  
    
    
    
    “ William Smith
    852.  
    
    
    
  
  
    
    
    
    “ Frederick A. Muhlenberg
       1576.35
    
    
    
  
  
    
    
    
    
    56,875.87
    
    
    
  
  
    
    
    
    “ William Linn, Chaplain
    180.82
    
    
    
  
  
    
    
    
    “ John Beckley, Clerk
    889.  
    
    
    
  
  
    
    
    
    “ Joseph Wheaton Sergeant at Arms
    }
    528.  
    
    
    
  
  
    
    
    
    “ William Lambert principal Clerk to Mr. Beckley
    }
    396.  
    
    
    
  
  
    
    
    
    “ Bernard Webb engrossing Clerk
    }
    382.  
    
    
    
  
  
    
    
    
    “ Gifford Dally, Doorkeeper
    396.  
    
    
    
  
  
    
    
    
    “ Thomas Claxton assistant Doorkeeper
    }
    264.  
    
    
    
  
  
    
    
    
    
    59,911.69
    
    
    
  



    
    
    
    
    
    
    
    


Third Session of the First Congress.




To Frederick Augustus Muhlenberg Speaker, for the same purpose.





1790
August
13
To Warrant No. 600
670.  






Decemr.
21
“ do 782
12 000.  





1791
January
28
“ do 857
12 000.  






March
2
“ do 926
25 388.  








50,058.  









From this sum deduct the amt. of a Warrant No. 50 dated the 26 May 1791, on the Speaker in favor of the Treasurer, being for a balance which remained unexpended
2 979.50










47,078.50







For which he has accounted by the following payments … Vizt.









Two days compensation paid the Members and Doorkeepers, due the 11th. and 12th. of August 1790}
664.  










    
      To Abiel Foster
      783.  
    
    
      “ Nicholas Gilman
      774.  
    
    
      “ Samuel Livermore
      804.  
    
    
      “ Fisher Ames
      744.  
    
    
      “ Elbridge Gerry
      738.  
    
    
      “ Benjamin Goodhue
      732.  
    
    
      “ Jonathan Grout
      714.  
    
    
      “ George Leonard
      783.  
    
    
      “ George Partridge
      753.  
    
    
      “ Theodore Sedgwick
      690.  
    
    
      “ George Thatcher
      804.  
    
    
      “ Benjamin Huntington
      678.  
    
    
      “ Roger Sherman
      640.  
    
    
      “ Jonathan Sturges
      618.  
    
    
      “ Jonathan Trumbull
      654.  
    
    
      “ Jeremiah Wadsworth
      636.  
    
    
      “ Egbert Benson
      630.  
    
    
      “ William Floyd
      624.  
    
    
      “ John Hathorn
      570.  
    
    
      “ John Laurence
      585.  
    
    
      “ Jeremiah Van Renselaer
      642.  
    
    
      “ Peter Sylvester
      672.  
    
    
      “ Elias Boudinot
      576.  
    
    
      “ Lambert Cadwallader
      546.  
    
    
      “ James Schureman
      564.  
    
    
      “ Thomas Sinickson
      520.50
    
    
      “ George Clymer
      444.  
    
    
      “ Thomas Fitzsimmons
      528.  
    
    
      “ Thomas Hartley
      528.  
    
    
      “ Daniel Hiester
      543.60
    
    
      “ Frederick A. Muhlenberg
      1068.  
    
    
      “ Peter Muhlenberg
      540.  
    
    
      “ Thomas Scott
      720.  
    
    
      “ Henry Wynkoop
      540.  
    
    
      “ John Vining
      536.  
    

    
      “ Daniel Carroll
      480.  
    
    
      “ Benjamin Contee
      306.  
    
    
      “ George Gale
      389.  
    
    
      “ Joshua Seney
      582.  
    
    
      “ William Smith (M)
      576.  
    
    
      “ Michael Jenifer Stone
      561.  
    
    
      “ John Brown
      1 023.50
    
    
      “ William B. Giles
      702.  
    
    
      “ Samuel Griffin
      726.  
    
    
      “ Richard Bland Lee
      630.  
    
    
      “ James Madison Junr.
      578.  
    
    
      “ Andrew Moore
      719.10
    
    
      “ Josiah Parker
      726.  
    
    
      “ Alexander White
      636.  
    
    
      “ John Babtist Ash
      738.  
    
    
      “ Timothy Bloodworth
      904.  
    
    
      “ John Sevier
      868.  
    
    
      “ John Steel
      792.  
    
    
      “ Ædanus Burke
      984.  
    
    
      “ Daniel Huger
      1 014.  
    
    
      “ William Smith (S. C.)
      1 020.  
    
    
      “ Thomas Sumpter
      564.  
    
    
      “ Thomas T. Tucker
      1 008.  
    
    
      “ Hugh Williamson
      792.60
    
    
      “ Abraham Baldwin
      1 104.  
    
    
      “ James Jackson
      1 092.  
    
    
      “ George Matthews
      1 086.  
    
    
      “ Benjamin Bourne
      652.20
    
    
      
      44,839.50
    
    
      “ Samuel Blair, Chaplain
      125.  
    
    
      “ John Beckley, Clerk
      551.  
    
    
      “ Jonathan Wheaton, Sergeant at Arms
      }
      352.  
    
    
      “ Bernard Webb, principal Clerk to Mr Beckley
      }
      279.  
    
    
      “ William Clairborn, engrossing Clerk
      }
      368.  
    
    
      “ Reuben Burnley, do
      124.  
    
    
      “ Gifford Dally, Doorkeeper
      264.  
    
    
      “ Thomas Claxton assistant Doorkeeper
      }
      176.  
    
    
      
      47,078.50
    
  







    
    
    
    
    
    
    
    
    
      
      
      
      First Session of the Second Congress.
      
      
      
    
    
      
      
      
      To Jonathan Trumbull Speaker to enable him to pay the compensations due to the Members their Officers and Clerks.
      
      
      
    
    
      1791
      Novemr.
      2
      “ Warrant No. 1345
      12000.  
      
      
      
    
    
      
      Decemr.
      18
      “ do 1368
      12000.  
      
      
    
    
      
      
      
      
      
      
   The expenditure of this sum will appear in the next statement.
24,000.  
      239,715.77
      
    
    
    
      
      
      
      William Linn Chaplain to the House of Representatives in New York.
      
      
    
    
      1789
      Septemr.
      29
      To Warrant No.
       72
      208.  
      
      
    
    
      1790
      April
      23
      “ do
      458
      113.70
      
      
    
    
      
      
      
      
      
      
      321.70
      
    
    
      
      
      
      John Beckley Clerk to the House of Representatives.
      
      
    
    
      1789
      Septemr.
      30
      To Warrant No.
       76
      1 114.  
      
      
    
    
      1790
      March
      31
      “ do
      279
      924.  
      
      
    
    
      
      Decemr.
      4
      “ do
      763
      379.  
      
      
    
    
      1791
      June
      6
      “ do
      1091
      375.  
      
      
    
    
      
      July
      22
      “ do
      1189
      
   This Warrant includes the salaries due to his Clerks.
 275.  
      
      
    
    
      
      October
      3
      “ do
      1280
      375.  
      
      
    
    
      
      
      
      
      
      
      3,442.  
      
    
    
      
      
      
      Joseph Wheaton Sergeant at Arms to the House of Representatives.
      
      
    
    
      1789
      Septemr.
      29
      To Warrant No.
       62
      564.  
      
      
    
    
      1790
      April
      7
      “ do
      377
      348.  
      
      
    
    
      
      
      
      
      
      
      912.  
      
    
    
      
      
      
      William Lambert principal Clerk in the Office of the Clerk of the House of Representatives.
      
      
    
    
      1789
      Septemr.
      29
      To Warrant No.
       64
      546.  
      
      
    
    
      1790
      April
      3
      “ do
      328
      549.  
      
      
    
    
      
      Novemr
      30
      “ do
      756
      60.  
      
      
    
    
      
      
      
      
      
      
      1 155.  
      
    
    
      
      
      
      George Sutton engrossing Clerk in said Office.
      
      
    
    
      1789
      Septemr.
      29
      To Warrant No.
       66
      248.  
      
      
    
    
      1790
      April
      1
      “ do
      290
      70.  
      
      
    
    
      
      
      
      
      
      
      318.  
      
    
    
      
      
      
      Bernard Webb engrossing Clerk in said Office.
      
      
    
    
      1790
      Decemr.
      4
      To Warrant No.
      764
      224.  
      
      
    
    
      1791
      June
      6
      “ do
      1092 as principal Clerk 267.  
      
      
    
    
      
      
      
      
      
      
      491.  
      
    
    
      
      
      
      Reuben Burnley engrossing Clerk in said Office.
      
      
    
    
      1791
      June
      6
      To Warrant No.
      1093
      
      178.  
      
    
    
    
      
      
      
      Gifford Dally Doorkeeper to the House of Representatives.
      
      
    
    
      1789
      Septemr
      29
      To Warrant No.
       68
      645.66
      
      
    
    
      1790
      April
      3
      “ do
      327
      357.  
      
      
    
    
      
      
      
      
      
      
      1 002.66
      
    
    
      
      
      
      Thomas Claxton Assistant Doorkeeper.
      
      
    
    
      1789
      Septem
      29
      To Warrant No.
       71
      358.  
      
      
    
    
      1790
      April
      3
      “ do
      331
      174.  
      
      
    
    
      
      
      
      
      
      
      532.  
      
    
    
      
      
      
      Cornelius Maxwell Messenger.
      
      
    
    
      1789
      Septemr
      29
      To Warrant No.
       70
      
      62.  
      
    
  

    
    
    
    
    
    
    
    
    
      
      
      
      Contingent expenses of the House of Representatives.
      
      
    
    
      1790
      March
      31
      To John Beckley Warrt. No.
      277
      3657.85
      
      
    
    
      
      April
      21
      “ do do
      450
      1000.  
      
      
    
    
      
      June
      22
      “ do do
      517
      888.80
      
      
    
    
      
      
      31
      “ do do
      576
      1000.  
      
      
    
    
      
      Septemr
      3
      “ do do
      647
      1500.  
      
      
    
    
      1791
      March
      15
      “ do do
      937
      2500.  
      
      
    
    
      
      April
      6
      “ do do
      990
      1500.  
      
      
    
    
      
      August
      29
      “ do do
      1234
      800.  
      
      
    
    
      
      
      
      
      
      
      12,846.65
      
    
    
      
      
      
      
      
      
      
      364,559.08
    
  

    
    
    
    
    
    
    
    
    
      
      
      
      Treasury Department
      
      
    
    
      
      
      
      For compensation to the Officers, Clerks and Messengers, and for the contingent expenses of the Department.
      
      
      
    
    
      
      
      
      Alexander Hamilton Secretary of the Treasury, his Assistant, Clerks and Messenger.
      
      
      
    
    
      1789
      Decemr.
      1
      To Warrant No.
      134
      361.08
      
      
    
    
      1790
      January
      20
      “ do
      186
      1625.  
      
      
    
    
      
      April
      6
      “ do
      367
      198.09
      
      
    
    
      
      
      13
      “ do
      419
      1895.84
      
      
    
    
      
      July
      2
      “ do
      529
      1764.28
      
      
    
    
      
      August
      31
      “ do
      642
      71.42
      
      
    
    
      
      October
      2
      “ do
      683
      2050.  
      
      
    
    
      1791
      January
      4
      “ do
      794
      1964.37
      
      
    
    
      
      March
      25
      “ do
      955
      27.77
      
      
    
    
      
      April
      2
      “ do
      976
      2253.03
      
      
    
    
      
      May
      23
      “ do
      1077
      21.98
      
      
    
    
      
      July
      2
      “ do
      1132
      2309.32
      
      
    
    
      
      October
      3
      “ do
      1270
      2562.50
      
      
    
    
      
      
      
      
      
      
      17,104.68
      
    
    
    
      
      
      
      Nicholas Eveleigh Comptroller of the Treasury, his Clerks and Messenger.
      
      
    
    
      1789
      Decemr.
      1
      To Warrant No.
      132
      230.  
      
      
    
    
      
      
      26
      “ do
      153
      60.  
      
      
    
    
      1790
      January
      15
      “ do
      179
      565.  
      
      
    
    
      
      April
      1
      “ do
      291
      112.50
      
      
    
    
      
      
      “
      “ do
      292
      64.81
      
      
    
    
      
      
      5
      “ do
      335
      135.  
      
      
    
    
      
      
      12
      “ do
      402
      1125.24
      
      
    
    
      
      July
      3
      “ do
      531
      1138.73
      
      
    
    
      
      Septemr.
      13
      “ do
      663
      103.26
      
      
    
    
      
      October
      1
      “ do
      678
      1130.43
      
      
    
    
      1791
      January
      5
      “ do
      797
      1262.49
      
      
    
    
      
      
      13
      “ do
      832
      50.  
      
      
    
    
      
      April
      2
      “ do
      975
      2084.99
      
      
    
    
      
      
      
      
      
      8062.45
      
      
    
  

    
    
    
    
    
    
    
    
    
    
      
      
      
      Oliver Wolcott Junr. Comptroller his Clerks and Messenger.
      
      
    
    
      
      July
      2
      To Warrant No.
      1134
      1717.30
      
      
      
    
    
      
      August
      9
      “ for a part of
      1222
      32.61
      
      
      
    
    
      
      October
      3
      “ Warrant
      1275
      2025.  
      
      
      
    
    
      
      Novemr
      1
      “ do
      1342
      14.94
      
      
      
    
    
      
      
      19
      “ do
      1356
      61.14
      
      
      
    
    
      
      
      
      
      
      
      3850.99
      
      
    
    
      
      
      
      
      
      
      
      11 913.44
      
    
  

    
    
    
    
    
    
    
    
    
      
      
      
      Samuel Meredith Treasurer of the United States, his Clerks & Messenger.
      
      
    
    
      1790
      January
      15
      To Warrant No.
      172
      784.23
      
      
    
    
      
      April
      13
      “ do
      418
      650.  
      
      
    
    
      
      July
      7
      “ do
      543
      650.  
      
      
    
    
      
      October
      6
      “ do
      691
      650.  
      
      
    
    
      1791
      January
      6
      “ do
      806
      650.  
      
      
    
    
      
      April
      2
      “ do
      972
      793.89
      
      
    
    
      
      July
      6
      “ do
      1151
      775.  
      
      
    
    
      
      October
      4
      “ do
      1285
      775.  
      
      
    
    
      
      
      
      
      
      
      5 728.12
      
    
    
      
      
      
      Oliver Wolcott Junior Auditor of the Treasury, his Clerks and Messenger.
      
      
    
    
      1789
      Decemr.
      1
      To Warrant No.
      133
      92.87
      
      
    
    
      1790
      January
      6
      “ do
      167
      108.50
      
      
    
    
      
      
      15
      “ do
      170
      846.57
      
      
    
    
      
      April
      5
      “ do
      333
      34.24
      
      
    
    
      
      
      12
      “ do
      401
      2106.92
      
      
    
    
      
      
      26
      “ do
      460
      32.96
      
      
    
    
      
      July
      2
      “ do
      527
      2470.03
      
      
    
    
      
      October
      5
      “ do
      690
      2525.  
      
      
    
    
    
      
      Novemr
      19
      “ do
      741
      21.73
      
      
    
    
      
      
      “
      “ do
      742
      57.06
      
      
    
    
      
      
      “
      “ do
      743
      42.11
      
      
    
    
      1791
      January
      5
      “ do
      796
      2150.  
      
      
    
    
      
      March
      2
      “ do
      925
      83.33
      
      
    
    
      
      
      4
      “ do
      927
      165.  
      
      
    
    
      
      April
      2
      “ do
      974
      2223.31
      
      
    
    
      
      
      30
      “ do
      1043
      34.34
      
      
    
    
      
      May
      2
      “ do
      1047
      6.87
      
      
    
    
      
      
      9
      “ do
      1067
      6.86
      
      
    
    
      
      July
      2
      “ do
      1140
      2472.65
      
      
    
    
      
      August
      26
      “ do
      1233
      57.61
      
      
    
    
      
      October
      5
      “ do
      1290
      2012.50
      
      
    
    
      
      Novem
      5
      “ do
      1347
      46.95
      
      
    
    
      
      
      
      
      
      
      17,597.41
      
    
    
      
      
      
      Joseph Nourse Register of the Treasury, his Clerks and Messengers.
      
      
    
    
      1789
      Novemr.
      30
      To Warrant No.
      106
      194.44
      
      
    
    
      1790
      January
      15
      “ do
      173
      875.  
      
      
    
    
      
      April
      12
      “ do
      403
      1119.43
      
      
    
    
      
      July
      3
      “ do
      533
      1312.50
      
      
    
    
      
      October
      2
      “ do
      680
      1311.14
      
      
    
    
      1791
      January
      5
      “ do
      795
      1690.22
      
      
    
    
      
      April
      2
      “ do
      970
      2884.84
      
      
    
    
      
      
      5
      “ do
      987
      72.  
      
      
    
    
      
      
      “
      “ do
      988
      72.  
      
      
    
    
      
      July
      2
      “ do
      1136
      3132.12
      
      
    
    
      
      
      28
      “ do
      1195
      43.33
      
      
    
    
      
      Septemr.
      12
      “ do
      1243
      250.  
      
      
    
    
      
      October
      3
      “ do
      1271
      3192.28
      
      
    
    
      
      
      
      
      
      
      16 149.30
      
    
  

    
    
    
    
    
    
    
    
    
      
      
      
      David Henley and Isaac Sherman Clerks in the Treasury Department, employed in counting Bills of credit of the old and new emissions and Indents of Interest.
      
      
    
    
      1791
      February
      1
      To David Henley Warrt. No.
      863
      125.  
      
      
    
    
      
      
      “
      “ Isaac Sherman do
      864
      70.65
      
      
    
    
      
      April
      6
      “ David Henley do
      991
      125.  
      
      
    
    
      
      
      “
      “ Isaac Sherman do
      992
      125.  
      
      
    
    
      
      July
      6
      “ Ditto do
      1141
      125.  
      
      
    
    
      
      
      “
      “ David Henley do
      1149
      125.  
      
      
    
    
      
      October
      4
      “ Ditto do
      1284
      125.  
      
      
    
    
      
      
      5
      “ Isaac Sherman do
      1289
      125.  
      
      
    
    
      
      
      
      
      
      
      945.65
      
    
  

    
    
    
    
    
    
    
    
    
      
      
      
      Henry Kuhl, for examining Bills of credit of the old emissions for the purpose of discovering counterfeits.
      
      
    
    
      1791
      May
      30
      To Warrant No.
      1080
      
      50.  
      
    
  


    
    
    
    
    
    
    
    
    
      
      Contingent expenses of the Treasury Department.
      
    
    
      1789
      October
      15
      To John Meyer Warrant No.
      82
      200.  
      
      
    
    
      
      Novemr.
      2
      “ do do
      85
      200.  
      
      
    
    
      
      
      13
      “ Joseph Hardy do
      89
      200.  
      
      
    
    
      
      
      30
      “ Joseph Stretch do
      97
      150.  
      
      
    
    
      
      Decemr.
      1
      “ John Ramsay do
      123
      62.50
      
      
    
    
      
      
      4
      “ John Meyer do
      135
      150.  
      
      
    
    
      1790
      April
      1
      “ Joseph Nourse Register, do
      286
      1422.59
      
      
    
    
      
      
      6
      “ Ditto do
      368
      450.  
      
      
    
    
      
      
      19
      “ Samuel Meredith Treasurer, do
      442
      500.  
      
      
    
    
      
      
      21
      “ Joseph Nourse Register do
      451
      190.30
      
      
    
    
      
      
      “
      “ Ditto do
      452
      500.  
      
      
    
    
      
      July
      7
      “ Ditto do
      546
      17.31
      
      
    
    
      
      
      “
      “ Ditto do
      547
      517.39
      
      
    
    
      
      Septem
      3
      “ Ditto do
      648
      500.  
      
      
    
    
      
      October
      13
      “ Ditto do
      716
      700.  
      
      
    
    
      
      
      30
      “ Ditto do
      731
      336.77
      
      
    
    
      1791
      Februy
      22
      “ Ditto do
      907
      563.90
      
      
    
    
      
      
      “
      “ Ditto do
      908
      49.71
      
      
    
    
      
      
      25
      “ Ditto do
      915
      1800.  
      
      
    
    
      
      March
      19
      “ Samuel Meredith Treasr. 90
      942
      100.  
      
      
    
    
      
      
      31
      “ Tench Coxe for Rent do
      961
      341.71
      
      
    
    
      
      April
      26
      “ Joseph Nourse Register do
      1037
      500.  
      
      
    
    
      
      May
      4
      “ William Simmons do
      1053
      40.  
      
      
    
    
      
      June
      3
      “ Joseph Nourse Register do
      1088
      500.  
      
      
    
    
      
      
      6
      “ Ditto do
      1094
      200.  
      
      
    
    
      
      July
      19
      “ Ditto do
      1184
      479.69
      
      
    
    
      
      Septemr.
      27
      “ Samuel Meredith Treasr. do
      1260
      400.  
      
      
    
    
      
      
      “
      “ Ditto do
      1261
      160.  
      
      
    
    
      
      
      
      
      
      
      11,231.87
      
    
    
      
      
      
      
      
      
      
      80,720.47
    
  

    
    
    
    
    
    
    
    
    
      
      Department of State
      
      
    
    
      
      
      
      Thomas Jefferson Secretary of State, for his own compensation and that of his Clerks, Interpreter and Messenger.
      
      
    
    
      1790
      April
      5
      To Warrant No.
      337
      650.  
      
      
    
    
      
      
      22
      “ do
      455
      537.50
      
      
    
    
      
      July
      9
      “ do
      551
      1584.72
      
      
    
    
      
      August
      31
      “ do
      643
      22.25
      
      
    
    
      
      Septemr
      6
      “ do
      651
      302.75
      
      
    
    
      
      October
      4
      “ do
      688
      1504.16
      
      
    
    
      1791
      January
      6
      “ do
      805
      1547.32
      
      
    
    
      
      April
      2
      “ do
      969
      1596.66
      
      
    
    
      
      July
      2
      “ do
      1131
      1563.34
      
      
    
    
      
      October
      3
      “ do
      1274
      1546.67
      
      
    
    
      
      
      
      
      
      
      10,855.37
      
    
    
    
      
      
      
      Contingent expenses of the Office of the Secretary of State.
      
      
    
    
      1789
      Novemr.
      13
      To Warrant No.
      90
      50.  
      
      
    
    
      1790
      April
      30
      “ do
      464
      250.  
      
      
    
    
      
      October
      2
      “ do
      679
      300.  
      
      
    
    
      
      Decemr.
      31
      “ do
      790
      354.  
      
      
    
    
      1791
      March
      31
      “ do
      962
      500.  
      
      
    
    
      
      August
      10
      “ do
      1223
      150.  
      
      
    
    
      
      
      
      
      
      
      1 604.  
      
    
    
      
      
      
      
      
      
      
      12,459.37
    
    
      
      Department of War
      
      
    
    
      
      
      
      Henry Knox Secretary at War, for his own compensation and that of his Clerks and Messenger.
      
      
    
    
      1789
      Novemr.
      30
      To Warrant No.
      113
      263.84
      
      
    
    
      1790
      January
      15
      “ do
      182
      1156.50
      
      
    
    
      
      April
      6
      “ do
      372
      31.  
      
      
    
    
      
      
      12
      “ do
      408
      1252.77
      
      
    
    
      
      July
      2
      “ do
      528
      1295.98
      
      
    
    
      
      October
      2
      “ do
      684
      1288.03
      
      
    
    
      1791
      January
      5
      “ do
      798
      1312.50
      
      
    
    
      
      April
      2
      “ do
      971
      1394.44
      
      
    
    
      
      July
      2
      “ do
      1135
      1437.50
      
      
    
    
      
      October
      3
      “ do
      1273
      1437.50
      
      
    
    
      
      
      
      
      
      
      10,870.06
      
    
    
      
      
      
      Joseph Howell acting Paymaster General and Commissioner of Army accounts, for his own and Clerks salaries, and certain contingent expenses of his Office.
      
      
    
    
      1789
      Novem
      30
      To Warrant No.
      111
      375.35
      
      
    
    
      1790
      Januay
      15
      “ do
      180
      1557.71
      
      
    
    
      
      April
      12
      “ do
      404
      1551.75
      
      
    
    
      
      August
      7
      “ do
      590
      1628.13
      
      
    
    
      
      October
      6
      “ do
      695
      781.94
      
      
    
    
      1791
      January
      29
      “ do
      859
      125.  
      
      
    
    
      
      April
      16
      “ do
      1026
      136.85
      
      
    
    
      
      May
      4
      “ do
      1054
      43.75
      
      
    
    
      
      July
      7
      “ do
      1163
      179.57
      
      
    
    
      
      October
      7
      “ do
      1304
      138.61
      
      
    
    
      
      
      
      
      
      
      6,518.66
      
    
    
      
      
      
      
      
      
      
      17,388.72
    
    
      
      
      
      For compensation to the Commissioners for adjusting the accounts between the United States and Individual States, their Clerks and Messenger.
      
      
    
    
      1789
      Decemr.
      1
      To Warrant No.
      125
      477.88
      
      
    
    
      1790
      Januay
      15
      “ do
      176
      1937.50
      
      
    
    
      
      April
      12
      “ do
      405
      2162.79
      
      
    
    
      
      July
      3
      “ do
      532
      2275.  
      
      
    
    
    
      
      October
      6
      “ do
      693
      2336.92
      
      
    
    
      
      
      “
      “ do
      694
      420.66
      
      
    
    
      1791
      Januy
      7
      “ do
      808
      2525.29
      
      
    
    
      
      
      “
      “ do
      809
      198.25
      
      
    
    
      
      April
      5
      “ do
      986
      2936.40
      
      
    
    
      
      July
      2
      “ do
      1138
      2883.37
      
      
    
    
      
      October
      3
      “ do
      1281
      2925.54
      
      
    
    
      
      
      
      
      
      
      21,079.60
      
    
  
  
    
    
    
    
    
    
    
    
    
      
      
      
      Contingent expenses of the Office of the Commissioners for adjusting the accounts between the United States and Individual States.
      
      
    
    
      1789
      Novem
      7
      To Patrick Ferrall Warrt. No.
      87
      200.  
      
      
    
    
      1790
      April
      8
      “ do do
      383
      125.  
      
      
    
    
      
      August
      7
      “ do do
      591
      29.51
      
      
    
    
      
      
      18
      “ do do
      617
      300.  
      
      
    
    
      
      Novemr
      10
      “ do do
      735
      100.  
      
      
    
    
      1791
      Februy
      26
      “ do do
      917
      150.  
      
      
    
    
      
      May
      7
      “ do do
      1064
      300.  
      
      
    
    
      
      Novem
      10
      “ do do
      1350
      100.  
      
      
    
    
      
      
      
      
      
      
      1,304.51
      
    
    
      
      
      
      
      
      
      
      22,384.11
    
  

    
    
    
    
    
    
    
    
    
      
      
      
      Government of the Western Territory.
      
      
    
    
      
      
      
      District northwest of the River Ohio.
      
      
    
    
      
      
      
      Arthur St. Clair Governor, for his compensation.
      
      
    
    
      1789
      Novemr.
      30
      To Warrant No.
      115
      111.11
      
      
    
    
      1790
      January
      15
      “ do
      181
      500.  
      
      
    
    
      
      April
      22
      “ do
      456
      500.  
      
      
    
    
      
      July
      3
      “ do
      535
      500.  
      
      
    
    
      
      October
      4
      “ do
      689
      500.  
      
      
    
    
      1791
      January
      24
      “ do
      853
      500.  
      
      
    
    
      
      April
      7
      “ do
      1003
      500.  
      
      
    
    
      
      July
      8
      “ do
      1164
      500.  
      
      
    
    
      
      October
      13
      “ do
      1317
      500.  
      
      
    
    
      
      
      
      
      
      
      4,111.11
      
    
    
      
      
      
      Winthrop Sargent Secretary, for his compensation.
      
      
    
    
      1790
      April
      1
      To Warrant No.
      313
      228.26
      
      
    
    
      
      
      15
      “ do
      435
      187.50
      
      
    
    
      
      August
      19
      “ do
      621
      187.50
      
      
    
    
      
      October
      6
      “ do
      696
      187.50
      
      
    
    
      1791
      January
      7
      “ do
      813
      187.50
      
      
    
    
      
      April
      12
      “ do
      1017
      187.50
      
      
    
    
      
      July
      22
      “ do
      1187
      187.50
      
      
    
    
      
      Novemr.
      1
      “ do
      1344
      125.  
      
      
    
    
      
      
      
      
      
      
      1478.26
      
    
  


    
    
    
    
    
    
    
    
    
      
      
      
      Contingent expenses of the Office of the Secretary.
      
      
    
    
      1791
      March
      25
      To William Poyntell Warrt. No.
      954
      64.20
      
      
    
    
      
      October
      6
      
          
            “ John Mills Attorney to Winthrop Sargent Warrant No. 1299
            }
          
        
      200.  
      
      
    
    
      
      
      
      
      
      
      264.20
      
    
  

    
    
    
    
    
    
    
    
    
      
      
      
      George Turner one of the Judges, for his compensation.
      
      
    
    
      1790
      January
      15
      To Warrant No.
      174
      241.30
      
      
    
    
      
      July
      23
      “ do
      570
      158.70
      
      
    
    
      
      August
      19
      “ do
      618
      241.30
      
      
    
    
      1791
      January
      7
      “ do
      814
      400.  
      
      
    
    
      
      May
      23
      “ do
      1075
      200.  
      
      
    
    
      
      August
      19
      “ do
      1200
      200.  
      
      
    
    
      
      October
      25
      “ do
      1328
      200.  
      
      
    
    
      
      
      
      
      
      
      1 641.30
      
    
    
      
      
      
      John Cleves Symmes one of the Judges, for his compensation.
      
      
    
    
      1790
      Februy
      13
      To Warrant No.
      217
      243.48
      
      
    
    
      
      August
      2
      “ do
      581
      400.  
      
      
    
    
      1791
      January
      18
      “ do
      842
      200.  
      
      
    
    
      
      February
      25
      “ do
      916
      200.  
      
      
    
    
      
      July
      22
      “ do
      1188
      200.  
      
      
    
    
      
      
      
      
      
      
      1 243.48
      
    
    
      
      
      
      Samuel Parsons one of the Judges deceased, for his compensation.
      
      
    
    
      1790
      June
      18
      To Warrant No.
      515
      304.32
      
      
    
    
      
      
      
      Rufus Putnam one of the Judges, for his compensation.
      
      
    
    
      1791
      February
      7
      To Warrant No.
      871
      200.  
      
      
    
    
      
      
      “
      “ do
      872
      400.  
      
      
    
    
      
      April
      18
      “ do
      1028
      200.  
      
      
    
    
      
      Septemr.
      12
      “ do
      1244
      200.  
      
      
    
    
      
      
      
      
      
      
      1 000.  
      
    
    
      
      
      
      District south of the River Ohio.
      
      
    
    
      
      
      
      William Blount Governor, for his compensation.
      
      
    
    
      1790
      October
      13
      To Warrant No.
      712
      500.  
      
      
    
    
      1791
      January
      17
      “ do
      841
      626.37
      
      
    
    
      
      April
      2
      “ do
      978
      500.  
      
      
    
    
      
      August
      3
      “ do
      1202
      500.  
      
      
    
    
      
      October
      28
      “ do
      1337
      500.  
      
      
    
    
      
      
      
      
      
      
      2 626.37
      
    
    
    
      
      
      
      Daniel Smith Secretary, for his compensation.
      
      
    
    
      1791
      March
      19
      To Warrant No.
      943
      422.39
      
      
    
    
      
      April
      2
      “ do
      979
      187.50
      
      
    
    
      
      August
      3
      “ do
      1203
      187.50
      
      
    
    
      
      October
      29
      “ do
      1338
      187.50
      
      
    
    
      
      
      
      
      
      
      984.89
      
    
    
      
      
      
      David Campbell one of the Judges, for his compensation.
      
      
    
    
      1790
      Decemr.
      4
      To Warrant No.
      762
      200.  
      
      
    
    
      1791
      January
      10
      “ do
      823
      200.  
      
      
    
    
      
      April
      14
      “ do
      1019
      50.54
      
      
    
    
      
      
      16
      “ do
      1025
      200.  
      
      
    
    
      
      July
      6
      “ do
      1148
      200.  
      
      
    
    
      
      October
      10
      “ do
      1306
      200.  
      
      
    
    
      
      
      
      
      
      
      1 050.54
      
    
    
      
      
      
      John McNeery one of the Judges, for his compensation.
      
      
    
    
      1791
      April
      23
      To Warrant No.
      1033
      650.55
      
      
    
    
      
      October
      28
      “ do
      1339
      400.  
      
      
    
    
      
      
      
      
      
      
      1 050.55
      
    
    
      
      
      
      Joseph Anderson one of the Judges, for his compensation.
      
      
    
    
      1791
      June
      10
      To Warrant No.
      1095
      75.55
      
      
    
    
      
      July
      11
      “ do
      1174
      200.  
      
      
    
    
      
      October
      6
      “ do
      1298
      200.  
      
      
    
    
      
      
      
      
      
      
      475.55
      
    
    
      
      
      
      
      
      
      
      16 230.57
    
  

    
    
    
    
    
    
    
    
    
      
      
      
      For Compensation to the Loan Officers and Their Clerks, and for Stationary Purchased by Them for the Use of Their Several Offices.
      
      
    
    
      
      
      
      Nathaniel Appleton Commissioner of Loans for the the State of Massachusetts.
      
      
    
    
      1791
      January
      14
      To Warrant No.
      834
      599.18
      
      
    
    
      
      June
      2
      “ do
      1087
      375.  
      
      
    
    
      
      July
      2
      “ do
      1139
      873.66
      
      
    
    
      
      August
      8
      “ do
      1221
      375.  
      
      
    
    
      
      Decemr.
      13
      “ do
      1366
      375.  
      
      
    
    
      
      
      
      
      
      
      2 597.84
      
    
    
    
      
      
      
      Jabez Bowen Commissioner of Loans for the State of Rhode Island.
      
      
    
    
      1791
      January
      17
      To Warrant No.
      838
      239.67
      
      
    
    
      
      May
      4
      “ do
      1051
      150.  
      
      
    
    
      
      July
      5
      “ do
      1144
      150.  
      
      
    
    
      
      October
      26
      “ do
      1333
      150.  
      
      
    
    
      
      
      
      
      
      
      689.67
      
    
    
      
      
      
      William Imlay Commissioner of Loans for the State of Connecticut.
      
      
    
    
      1790
      October
      6
      To Warrant No.
      699
      149.45
      
      
    
    
      1791
      Januay
      7
      “ do
      811
      250.  
      
      
    
    
      
      May
      4
      “ do
      1052
      250.  
      
      
    
    
      
      July
      11
      “ do
      1173
      250.  
      
      
    
    
      
      October
      5
      “ do
      1288
      250.  
      
      
    
    
      
      
      
      
      
      
      1 149.45
      
    
    
      
      
      
      John Cochran Commissioner of Loans for the State of New York.
      
      
    
    
      1790
      October
      6
      To Warrant No.
      700
      224.18
      
      
    
    
      1791
      Januy
      12
      “ do
      829
      375.  
      
      
    
    
      
      April
      7
      “ do
      996
      375.  
      
      
    
    
      
      July
      6
      “ do
      1154
      375.  
      
      
    
    
      
      October
      22
      “ do
      1325
      375.  
      
      
    
    
      
      
      
      
      
      
      1 724.18
      
    
    
      
      
      
      James Ewing Commissioner of Loans for the State of New Jersey.
      
      
    
    
      1791
      January
      12
      To Warrant No.
      830
      281.52
      
      
    
    
      
      June
      4
      “ do
      1090
      175.  
      
      
    
    
      
      July
      28
      “ do
      1196
      175.  
      
      
    
    
      
      
      
      
      
      
      631.25
      
    
    
      
      
      
      Thomas Smith Commissioner of Loans for the State of Pennsylvania.
      
      
    
    
      1791
      February
      2
      To Warrant No.
      867
      599.18
      
      
    
    
      
      May
      14
      “ do
      1070
      375.  
      
      
    
    
      
      July
      21
      “ do
      1185
      375.  
      
      
    
    
      
      October
      26
      “ do
      1332
      375.  
      
      
    
    
      
      
      
      
      
      
      1 724.18
      
    
    
      
      
      
      James Tilton Commissioner of Loans for the State of Delaware.
      
      
    
    
      1791
      January
      17
      To Warrant No.
      836
      89.67
      
      
    
    
      
      
      “
      “ do
      837
      150.  
      
      
    
    
      
      May
      5
      “ do
      1056
      150.  
      
      
    
    
      
      October
      3
      “ do
      1272
      150.  
      
      
    
    
      
      Novemr
      23
      “ do
      1357
      150.  
      
      
    
    
      
      
      
      
      
      
      689.67
      
    
    
    
      
      
      
      John Hopkins Commissioner of Loans for the State of Virginia.
      
      
    
    
      1791
      August
      26
      To Warrant No.
      1232
      
      1 348.63
      
    
    
      
      
      
      William Skinner Commissioner of Loans for the State of No. Carolina.
      
      
    
    
      1791
      January
      18
      To Warrant No.
      844
      399.45
      
      
    
    
      
      April
      2
      “ do
      977
      250.  
      
      
    
    
      
      Novemr
      9
      “ do
      1349
      500.  
      
      
    
    
      
      
      
      
      
      
      1 149.45
      
    
    
      
      
      
      John Neufville Commissioner of Loans for the State of So. Carolina.
      
      
    
    
      1791
      Februy
      17
      To Warrant No.
      898
      399.45
      
      
    
    
      
      April
      4
      “ do
      981
      250.  
      
      
    
    
      
      July
      7
      “ do
      1160
      250.  
      
      
    
    
      
      October
      13
      “ do
      1316
      250.  
      
      
    
    
      
      
      
      
      
      
      1 149.45
      
    
    
      
      
      
      Richard Wylly Commissioner of Loans for the State of Georgia.
      
      
    
    
      1791
      January
      25
      To Warrant No.
      854
      279.62
      
      
    
    
      
      April
      28
      “ do
      1040
      175.  
      
      
    
    
      
      July
      22
      “ do
      1190
      175.  
      
      
    
    
      
      Novemr
      23
      “ do
      1358
      175.  
      
      
    
    
      
      
      
      
      
      
      804.62
      
    
    
      
      
      
      
      
      
      
      13,658.66
    
    
      
      
      
      Pensions, Annuities and Grants
      
      
    
    
      
      
      
      Elizabeth Bergan for a pension allowed her by an Act of Congress passed the 24 of August 1781.
      
      
    
    
      1789
      Novemr.
      15
      To Warrant No.
      92
      8.54
      
      
    
    
      
      
      “
      “ do
      93
      2.91
      
      
    
    
      1790
      January
      15
      “ do
      178
      13.33
      
      
    
    
      
      April
      12
      “ do
      406
      13.33
      
      
    
    
      
      July
      6
      “ do
      538
      13.33
      
      
    
    
      
      October
      6
      “ do
      697
      13.33
      
      
    
    
      1791
      January
      10
      “ do
      826
      13.33
      
      
    
    
      
      April
      11
      “ do
      1014
      13.33
      
      
    
    
      
      July
      15
      “ do
      1181
      13.33
      
      
    
    
      
      Novemr
      1
      “ do
      1343
      13.33
      
      
    
    
      
      
      
      
      
      
      118.09
      
    
    
    
      
      
      
      P. Dominique L. Eglize for a pension granted by an Act of Congress passed the 8th day of August 1782.
      
      
    
    
      1789
      Novemr
      30
      To Warrant No.
      98
      23.33
      
      
    
    
      
      
      “
      “ do
      99
      6.67
      
      
    
    
      1790
      January
      20
      “ do
      187
      30.  
      
      
    
    
      
      April
      15
      “ do
      437
      30.  
      
      
    
    
      
      July
      2
      “ do
      526
      30.  
      
      
    
    
      
      October
      9
      “ do
      706
      30.  
      
      
    
    
      1791
      January
      12
      “ do
      831
      30.  
      
      
    
    
      
      April
      12
      “ do
      1018
      30.  
      
      
    
    
      
      July
      11
      “ do
      1175
      30.  
      
      
    
    
      
      October
      12
      “ do
      1311
      30.  
      
      
    
    
      
      
      
      
      
      
      270.  
      
    
    
      
      
      
      Joseph Traversie, pursuant to an Act of Congress passed August 8, 1782.
      
      
    
    
      1789
      Novemr.
      30
      To Warrant No.
      100
      53.33
      
      
    
    
      
      
      “
      “ do
      101
      6.67
      
      
    
    
      1790
      January
      20
      “ do
      188
      30.  
      
      
    
    
      
      July
      3
      “ do
      534
      60.  
      
      
    
    
      1791
      April
      7
      “ do
      998
      60.  
      
      
    
    
      
      May
      2
      “ do
      1046
      30.  
      
      
    
    
      
      August
      30
      “ do
      1235
      30.  
      
      
    
    
      
      
      
      
      
      
      270.  
      
    
    
      
      
      
      For the education of George M. White Eyes an Indian Youth, pursuant to the respective Acts of the 13 October 1781 and the 21 September 1787.
      
      
    
    
      1789
      Novemr
      30
      To Warrant No.
      104
      
      110.72
      
    
    
      
      
      
      John Paulding, pursuant to an Act of the 30 of November 1780.
      
      
    
    
      1789
      Novemr
      30
      To Warrant No.
      120
      71.04
      
      
    
    
      
      
      “
      “ do
      121
      10.95
      
      
    
    
      1790
      March
      2
      “ do
      235
      50.  
      
      
    
    
      
      April
      3
      “ do
      329
      50.  
      
      
    
    
      
      July
      2
      “ do
      525
      50.  
      
      
    
    
      
      October
      8
      “ do
      704
      50.  
      
      
    
    
      1791
      May
      7
      “ do
      1061
      100.  
      
      
    
    
      
      
      
      
      
      
      381.99
      
    
    
    
      
      
      
      James McKenzie, pursuant to an Act of Congress passed Septemr. 15, 1783.
      
      
    
    
      1789
      Decemr.
      1
      To Warrant No.
      128
      17.78
      
      
    
    
      
      
      “
      “ do
      129
      2.22
      
      
    
    
      1791
      March
      16
      “ do
      938
      50.  
      
      
    
    
      
      Novemr
      17
      “ do
      1355
      30.  
      
      
    
    
      
      
      
      
      
      
      100.  
      
    
    
      
      
      
      Joseph Brusselle, pursuant to an Act of the 15 September 1783.
      
      
    
    
      1789
      Decemr.
      1
      To Warrant No.
      130
      17.78
      
      
    
    
      
      
      “
      “ do
      131
      2.22
      
      
    
    
      1790
      Decemr.
      30
      “ do
      789
      40.  
      
      
    
    
      1791
      April
      7
      “ do
      1000
      20.  
      
      
    
    
      
      July
      26
      “ do
      1194
      10.  
      
      
    
    
      
      Novemr
      11
      “ do
      1351
      10.  
      
      
    
    
      
      
      
      
      
      
      100.  
      
    
    
      
      
      
      David Williams, pursuant to an Act of the 3 of November 1780.
      
      
    
    
      1789
      Decemr.
      7
      To Warrant No.
      137
      70.44
      
      
    
    
      
      
      “
      “ do
      138
      11.10
      
      
    
    
      1790
      Januay
      22
      “ do
      192
      50.  
      
      
    
    
      1791
      Februy
      24
      “ do
      911
      200.  
      
      
    
    
      
      
      
      
      
      
      331.54
      
    
    
      
      
      
      Richard Gridley, pursuant to the Acts of Novemr. 17, 1775, and February 26, 1781.
      
      
    
    
      1789
      Decemr.
      24
      To Warrant No.
      152
      444.40
      
      
    
    
      1790
      July
      28
      “ do
      574
      444.40
      
      
    
    
      1791
      July
      15
      “ do
      1180
      444.40
      
      
    
    
      
      
      
      
      
      
      1 333.20
      
    
    
      
      
      
      The Youngest Children of the late Major General Warren pursuant to an Act of Congress passed July 1st. 1780.
      
      
    
    
      1789
      Decemr.
      28
      To Warrant No.
      154
      450.  
      
      
    
    
      1790
      April
      13
      “ do
      421
      450.  
      
      
    
    
      
      Novemr
      20
      “ do
      746
      450.  
      
      
    
    
      1791
      July
      7
      “ do
      1161
      450.  
      
      
    
    
      
      
      
      
      
      
      1 800.  
      
    
    
      
      
      
      For the education of the Eldest Son of the late Major General Warren pursuant to the Acts of Congress of the 8 April 1777 and June 4 1788.
      
      
    
    
      1790
      Februy
      1
      To Warrant No.
      200
      
      400.  
      
    
    
    
      
      
      
      Isaac Van Wart, pursuant to an Act of Congress passed November 3, 1780.
      
      
    
    
      1790
      June
      10
      To Warrant No.
      509
      200.  
      
      
    
    
      
      April
      20
      “ do
      1030
      182.42
      
      
    
    
      
      
      
      
      
      
      382.42
      
    
    
      
      
      
      Lieutenant Colonel de Touzard pursuant to an Act of Congress passed the 27 October 1778.
      
      
    
    
      1790
      June
      14
      To Warrant No.
      511
      
      1 440.  
      
    
    
      
      
      
      Lewis Joseph de Beaulieu pursuant to an Act passed August 5, 1782.
      
      
    
    
      1790
      March
      29
      To Warrant No.
      264
      200.  
      
      
    
    
      1791
      Februy
      24
      “ do
      910
      200.  
      
      
    
    
      
      
      
      
      
      
      400.  
      
    
    
      
      
      
      For the education of the Youngest Son of the late General Hugh Mercer pursuant to an Act of the 8 of April 1777.
      
      
    
    
      1790
      August
      3
      To Warrant No.
      586
      400.  
      
      
    
    
      1791
      May
      7
      “ do
      1059
      800.  
      
      
    
    
      
      
      
      
      
      
      1 200.  
      
    
    
      
      
      
      Frederick William Baron de Steuben, pursuant to an Act of Congress passed June 4, 1790.
      
      
    
    
      1790
      August
      13
      To Warrant No.
      601
      1250.  
      
      
    
    
      
      October
      2
      “ do
      682
      625.  
      
      
    
    
      1791
      Januy
      12
      “ do
      827
      625.  
      
      
    
    
      
      April
      5
      “ do
      984
      625.  
      
      
    
    
      
      July
      5
      “ do
      1142
      625.  
      
      
    
    
      
      October
      4
      “ do
      1287
      625.  
      
      
    
    
      
      
      
      
      
      
      4 375.  
      
    
    
      
      
      
      John Jordan pursuant to an Act of Congress passed September 15, 1783.
      
      
    
    
      1790
      Decemr.
      17
      To Warrant No.
      778
      50.  
      
      
    
    
      1791
      Januay
      21
      “ do
      860
      10.  
      
      
    
    
      
      April
      9
      “ do
      1008
      10.  
      
      
    
    
      
      July
      2
      “ do
      1137
      10.  
      
      
    
    
      
      October
      25
      “ do
      1330
      10.  
      
      
    
    
      
      
      
      
      
      
      90.  
      
    
    
      
      
      
      
      
      
      
      13,102.96
    
    
      Total amount of the Civil List
      
      757,134.45
    
    
    
      War Department
    
    
      
      
      
      Henry Knox Secretary at War, for monies advanced for the use of the War Department.
      
      
    
    
      1790
      June
      10
      To Warrant No.
      508
      
      12,400.  
      
    
    
      
      August
      24
      “ do
      634
      
      1 300.  
      
    
    
      1791
      Februy
      23
      “ do
      868
      
      10 000.  
      
    
    
      
      
      
      
      
      
      
      23,700.  
    
    
      
      
      
      Joseph Howell Junior Acting-Paymaster General and Commissioner of Army accounts for monies advanced to be by him applied towards the support of the Military Establishment of the United States.
      
      
    
    
      1789
      October
      10
      To Warrant No.
      79
      
      24 177.54
      
    
    
      1790
      March
      30
      “ do
      269
      
      2 242.  
      
    
    
      
      June
      5
      “ do
      506
      
      2 500.  
      
    
    
      
      August
      17
      “ do
      612
      
      811.  
      
    
    
      
      Septem
      8
      “ do
      658
      
      8 438.  
      
    
    
      
      
      15
      “ do
      662
      
      1 906.20
      
    
    
      
      October
      13
      “ do
      714
      
      500.  
      
    
    
      
      Novem
      1
      “ do
      733
      
      3 000.  
      
    
    
      
      
      “
      “ do
      734
      
      10 000.  
      
    
    
      
      
      13
      “ do
      737
      
      3 000.  
      
    
    
      
      
      16
      “ do
      739
      
      10 926.  
      
    
    
      
      Decemr.
      15
      “ do
      775
      
      15 000.  
      
    
    
      
      
      24
      “ do
      785
      
      5 000.  
      
    
    
      1791
      Januy
      14
      “ do
      835
      
      6 000.  
      
    
    
      
      Februy
      9
      “ do
      877
      
      5 000.  
      
    
    
      
      March
      4
      “ do
      929
      
      10 000.  
      
    
    
      
      
      “
      “ do
      930
      
      11 002.20
      
    
    
      
      
      11
      “ do
      935
      
      10 000.  
      
    
    
      
      
      23
      “ do
      949
      
      15 000.  
      
    
    
      
      April
      5
      “ do
      982
      
      10 000.  
      
    
    
      
      
      11
      “ do
      1011
      
      18 500.  
      
    
    
      
      
      21
      “ do
      1031
      
      22 500.  
      
    
    
      
      
      30
      “ do
      1044
      
      8 000.  
      
    
    
      
      May
      9
      “ do
      1065
      
      40 000.  
      
    
    
      
      
      31
      “ do
      1081
      
      20 000.  
      
    
    
      
      June
      14
      “ do
      1099
      
      13 387.44
      
    
    
      
      
      17
      “ do
      1104
      
      32 000.  
      
    
    
      
      July
      9
      “ do
      1167
      
      7 500.  
      
    
    
      
      
      19
      “ do
      1183
      
      4 000.  
      
    
    
      
      Augst.
      5
      “ do
      1220
      
      7 000.  
      
    
    
      
      
      22
      “ do
      1229
      
      2 554.59
      
    
    
      
      
      24
      “ do
      1231
      
      5 000.  
      
    
    
      
      Septem
      7
      “ do
      1240
      
      5 000.  
      
    
    
      
      
      13
      “ do
      1246
      
      8 296.53
      
    
    
      
      
      17
      “ do
      1248
      
      1 500.  
      
    
    
      
      
      
      
      
      
      
      349,741.50
    
    
    
      
      
      
      Robert Elliott and Eli Williams Contractors for the supply of the Army on the western Frontiers.
      
      
    
    
      1789
      Septem
      29
      To Warrant No.
      73
      
      4 000.  
      
    
    
      
      Novem
      5
      “ do
      86
      
      2 000.  
      
    
    
      
      Decem
      7
      “ do
      139
      
      2 000.  
      
    
    
      
      
      31
      “ do
      159
      
      2 000.  
      
    
    
      1790
      May
      19
      “ do
      486
      
      20 000.  
      
    
    
      
      August
      24
      “ do
      635
      
      15 000.  
      
    
    
      1791
      March
      8
      “ do
      933
      
      30 000.  
      
    
    
      
      June
      15
      “ do
      1102
      
      15 000.  
      
    
    
      
      
      22
      “ do
      1116
      
      15 000.  
      
    
    
      
      Septem
      13
      “ do
      1247
      
      6 000.  
      
    
    
      
      
      
      
      
      
      
      111,000.  
    
    
      
      
      
      William Hill Contractor for Clothing, for the use of the Army.
      
      
    
    
      1789
      Novem
      24
      To Warrant No.
      96
      
      6 500.  
      
    
    
      
      Decem
      7
      “ do
      142
      
      5 000.  
      
    
    
      
      
      22
      “ do
      150
      
      1 500.  
      
    
    
      1790
      January
      2
      “ do
      162
      
      2 200.  
      
    
    
      
      
      5
      “ do
      165
      
      1 500.  
      
    
    
      
      
      “
      “ do
      166
      
      1 323.59
      
    
    
      1791
      June
      1
      “ do
      1084
      
      10 000.  
      
    
    
      
      
      
      
      
      
      
      28,023.59
    
  

    
    
    
    
    
    
    
    
    
      
      For Provision supplied the Troops at West Point and New York.
      
    
    
      1789
      Decemr.
      1
      To Smith and Wyckoff Warrt. No.
      126
      
      938.67
      
    
    
      
      
      “
      “ do do
      127
      
      52.55
      
    
    
      
      
      15
      “ do do
      145
      
      175.51
      
    
    
      
      
      “
      To Melancton Smith do
      146
      
      71.99
      
    
    
      1790
      Januay
      25
      “ do do
      194
      
      141.77
      
    
    
      
      March
      27
      “ do do
      258
      
      227.30
      
    
    
      
      
      “
      “ do do
      261
      
      399.42
      
    
    
      
      April
      10
      “ do do
      400
      
      761.37
      
    
    
      
      May
      10
      “ do do
      477
      
      58.46
      
    
    
      
      June
      18
      “ do do
      516
      
      58.54
      
    
    
      
      July
      8
      “ do do
      550
      
      55.44
      
    
    
      
      Septemr
      6
      “ do do
      650
      
      57.28
      
    
    
      
      
      30
      “ do do
      671
      
      57.28
      
    
    
      
      Novem
      20
      “ do do
      745
      
      55.44
      
    
    
      
      
      “
      “ do do
      747
      
      57.28
      
    
    
      
      Decemr.
      28
      “ do do
      787
      
      52.41
      
    
    
      1791
      Januay
      22
      “ do do
      850
      
      52.08
      
    
    
      
      April
      5
      “ do do
      989
      
      106.20
      
    
    
      
      May
      13
      “ do do
      1068
      
      109.80
      
    
    
      
      July
      22
      “ do do
      1191
      
      105.39
      
    
    
      
      October
      13
      “ do do
      1315
      
      106.02
      
    
    
      
      Novem
      14
      “ do do
      1353
      
      107.28
      
    
    
      
      
      
      
      
      
      
      3,807.48
    
  


    
    
    
    
    
    
    
    
    
      
      For Supplies furnished the Troops at Springfield, including some provisions issued in Boston.
      
    
    
      1789
      Decemr.
      29
      To William Smith Warrt. No.
      156
      
      800.  
      
    
    
      1790
      Februay
      27
      “ do do
      230
      
      52.34
      
    
    
      
      March
      27
      “ Melancton Smith do
      259
      
      310.10
      
    
    
      
      
      “
      “ do do
      260
      
      47.53
      
    
    
      
      
      “
      “ do do
      262
      
      328.70
      
    
    
      
      April
      16
      “ William Smith do
      439
      
      46.37
      
    
    
      
      
      19
      “ Melancton Smith do
      443
      
      29.12
      
    
    
      
      
      
      
      
      
      
      1 614.16
    
  

    
    
    
    
    
    
    
    
    
      
      
      
      Stephen Moor for the Rent and Purchase of West Point.
      
      
    
    
      
      
      
      For Rent.
      
      
    
    
      1790
      March
      4
      To Warrant No.
      243
      400.  
      
      
    
    
      
      Novem
      24
      “ do
      752
      380.16
      
      
    
    
      
      Decem
      10
      “ do
      771
        37.50
      
      
    
    
      
      
      
      
      
      
      817.66
      
    
    
      
      
      
      For the Purchase.
      
      
    
    
      
      Novem
      25
      To Warrant No.
      755
      6196.75
      
      
    
    
      
      Decem
      16
      “ do
      777
      5000.  
      
      
    
    
      
      
      
      
      
      
      11,196.75
      
    
    
      
      
      
      
      
      
      
      12,014.41
    
    
      
      
      
      Royal Flint Contractor, for Clothing furnished the Army.
      
      
    
    
      1790
      April
      1
      To Warrant No.
      283
      
      6 000.  
      
    
    
      
      
      3
      “ do
      315
      
      2 000.  
      
    
    
      
      Septem
      17
      “ do
      664
      
      6 000.  
      
    
    
      
      October
      12
      “ do
      711
      
      5 750.  
      
    
    
      1791
      Januay
      7
      “ do
      815
      
      993.58
      
    
    
      
      
      
      
      
      
      
      20,743.58
    
    
      
      
      
      John Habersham Agent for supplying the Troops in the State of Georgia.
      
      
    
    
      1790
      Novemr.
      30
      To Warrant No.
      758
      
      337.45
      
    
    
      1791
      October
      15
      “ do
      1319
      
      78.79
      
    
    
      1792
      Januay
      17
      “ do
      1485
      
      99.86
      
    
    
      
      
      
      
      
      
      
      516.10
    
    
      
      
      
      Theodosius Fowler Contractor for supplying the Troops in the Western Territories.
      
      
    
    
      1791
      March
      22
      To Warrant No.
      946
      
      10,000.  
      
    
    
      
      April
      7
      “ do
      1004
      
      15,000.  
      
    
    
      
      
      25
      “ do
      1036
      
      15 000.  
      
    
    
      
      May
      7
      “ do
      1063
      
      20 000.  
      
    
    
      
      July
      13
      “ do
      1179
      
      10 000.  
      
    
    
      
      
      
      
      
      
      
      70,000.  
    
    
    
      
      
      
      John Shepherd and Robert Smith Contractors, for Clothing supplied the Army.
      
      
    
    
      1791
      April
      29
      To Warrant No.
      1042
      
      11,000.  
      
    
    
      
      
      
      Samuel and John Smith for supplies furnished Capt. Alexander Trumans Company of federal Troops from the 22 day of July 1790 to the 28 day of Decemr. following, pursuant to instructions from the Secretary at War.
      
      
    
    
      1791
      Januay
      18
      To Warrant No.
      843
      
      
      643.21
    
  

    
    
    
    
    
    
    
    
    
      
      Monies Advanced to Agents for the Purpose of Paying Pensions Due to Invalids.
      
    
    
      
      State of New Hampshire.
      
    
    
      1791
      Februy
      9
      To William Gardner, Warrt. No.
      878
      4074.67
      
      
    
    
      
      August
      4
      “ do do
      1208
      2040.  
      
      
    
    
      
      
      
      
      
      
      6,114.67
      
    
    
      
      State of Massachusetts.
    
    
      1791
      Februy
      9
      To Nathaniel Appleton, Warrt.
      879
      12586.75
      
      
    
    
      
      August
      4
      “ do do
      1209
      6294.  
      
      
    
    
      
      
      
      
      
      
      18,880.75
      
    
    
      
      State of Rhode Island.
    
    
      1790
      Februy
      4
      To Jeremiah Olney, Warrt. No.
      206
      900.  
      
      
    
    
      
      
      22
      “ do do
      226
      500.  
      
      
    
    
      
      May
      15
      “ do do
      483
      1454.  
      
      
    
    
      
      
      
      
      
      2854.  
      
      
    
    
      
      From which deduct the amount of Warrant No. 60 date Feb. 27, 1792 being so much repaid into the Treasury
      36.08
      
      
    
    
      
      
      
      
      
      2817.92
      
      
    
    
      1791
      Februy
      9
      To Jabez Bowen, Warrt. No.
      880
      2981.  
      
      
    
    
      
      August
      4
      “ do do
      1210
      1490.  
      
      
    
    
      
      
      
      
      
      
      7,288.92
      
    
    
      
      State of Connecticut.
      
      
    
    
      1791
      Februy
      9
      To William Imlay Warrt. No.
      881
      8048.86
      
      
    
    
      
      August
      4
      “ do do
      1211
      4024.  
      
      
    
    
      
      
      
      
      
      
      12,072.86
      
    
    
      
      State of New York.
      
    
    
      1790
      March
      3
      To John Lamb, Warrt. No.
      237
      8000.  
      
      
    
    
      
      August
      9
      “ do do
      594
      5656.68
      
      
    
    
      
      Septemr.
      30
      “ do do
      670
      2137.32
      
      
    
    
      1791
      Februy
      9
      To John Cochran do
      882
      17280.  
      
      
    
    
      
      August
      4
      “ do do
      1212
      8640.  
      
      
    
    
      
      
      
      
      
      
      41,714.  
      
    
    
    
      
      State of New Jersey.
      
    
    
      1790
      March
      1
      To John Halsted Warrt. No.
      231
      1700.  
      
      
    
    
      
      May
      27
      “ do do
      494
      2500.  
      
      
    
    
      1791
      Februy
      9
      To James Ewing do
      883
      4534.27
      
      
    
    
      
      August
      4
      “ do do
      1213
      2267.  
      
      
    
    
      
      
      
      
      
      
      11,001.27
      
    
    
      
      State of Pennsylvania.
    
    
      1790
      Februy
      22
      To Sharp Delany, Warrt. No.
      225
      8300.  
      
      
    
    
      
      June
      3
      “ do do
      503
      8250.  
      
      
    
    
      
      
      
      
      
      16,550.  
      
      
    
    
      
      From which deduct the amount of Warrant No. 17 dated Mar 19, 1790 being so much
      
    
    
      
      
      
      
      
      3 000.  
      
      
    
    
      
      
      
      
      
      13 550.  
      
      
    
    
      1791
      Februy
      9
      To Thomas Smith, Warrt. No.
      884
      16 767.45
      
      
    
    
      
      August
      4
      “ do do
      1214
      8 383.  
      
      
    
    
      
      
      
      
      
      
      38,700.45
      
    
    
      
      State of Delaware.
      
    
    
      1790
      June
      17
      To George Bush, Warrt. No.
      514
      1008.  
      
      
    
    
      
      July
      31
      “ do do
      577
      1008.  
      
      
    
    
      1791
      Februy
      9
      To James Tilton, do
      885
      2136.  
      
      
    
    
      
      August
      4
      “ do do
      1215
      1068.  
      
      
    
    
      
      
      
      
      
      
      5,220.  
      
    
    
      
      State of Maryland.
      
    
    
      1791
      Februy
      9
      To Thomas Harwood, Warrt. No.
      886
      4140.56
      
      
    
    
      
      August
      4
      “ do do
      1216
      2070.  
      
      
    
    
      
      
      
      
      
      
      6,210.56
      
    
    
      
      State of Virginia.
      
    
    
      1790
      Februy
      5
      To William Heth Warrt. No.
      207
      2500.  
      
      
    
    
      
      June
      3
      “ do do
      502
      2188.33
      
      
    
    
      
      August
      7
      “ do do
      593
      4033.33
      
      
    
    
      1791
      Februy
      9
      To John Hopkins do
      887
      9513.33
      
      
    
    
      
      August
      4
      “ do do
      1217
      4757.  
      
      
    
    
      
      
      
      
      
      
      22,991.99
      
    
    
      
      State of North Carolina.
      
    
    
      1790
      Februy
      9
      To John Haywood Warrt. No.
      204
      300.  
      
      
    
    
      
      May
      15
      “ do do
      482
      420.  
      
      
    
    
      1791
      Februy
      9
      To William Skinner do
      888
      886.  
      
      
    
    
      
      
      
      
      
      
      1,606.  
      
    
    
    
      
      State of South Carolina.
      
    
    
      1791
      Februy
      9
      To John Neufville Warrt. No.
      809
      
      3,000.  
      
    
    
      
      State of Georgia.
      
    
    
      1791
      Februay
      9
      To Richard Wylly, Wart. No.
      889
      674.41
      
      
    
    
      
      August
      4
      “ do do
      1219
      338.  
      
      
    
    
      
      
      
      
      
      
      1,012.41
      
    
    
      
      
      
      
      
      
      
      175,813.88
    
    
      Total amount
      
      
      808,617.91
    
  

    
    
    
    
    
    
    
    
    
      For Defraying the Expenses of Negotiations or Treaties of Peace with the Indian Tribes.
    
    
      
      
      
      Henry Knox Commissioner for effecting Negotiations or Treaties with the Indian Tribes, for monies advanced to him in pursuance of the respective Acts of Congress passed August 7, 1789 and July 12, 1790.
      
      
    
    
      1789
      Septem
      29
      To Warrant No.
      74
      
      
      20,000.  
    
    
      1790
      August
      17
      “ do
      613
      
      
       7,000.  
    
    
      Total amount
      
      
      27,000.  
    
  

    
    
    
    
    
    
    
    
    
      For the Reimbursement of Temporary Loans Obtained by the Secretary of the Treasury, and Payment of Interest Due Thereon.
    
    
      
      
      
      
      
      No.
      
      
    
    
      1789
      Novem
      11
      To Joseph Howell Junior, Warrt.
      88
      
      1,600.  
    
    
      
      Decemr
      31
      
          
            To the President Directors and Compy. of the bank of North America, Wart.
            }
          
        
      158
      50,940.  
      
    
    
      1790
      April
      3
      “ do do
      319
      39,060.  
      
    
    
      
      June
      8
      “ do do
      507
      886.28
      
    
    
      
      
      
      
      
      
      
      90,886.28
    
    
      1789
      Decemr.
      31
      
          
            To the President Directors and Company of the bank of New York Wart.
            }
          
        
      160
      38,402.94
      
    
    
      
      
      “
      “ do do
      161
      10,000.  
      
    
    
      1790
      April
      1
      “ do do
      311
      53,132.80
      
    
    
      
      May
      8
      “ do do
      476
      43,405.15
      
    
    
      
      
      22
      “ do do
      491
      11,779.76
      
    
    
      
      
      
      
      
      
      
      156,720.65
    
    
      
      
      
      
      
      
      
      249,206.93
    
  


    
    
    
    
    
    
    
    
    
      
      From this deduct the amount of the sums borrowed Vizt.
      
    
    
      
      From the President Directors and Compy. of the bank of New York.
      
    
    
      1789
      Septemr.
      13
      Received on Warrant No.
      1
      20,000.  
      
      
    
    
      
      
      14
      do do
      3
      30 000.  
      
      
    
    
      
      October
      1
      do do
      5
      20 000.  
      
      
    
    
      
      Decemr.
      1
      do do
      7
      10 000.  
      
      
    
    
      1790
      February
      17
      do do
      14
      20 000.  
      
      
    
    
      
      May
      29
      do do
      20
      30 000.  
      
      
    
    
      
      April
      3
      do do
      21
      25 000.  
      155,000.  
      
    
    
      
      From the President Directors and Company of the bank of North America.
      
    
    
      1789
      Septem
      21
      Received on Warrant No.
      2
      50,000.  
      
      
    
    
      
      October
      10
      do do
      4
      20,000.  
      
      
    
    
      
      Decr.
      2
      do do
      8
      20000.  
      
      
    
    
      
      
      
      
          
            And this sum for an over charge in their interest account
            }
          
        
      8.81
      
      
    
    
      
      
      
      
      
      
      90,008.81
      
    
    
      1789
      October
      18
      From Joseph Howell on Warrt. No. 6
      
      1,600.  
      
    
    
      
      
      
      
      
      
      
      246,608.81
    
    
      Total amount of expenditure under this head
      
      
      2,598.12
    
  

    
    
    
    
    
    
    
    
    
      For the Support of Ministers of the United States at Foreign Courts.
    
    
      
      
      
      Thomas Jefferson Secretary of State, for monies advanced to him in pursuance of the Act entitled “An Act providing the means of intercourse between the United States and foreign Nations.”
      
      
    
    
      1790
      August
      14
      To Warrant No.
      605
      
      
      500.  
    
    
      
      Decem
      20
      “ do
      780
      
      
      1,233.33
    
    
      
      
      
      Total amount
      
      
      1,733.33
    
  

    
    
    
    
    
    
    
    
    
      For the Purpose of Effecting a Recognition of the Treaty of the United States with the New Emperor of Morocco.
    
    
      
      
      
      Thomas Jefferson Secretary of State for an advance made to him pursuant to the Act entitled “An Act making an Appropriation for the purpose therein mentioned.”
      
      
    
    
      1791
      May
      7
      To Warrant No.
      1062
      
      
      13,000.  
    
  


    
    
    
    
    
    
    
    
    
      Revenue Cutters
    
    
      
      
      
      George Wray Collector for the port of Hampton in the State of Virginia, for an ad-vance made, to be by him applied towards the building and equipment of the Revenue Cutter for the Virginia Station, in pursuance of the Act entitled “An Act to provide more effectually for the Collection of the duties imposed by Law on Goods, Wares and Mer-chandize imported into the United States and on the Tonnage of Ships or Vessels”.
      
      
    
    
      1791
      Septemr
      1
      To Warrant No.
      1236
      
      
      570.  
    
  

  
  
  
  
  
  
  
  
  
    Towards Discharging Certain Debts Contracted by Abraham Skinner Late Commissary of Prisoners.
  
  
    1790
    October
    13
    To Doctor James J. Van Beuren for Medicine and attendance on sundry Officers of the late Army whilst in captivity on Long Island   Warrt. No. 717
    306.92
    
  
  
    
    
    “
    To Rutgert Van Brunt and Richard Stilivell Agents for the under-mentioned persons, for the amount of sundry orders drawn by Officers of the late Army for their subsistence whilst in captivity on Long Island Vizt.   Warrt. No. 718.
    
    
  
  
    
    

        
          Isaac Denyse
          309.94
        
        
          Charity Ryder
          339.99
        
        
          William Johnson
          163.12
        
        
          Joost Stilwell
          325.99
        
        
          Hendrick Van Cleef
          163.14
        
        
          Rem Van Cleef
          235.40
        
        
          Rutgert Stilwell
          22.  
        
        
          Samuel Gerretsen
          386.50
        
        
          William G. Van Dyker
          302.73
        
        
          Court Jansen
          49.75
        
        
          Daniel Lake
          433.25
        
        
          Lawrence Ryder
          369.27
        
        
          John Boyce Junr.
          141.69
        
        
          Bemardus Ryder
          500.74
        
        
          Stephen Voorhees
          405.72
        
        
          Ferdinandus Van Sicklen
          413.97
        
        
          Hendrick Wyckoff
          232.54
        
        
          Albert Terhune
          90.33
        
        
          Richard Stilwell Junr.
          80.14
        
        
          Sarah Emmens
          193.69
        
        
          Abraham Emmens
          85.  
        
        
          John Foorhest
          321.99
        
        
          John Boyce Senr.
          399.97
        
        
          Cornelius Emmens
          116.57
        
        
          John Emmens
          163.43
        
        
          Albert Voorhees
          267.12
        
        
        
          Richard Stilwell
          328.57
        
        
          Charles Van Cize
          276.53
        
        
          Nicholas Stilwell
          327.13
        
        
          Daniel Boies
          30.28
        
        
          John Glean
          264.86
        
        
          Rutgert Van Brunt
          221.72
        
        
          Anna Stilwell
            35.12
        
      

    
  
  
    
    
    
    
    
    
    7,998.19
    
  
  
    1790
    October
    13
    To William Couvenhoven Agent for the undermentioned persons for amount of sundry orders drawn by Officers of the late Army, for their subsistence whilst in captivity on Long Island, Warrt. No. 719 Vizt.
    
    
  
  
    
    

        
          Estate of Garret Kouvenhoven
          29.14
        
        
          Ditto of Peter Kouvenhoven
          314.25
        
        
          Abraham Voorhis
          290.87
        
        
          Estate of Roelof Voorhis
          320.71
        
        
          Do of Joost Wyckoff
          330.56
        
        
          Do of Thomas Whitlock
          19.44
        
        
          Nicholas Schenck
          254.56
        
        
          Eida Stryker
          345.67
        
        
          Johannes Stoothoff
          137.43
        
        
          Barent Johnson
          228.28
        
        
          Mary Stoothoff
          196.43
        
        
          Elias Hubbard
          350.70
        
        
          Johannes Remsent
          343.13
        
        
          Garret Wyckoff
          353.98
        
        
          Thomas Elsworth
          273.18
        
        
          Peter Vander Bilt
          287.14
        
        
          Ulpianus Van Sinderen
          409.57
        
        
          Martin Schenck
          339.70
        
        
          Joost Van Nuys
          331.43
        
        
          Peter Wyckoff
          282.53
        
        
          Peter Lott
          201.88
        
        
          Willemtie Ammerman
          290.38
        
        
          Folkert Sprong
          298.58
        
        
          Wilhemus Stoothoff
          175.14
        
        
          Estate of W. Stoothoff Senr.
          160.30
        
        
          Isaac Slover
          120.53
        
        
          Estate of Hendrick Lott
          368.87
        
        
          Derick Remsen
          334.81
        
        
          Johannes Ditmars
          500.51
        
      

    
  
  
    
    
    
    
    
    
    7,889.70
    
  
  
    1790
    October
    13
    To John Vanderveer and Johannes I. Lott Agents for the undermentioned persons, for amount of sundry orders drawn by the Officers of the late Army for their subsistence whilst in captivity on Long Island Warrt. No. 720 Vizt.
    
    
  
  
    
    

        
          John Vander Veer
          528.25
        
        
          Garret Boerum
          378.25
        
        
          Roeloff Lott
          181.13
        
        
          Stephen Ryder
          279.98
        
        
          Johannes Boerum
          279.44
        
        
          Dominicus Vander Veer
          243.50
        
        
          Jacob Snedicker
          303.  
        
        
        
          Nicholas Wyckoff
          11.12
        
        
          Isaac Snedicker
          230.28
        
        
          Hendrick Wyckoff
          314.84
        
        
          Cornelius Wyckoff
          319.99
        
        
          Jacob Cozine
          30.  
        
        
          Isaac Eldert
          56.  
        
        
          Johannes Eldert
          50.58
        
        
          Femmetic Eldert
          50.57
        
        
          Jacob Field
          143.70
        
        
          Nicholas Williamson
          344.22
        
        
          John Williamson
          262.85
        
        
          Anne Van Cleef
          129.68
        
        
          Mauris Lott
          48.57
        
        
          Joseph Howard
          216.  
        
        
          Johannes Lott
          338.34
        
        
          Daniel Rapalje
          332.58
        
        
          Hannah Lefferts
          64.  
        
        
          Margaret Cornell
          248.56
        
      

    
  
  
    
    
    
    
    
    
    5,385.43
    
  
  
    1790
    October
    13
    To Nicholas Cowenhoven, Simon Cortelyou and Adrian Hageman Agents for the undermentioned persons, for amount of sundry orders drawn by Officers of the late Army, for their subsistence whilst in captivity on Long Island Warrt. No. 721 Vizt.
    
    
  
  
    
    

        
          Anne Denyse
          314.85
        
        
          Adrian Hageman
          268.29
        
        
          Jacques Denyse
          28.  
        
        
          Isaac Cortelyou
          125.80
        
        
          Casper Cropsey
          50.57
        
        
          Hendrick Johnson
          85.71
        
        
          Helmus Van Nuys
          57.41
        
        
          John Vankerk Van Nuys
          330.57
        
        
          Ferdinand Johnson
          114.  
        
        
          John Blake
          94.08
        
        
          Rem Van Pelt
          90.  
        
        
          Ast Van Pelt
          129.44
        
        
          Peter Van Pelt
          244.56
        
        
          Johannes Cowenhoven
          313.08
        
        
          Garret Cowenhoven
          355.12
        
        
          Evert Suydam
          257.50
        
        
          Adrian Van Brunt
          256.86
        
        
          Nicholas Gronendyck
          276.63
        
        
          Wilhelmus Van Nuys
          184.  
        
        
          William Van Brunt
          83.44
        
        
          Mary Emans
          177.46
        
        
          William Barre
          347.72
        
        
          Peter Vander Bilt
          219.24
        
        
          John Van Duyn
          173.71
        
        
          Isaac Van Brunt
            94.28
        
      

    
  
  
    
    
    
    
    
    
    4,672.32
    
  
  
    1790
    October
    13
    To Aquila Giles and Johannes E. Lott Agents for the undermentioned persons, for amount of sundry orders drawn by Officers of the late Army, for their subsistence whilst in captivity on Long Island  Warrant No. 722 Vizt.
    
    
  
  
    
    

        
          Jacob Lefferts
          252.28
        
        
          Geashe Bergen
          219.12
        
        
          Jeremiah Vander Bilt
          508.53
        
        
          Martha Garrison
          22.  
        
        
          Leffert Lefferts
          324.08
        
        
          Garret Marteson
          360.79
        
        
          Philip Nagle
          281.14
        
        
          Rem Hageman
          94.12
        
        
          Rem Vander Bilt
          234.28
        
        
          Sytie Hageman
          362.84
        
        
          Peter Lefferts
          330.36
        
        
          Jacobus Vander Veer
          129.17
        
        
          Hendrick Vander Veer
          214.53
        
        
          Adrian Voorhees
          375.67
        
        
          Jacob Suydam
          456.53
        
        
          Marrietta Lott
          276.18
        
        
          Johannes E. Lott
          240.28
        
        
          Hendrick Suydam first
          368.27
        
        
          Hendrick Suydam second
          308.57
        
        
          Cornelius Vander Veer
          741.68
        
        
          Johannes Ditmars
          368.05
        
        
          Cornelius Van Duyn
          330.53
        
        
          John Van Duyn
          347.36
        
        
          Garret A. Mortense
          312.86
        
        
          John Bennem
          247.29
        
        
          Gabriel Ellison
          145.12
        
        
          Peter Antonidas
          94.27
        
        
          John Striker
          352.55
        
        
          Michael Striker
          224.  
        
        
          Johannes Van Sicklen
          374.59
        
        
          Hendrick L. Suydam
          245.65
        
        
          Peter Wyckoff
          221.14
        
        
          Wynant Bennett
          124.27
        
        
          Wynant Van Pelt
          68.  
        
        
          John A. Hageman
          242.85
        
        
          Peter Nefus
          333.38
        
      

    
  
  
    
    
    
    
    
    
    10,132.33
    
  
  
    1790
    October
    13
    To Samuel Hubbard Agent for the undermentioned persons for amount of sundry orders drawn by Officers of the late Army, for their subsistence whilst in captivity on Long Island Warrant No. 723 Vizt.
    
    
  
  
    
    

        
          Samuel Hubbard
          36.  
        
        
          James Hubbard
          315.13
        
        
          Rem Williamson
          107.77
        
        
          Samuel Striker
          102.56
        
        
          Cornelius Striker
            42.  
        
      

    
  
  
    
    
    
    
    
    
    603.46
    
  
  
    1790
    October
    13
    To Peter Vandervoort Agent for Joseph Smith for an order drawn by Ebenzer Carson late a Lieutenant in the tenth Pennsylvania Regiment, for his subsistence whilst in captivity on Long Island Warrt. No. 724
    58.28
    
  
  
  
    
    
    “
    To Denyse Van Duyn administrator to the Estate of Garret Van Duyn, for amount of sundry orders drawn by Officers of the late Army for their subsistence whilst in captivity on Long Island Warrt. No. 725
    215.62
    
  
  
    
    
    “
    To Aquila Giles Assignee of John Cowenhoven Executor to the Estate of Garret Cowenhoven deceased for amount of an order drawn by Elihu Hall late an Ensign in the first Maryland Regiment, for his subsistence whilst in captivity on Long Island Warrt. No. 726
    163.12
    
  
  
    1790
    October
    13
    To Nathaniel Lawrence Assignee of Dominicus Vander Veer for amount of an order drawn by Nathaniel Lawrence late a Lieutenant in the second North Carolina Regiment, for his subsistence whilst in captivity on Long Island Warrant No. 727
    42.  
    
  
  
    1790
    Decemr.
    2
    To William Boyd Agent for Johannes Lott Administrator to the Estate of Hendrick A. Lott, for amount of sundry orders drawn by Officers of the late Army, for their subsistence whilst in captivity on Long Island, Warrt. No. 761
    244.  
    
  
  
    
    
    11
    To William Rogers on behalf of Joseph Winter Agent for the undermentioned persons, for amount of sundry orders drawn by Officers of the late Army, for their subsistence whilst in captivity on Long Island Warrant No. 773 Vizt.
    
    
  
  
    
    Peter Cornell 371.84
    
  
  
    
    Garret Striker 270.72
    
  
  
    
    
    
    
    
    
    642.56
    
  
  
    
    
    31
    To Aquila Giles Agent for Sarah Van Nuys, for amount of sundry orders drawn by Officers in the late Army for their subsistence whilst in captivity on Long Island—Warrant No. 791
    311.14
    
  
  
    1790
    Decr.
    31
    To Aquila Giles Agent for Jeremiah Vander Bilt for a balance due on an order drawn by Captain de Utrecht, for his subsistence whilst in captivity on Long Island. Warrant No. 792
    18.06
    
  
  
    
    
    
    Total amount
    
    38,683.13
  


  
  
  
  
  
  
  
  

Towards Discharging Certain Debts Contracted by Colonel Timothy Pickering Late Quartermaster General.


1790
Decemr.
22
To Charles Bitters Assignee for John Dill, for a balance of pay and subsistence due to the said John Dill as Clerk in the Quarter Master Generals Office from the first of June 1782 to the 31 of October 1784. Warrant No. 783
363.  



1791
Januay
7
To Michael Connelly Assignee of Mary Mandevil, for damage done to her Farm in the Year 1781 Warrant No. 818
34.36






To Michael Connelly Assignee of Mary Dusenberg, for Officers Quarters and damage done to her Lands in the Year 1782. Warrant No. 819
126.04





April
14
To William Graham Attorney for David Wolfe late Assistant Deputy Quarter Master under Hugh Hughes Deputy Quarter Master for the State of New York, for his pay from the first of January to the 16 of October 1782, and for sundry disbursements during the same period; Wart. No. 1022
930.68






Total amount


1,454.08



  
  
  
  
  
  
  
  
For Paying Interest on the Domestic Debt of the United States.




William Gardner Comissioner of Loans for the State of New Hampshire, for monies advanced to be by him applied towards paying the interest due on the 6 and 3 ⅌ cent Stock standing on the books in his Office.




1791
June
25
To Warrant No.
1107

2400.  




Septemr
8
“ do
1241

4000.  



1792
Januy
13
“ do
1458

6000.  










12,400.  





Nathaniel Appleton Commissr. of Loans for the State of Massachusetts for monies advanced to be by him applied towards paying the interest due on the 6 and 3 per cent Stock standing on the books in his Office.




1791
March
5
To Warrant No.
923

10,000.  




April
9
“ do
1010

2 500.  




June
21
“ do
1108

50,000.  




Septem
12
“ do
1256

60 000.  




October
12
“ do
1307

30 500.  



1792
Januy
14
“ do
1463

25 000.  





“
“ do
1464

2 000.  





“
“ do
1465

3 600.  





“
“ do
1466

500.  





“
“ do
1467

17 200.  









201,300.  






From which deduct the amount of a repayment into the Treasury by Warrant No. 51 dated June 21, 1791
}
28,785.83










172,514.17





Jabez Bowen Commissioner of Loans for the State of Rhode Island for monies advanced to be by him appli’d towards paying the interest due on the 6 and 3 per cent. Stock standing on the books in his Office.




1791
June
21
To Warrant No.
1109

3500.  




Septemr
10
“ do
1249

4950.  




October
12
“ do
1308

450.  



1792
Januay
14
“ do
1461

3000.  





“
“ do
1462

4400.  










16,300.  






William Imlay Commissioner of Loans for the State of Connecticut for monies advanced to be by him applied towards paying the interest due on the 6 and 3 per cent Stock standing on the books in his Office.




1791
June
21
To Warrant No.
1110

8200.  




Septem
6
do
1239

7700.  




October
12
do
1309

1200.  



1792
Januay
16
do
1469

400.  





“
do
1471

3000.  





“
do
1472

2900.  










23,400.  





John Cochran Commissioner of Loans for the State of New York for monies advanced to be by him applied towards paying the interest due on the 6 and 3 per cent Stock standing on the books in his Office.




1791
June
21
To Warrant No.
1114

26 250.  





25
“ do
1127

55 000.  




Septem
27
“ do
1257

60 000.  




October
1
“ do
1269

30 000.  




Decemr.
23
“ do
1371

90 000.  










261,250.  





James Ewing, Commissioner of Loans for the State of New Jersey, for monies advanced to be by him applied towards paying the interest due on the 6 and 3 per cent Stock standing on the books in his Office.




1791
March
24
To Warrant No.
950

5 000.  




Septem
20
“ do
1252

10 000.  





27
“ do
1258

10 000.  




Decem
23
“ do
1370

7 000.  










32,000.  





Thomas Smith Commissr. of Loans for the State of Pennsylvania for monies advanced to be by him applied towards paying the interest due on the 6 and 3 per cent Stock standing on the books in his Office.




1791
March
31
To Warrant No.
964

12,961.97





“
“ do
965

2 735.40




June
28
“ do
1128

32 000.  




Septem
30
“ do
1267

33 000.  




Decem
30
“ do
1402

33 791.28










114,488.65





James Tilton Commissioner of Loans for the State of Delaware for monies advanced to be by him applied towards paying the interest due on the 6 and 3 per cent Stock standing on the books in his Office.




1791
June
21
To Warrant No.
1113

170.  




Septem
20
“ do
1253

2 000.  




Decem
23
“ do
1372

500.  










2,670.  






Thomas Hardwood Commissioner of Loans for the State of Maryland, for monies advanced to be by him applied towards paying the interest due on the 6 and 3 per cent Stock standing on the books in his Office.




1791
June
21
To Warrant No.
1111

6 400.  




Septem
20
“ do
1251

21 150.  




October
12
“ do
1310

25 000.  





“
“ do
1313

3 000.  



1792
Januay
16
“ do
1473

2 550.  










58,100.  





John Hopkins Commissioner of Loans for the State of Virginia, for monies advanced to be by him applied towards paying the interest due on the 6 and 3 per cent Stock standing on the books in his Office.




1791
June
21
To Warrant No
1115

12 000.  




Septemr.
1
“ do
1237

8 626.  



1792
Januay
16
“ do
1474

9 900.  









30,526.  






From which deduct the amount of Warrant No. 52 dated June 21, 1791, being so much repaid into the Treasury
6,012.  










24,514.  





William Skinner Commissioner of loans for the State of North Carolina, for monies advanced to be by him applied towards paying the interest due on the 6 and 3 per cent Stock standing on the books in his Office.




1791
June
21
To Warrant No.
1112

100.  




Septem
20
“ do
1250

200.  



1792
Januay
17
“ do
1482

1 000.  










1 300.  





John Neufville Commissioner of Loans for the State of South Carolina for monies advanced to be by him applied towards paying the interest on the 6 and 3 per cent Stock standing on the books in his Office.




1791
August
3
To Warrant No.
1204

3 000.  



1792
Januay
17
“ do
1481

3 500.  










6,500.  





Richard Wylly Commissioner of Loans for the State of Georgia for monies advanced to be by him applied towards paying the interest due on the 6 and 3 per cent Stock standing on the books in his Office.




1791
Septem
5
To Warrant No.
1238

250.  



1792
Januay
17
“ do
1478

1 000.  





“
“ do
1479

349.39










1,599.39






Tench Francis Cashier of the Bank of North America for monies advanced to pay the interest due on the Funded and Unfunded Registered Debt standing on the books of the Treasury.




1791
March
31
To Warrant No.
959

20,612.98⁹⁄₁₀





“
“ do
960

5,982.23⁵⁄₁₀




June
30
“ do
1130

63,998.56




Septem
29
“ do
1264

95,174.80





30
“ do
1268

113,000   




Decem
30
“ do
1401

114,036.76










412,805.34





For Interest payable on Certificates issued to Non-subscribers.




1791
March
31
To Thomas Smith Commissioner of Loans for the State of Pennsylvania—Warrt. No. 966

     335.65





Total amount

1,140,177.20



    
    
    
    
    
    
    
    
    
      Interest on the Dutch Loans.
    
    
      
      For the purchase of Bills of Exchange amounting to one hundred thousand current Guilders, remitted to W. and J. Willink, N. and J. Van Staphorst and Hubbard of Amsterdam, for the purpose of paying Interest on the Dutch Loans.
      
    
    
      1790
      March
      29
      To Le Roy and Bayard
      Warrt. No.
      266
      
      20 000.  
    
    
      
      April
      3
      “ do
      do
      317
      
      3 000.  
    
    
      
      
      9
      “ do
      do
      395
      
      7 000.  
    
    
      
      
      17
      “ do
      do
      440
      
      2 000.  
    
    
      
      Septem
      30
      “ do
      do
      672
      
       3 087.71
    
    
      
      
      
      Total amount
      
      35,087.71
    
  

    
    
    
    
    
    
    
    
    
      Interest Due on Loan Office Certificates.
    
    
      
      For paying Bills of Exchange drawn on the late Commissioners at Paris, for Interest due on Loan Office Certificates.
      
    
    
      1790
      March
      31
      To Jeremiah Wadsworth
      Warrt. No.
      270
      
      288.  
    
    
      
      April
      5
      “ Comfort and Joshua Sands
      do
      332
      
      180.  
    
    
      
      May
      7
      “ James Williams
      do
      473
      
      162.  
    
    
      
      August
      25
      “ Shedden Patrick and Compy
      do
      636
      
      200.  
    
    
      
      
      26
      “ Thomas Learning Junior
      do
      638
      
      36.  
    
    
      
      Septem
      28
      “ Benjamin Harrison Junr.
      do
      669
      
      24.  
    
    
      
      October
      6
      “ George Joy
      do
      701
      
      12.  
    
    
      
      Novem
      20
      “ John Mitchell Junr.
      do
      744
      
      24.  
    
    
      1791
      Januay
      12
      “ Jeremiah Wadsworth
      do
      828
      
      72.  
    
    
      
      
      14
      “ John Harback
      do
      833
      
      168.  
    
    
      
      
      17
      “ Jacob Lawerswyler
      do
      840
      
      30.  
    
    
    
      
      
      19
      “ Richard Adams
      do
      846
      
      40.  
    
    
      
      
      “
      “ do
      do
      847
      
      20.  
    
    
      
      Februy
      1
      “ Thomas Tillyer
      do
      865
      
      54.  
    
    
      
      
      “
      “ Robert Patterson
      do
      866
      
      18.  
    
    
      
      
      16
      
          
            “ Samuel A. Otis Agent for John Hurd
            }
          
        
      do
      897
      
      48.  
    
    
      
      
      17
      “ Edward Fox
      do
      900
      
      30.  
    
    
      
      
      “
      “ Andrew Porter
      do
      901
      
      24.  
    
    
      
      
      “
      “ Joseph Mercier
      do
      902
      
      18.  
    
    
      
      
      24
      “ Samuel Dunn
      do
      912
      
      108.  
    
    
      
      
      “
      “ Joshua Sands
      do
      913
      
      42.  
    
    
      
      
      “
      “ Josiah Hews
      do
      914
      
      108.  
    
    
      
      March
      1
      
          
            “ Willing Morris and Swanwick in behalf of Samuel Ingliss and Co
            }
          
        
      do
      922
      
      825.  
    
    
      
      
      4
      “ Willing Morris and Swanwick
      do
      928
      
      12.  
    
    
      
      June
      24
      “ George Tudor
      do
      1121
      
      30.  
    
    
      
      
      24
      
          
            “ Lewis Deblois Agent for James F. Sebor
            }
          
        
      do
      1122
      
      12.  
    
    
      
      
      “
      “ Mark Pichard
      do
      1123
      
      120.  
    
    
      
      
      “
      “ James Glentworth
      do
      1124
      
      186.  
    
    
      
      
      “
      
          
            “ Cornelius Barnes Agent for Alexander Kieth & Co
            }
          
        
      do
      1125
      
      30.  
    
    
      
      
      “
      “ Thomas G. Pollard
      do
      1126
      
      60.  
    
    
      
      July
      11
      
          
            “ Joseph Hopkinson Executor to the Estate of Frans. Hopkinson deceased
            }
          
        
      do
      1170
      
      120.  
    
    
      
      
      21
      
          
            “ James Gibson Attorney for Anne Gibson Executrix to the Estate of John Gibson
            }
          
        
      do
      1186
      
      156.  
    
    
      
      August
      19
      
          
            “ Henry Drinker Junior Executor to the Estate of Richard Vaux deceased
            }
          
        
      do
      1227
      
      36.  
    
    
      
      October
      4
      “ George Mead
      do
      1282
      
      60.  
    
    
      
      
      “
      “ William Irvine
      do
      1283
      
      84.  
    
    
      
      
      5
      
          
            “ John White Agent for John Templeman
            }
          
        
      do
      1291
      
      12.  
    
    
      
      Novem
      9
      “ Jonathan Sturgess
      do
      1348
      
      48.  
    
    
      
      Decemr.
      7
      “ Charles Jarvis
      do
      1365
      
         36.  
    
    
      
      Total amount
      
      3,533.  
    
  

    
    
    
    
    
    
    
    
    
      For the Support and Repairs of Light Houses, Beacons, Buoys and Public Piers.
    
    
      
      
      
      Benjamin Lincoln Superintendant of the Light houses in the State of Massachusetts.
      
      
    
    
      1790
      Novem
      30
      To Warrant No.
      757
      
      
      4,345.67⅓
    
    
      
      
      
      Thomas Randall Superintendant of the Light house at Sandy Hook.
      
      
    
    
      1790
      May
      28
      To Warrant No.
      495
      
      1670.90
      
    
    
      
      June
      1
      “ do
      499
      
      266.10
      
    
    
      
      August
      17
      “ do
      611
      
      415.80
      
    
    
      
      October
      8
      “ do
      703
      
      268.63
      
    
    
    
      1791
      Februay
      11
      “ do
      891
      
      184.75
      
    
    
      
      April
      23
      “ do
      1034
      
      555.31
      
    
    
      
      July
      12
      “ do
      1176
      
      202.97
      
    
    
      
      October
      28
      “ do
      1336
      
      264.06
      
    
    
      
      
      
      
      
      
      
      3,828.52
    
    
      
      
      
      William Allibone Superintendant of the Light House at Cape Henlopen, and of the beacons, buoys and public piers in the Bay and River Delaware.
      
      
    
    
      1790
      May
      3
      To Warrant No.
      468
      
      4000.  
      
    
    
      
      Novem
      30
      “ do
      759
      
      1000.  
      
    
    
      1791
      March
      22
      “ do
      945
      
      800.  
      
    
    
      
      June
      29
      “ do
      1129
      
      940.  
      
    
    
      
      Septem
      28
      “ do
      1262
      
      640.  
      
    
    
      
      Decem
      26
      “ do
      1374
      
      425.  
      
    
    
      
      
      
      
      
      
      
      7,805.  
    
    
      
      
      
      John McComb Junior on account of his contract with the Secretary of the Treasury, for erecting a light house on Cape Henry in the State of Virginia.
      
      
    
    
      1791
      Decem
      22
      To Warrant No.
      1369
      
      
      6,000.  
    
    
      
      
      
      Edward Blake Superintendant of the Light house, beacons, buoys and public piers in the State of So. Carolina.
      
      
    
    
      1791
      March
      8
      To Warrant No.
      932
      
      
        612.75
    
    
      
      
      
      Total amount
      
      22,591.94
    
    
      For Defraying the Contingent Charges of Government.
    
    
      1790
      August
      17
      To Peter R. Maverick for sundry Seals furnished for the use of the supreme and circuit Courts; Warrt. No. 610
      
      91.08
    
    
      
      
      27
      “ Royal Flint Agent for Jeremiah Wadsworth, for the amount of an account against the United States, for apprehending the Cranes and other persons concerned in counterfeiting public securities Warrant No. 639
      
      1,061.  
    
    
      
      
      31
      “ Mark Leavenworth Agent for Amos Doolittle for a Seal made by the said Doolittle for the District Court of Connecticut, Warrant No. 644
      
      8.  
    
    
      
      Septem
      2
      “ Peter R. Maverick for a Seal for the District Court of Rhode Island, Warrant No. 646
      
      5.50
    
    
      
      October
      4
      “ Cyrus Griffin for a seal and an iron screw procured by him for the use of the circuit and district Courts of the State of Virginia, Warrant No. 685
      
      19.33
    
    
      1791
      Januay
      26
      “ George Thatcher, for so much paid by David Sewall for a Seal for the use of the District Court of Main, Warrant No. 855,
      
      9.  
    
    
      
      July
      12
      “ Andrew G. Fraunces Agent for Peter R. Maverick, for a Seal furnished by the said Maverick for the use of the District Court of New York, Warrant No. 1177
      
      11.79
    
    
    
      1791
      Septem
      13
      “ John Sitgreaves of Philadelphia Attorney for John Sitgreaves Judge for the District of North Carolina, for a seal made by William Johnston for the use of the Court of said District, Warrt. No. 1245
      
      10.  
    
    
      
      October
      21
      “ John Brown Assignee of Harry Innes Judge for the District of Kentucky for amount of a seal made by David Humphreys for the use of said District, Warrant No. 1323
      
         10.  
    
    
      
      
      
      Total amount
      
      1,225.70
    
  

    
    
    
    
    
    
    
    
    
      FOR THE REDUCTION OF THE PUBLIC DEBT.
    
    
      
      For monies advanced to sundry persons Agents for the President of the Senate, the Chief Justice, the Secretary of State, the Secretary of the Treasury and the Attorney General, who, by virtue of the Act entitled “An Act making provision for the reduction of the Public Debt” are impowered to make purchases of the Debt of the United States.
      
      
    
    
      1790
      Decemr.
      15
      To Samuel Meredith Treasurer,
      Warrt. No.
      776
      200,000.  
      
    
    
      1791
      January
      26
      “ do
      do
      856
      50,000.  
      
    
    
      
      Septem
      29
      “ do
      do
      1265
      149,984.23
      
    
    
      
      
      
      
      
      
      
      399,984.23
    
    
      
      Februy
      5
      
          
            To Benjamin Lincoln Collector for the District of Boston
            }
          
        
      do
      869
      
      50,000.  
    
    
      
      
      “
      
          
            To William Heth Collector for the District of Bermuda hundred
            }
          
        
      do
      870
      
      50,000.  
    
    
      
      Septem
      29
      
          
            To William Seton Cashier of the Bank of New York
            }
          
        
      do
      1266
      
      200,000.  
    
    
      
      
      
      Total amount
      
      699,984.23
    
  

    
    
    
    
    
    
    
    
    
      Enumeration of the Inhabitants of the United States.
    
    
      
      
      
      For compensation to the Marshals and their Assistants for taking the number of Inhabitants within their respective Districts, in pursuance of the Act entitled, “An Act providing for the enumeration of the Inhabitants of the United States.”
      
      
    
    
      1791
      Februay
      14
      To Jonathan Jackson Marshal for the District of Massachusetts, Warrant No. 893
      
      2,892.18
    
    
      
      
      15
      To John Cochran on account of the expenses incurred by the Marshal for the District of New York. Warrt. No. 895
      
      1,000.  
    
    
      
      April
      25
      To Henry Knox Agent for Edward Carrington Marshal for the District of Virginia, Warrant No. 1035
      
      3,300.  
    
    
      
      May
      18
      To Thomas Lowrey Marshal for the District of New Jersey, Warrt. No.1072
      
      1,300.  
    
    
      
      
      20
      To Allen McLane Marshal for the District of Delaware, Warrt. No. 1073
      
      377.  
    
    
    
      
      June
      14
      To William S. Smith Marshal for the State of New York, Warrt. No. 1098
      
      1,000.  
    
    
      
      
      15
      To Hezekiah B. Pierpont Attorney for Philip B. Bradley Marshal for the District of Connecticut, Warrt. No. 1101
      
      1,584.  
    
    
      
      July
      8
      To Tobias Lear Agent for John Parker Marshal for the District of New Hampshire, Warrant No. 1166
      
      1,030.  
    
    
      
      
      23
      To Clement Biddle Marshal for the District of Pennsylvania, Warrant No.1193
      
      2,500.  
    
    
      
      
      28
      To Nathaniel Ramsey Marshal for the District of Maryland, Warrt. No. 1198
      
      1,960.  
    
    
      
      August
      4
      To John Skinner Marshal for the District of North Carolina, Warrant No. 1205
      
      1,730.  
    
    
      
      
      “
      To Robert Forsyth Marshal for the District of Georgia, Warrant No. 1207
      
      1,080.  
    
    
      
      
      10
      To William Peck Marshal for the District of Rhode Island, Warrant No. 1224
      
      376.  
    
    
      
      October
      25
      To John Brown Assignee of Samuel McDowell Senior Attorney for Samuel McDowell Junior Marshal for the District of Kentucky, Warrt. No. 1329
      
      250.  
    
    
      
      
      29
      To James Sawyer one of the Assistants to Lewis R. Morris Marshal for the District of Vermont Warrt. No. 1340
      
        211.53
    
    
      
      
      
      Total amount
      
      20,590.71
    
  

    
    
    
    
    
    
    
    
    
      For Satisfying Miscellaneous Claims in Relation Both to the Late and Present Government.
    
    
      
      
      
      Under this Head are also Included. The Expenses Incurred in Consequence of Removing the Seat of Government from New York to Philadelphia. The Distribution of Prizes Captured by the Squadron Under the Command of John Paul Jones. The Cost of Hydrometers for the Use of the Officers of the Customs. The Expense of Certificates Prepared for the Funded Debt, and, Payments Made for Executing the Surveys Directed by An Act of Congress Passed June 6, 1788.
      
      
    
    
      1790
      April
      7
      To William S. Smith, Egbert Benson and Daniel Parker late Commissioners for superintending the evacuation of the City of New York by the British Troops, for a balance due to them—Warrt. No. 374
      1,000.  
      
    
    
      
      June
      1
      To Royal Flint Attorney for Catherine Greene Assignee of P. G. J. Ludovicus Baron de Glaubeck, for one fifth of the amount of the said Barons pay as a Captain in the service of the United States, allowed by an Act of Congress passed Septemr. 29, 1789—Warrant No. 498
      140.26
      
    
    
    
      
      July
      7
      To Jehoiakim McTocksin for his services as Interpreter and Guide in the expedition commanded by Major General Sullivan in the Year 1779, pursuant to an Act of Congress passed the 26 March last—Warrt. No. 541
      120.  
      
    
    
      
      
      “
      To John McCord in full for his claims and demands against the United States, pursuant to an Act of Congress passed the first Instant—Warrant No. 542
      1,309.71
      
    
    
      
      August
      13
      To Francis Christopher Mantel Attorney to Le Ray de Chaumont the younger Attorney to Le Ray de Chaumont, the elder towards discharging certain demands of the said Le Ray de Chaumont the elder on the United States; Warrant No. 602
      9 051.33
      
    
    
      
      
      14
      To Seth Harding for services on board the Alliance Frigate during the late War pursuant to an Act of Congress passed the 11 Instant—Warrant No. 606
      200.  
      
    
    
      
      
      20
      To Constant Freeman of the Province of Quebeck for a bill of exchange dated Quebeck Augst. 5, 1776 drawn by William Thompson, Wm. Irvine, Christopher Green, John Lamb, Timothy Bigelow and Daniel Morgan on Meredith and Clymer for 1677⁷⁰⁄₁₀₀ Dolls with Interest and sundry charges thereon; Warrant No. 623
      3 123.28
      
    
    
      
      Septemr.
      11
      To Israel Ludlow for a balance due to him for executing a survey of a tract of Country sold to Messrs. Cutler and Sargent by the late Board of Treasury; Warrt. No. 660
      541.75
      
    
    
      
      October
      11
      To Thomas Franklin Junior for his commission as Auctioneer on the sale of lands in the Western Territory by order of the late Board of Treasury—Warrt. No. 707
      48.  
      
    
    
      
      Novemr.
      11
      To James O’Hara late Contractor for supply the Troops on the Western Frontier, for provisions seized from him after the expiration of his contract by the commanding Officer at Post St. Vincennes; Wart. No. 736
      1 755.42
      
    
    
      
      
      22
      To Israel Ludlow for his expenses in bringing forward to the Seat of Government a return of surveys made of a tract of Country sold to Messrs. Cutler and Sargent, and for executing four draughts of the same by direction of the Secretary of the Treasury—Warrant No. 748
      249.  
      
    
    
      
      
      “
      To Israel Ludlow Agent for Absalome Martin, for executing a survey in the Year 1788 of the Western boundry line of the tract of Country sold to Messrs. Cutler and Sargent—Warrant No. 749
      365.50
      
    
    
    
      
      
      25
      To Joseph Nourse Assignee of Samuel Baird for executing a survey of the land at Post Vincennes granted to the Inhabitants of said place pursuant to the Act of Congress of the 29th of August 1788—Warrant No. 753
      120.  
      
    
    
      
      Decemr
      7
      To Henry Knox Assignee of James OHara for sundry charges made by the said O Hara in his account of rations of provisions delivered at Muskingum, between the first of December 1787 and the 30 of June 1788; Warrant No. 767
      2,876.45
      
    
    
      
      
      “
      To Henry Knox Assignee of James OHara for supplies furnished by the said OHara to the Troops at Post St. Vincennes, Fort Harmar and the Rapids of the Ohio in the Year 1788—Warrant No. 768
      1 197.34
      
    
    
      
      
      “
      To John Leamy Agent for Joseph Ignatius Viar Attorney for Joseph Gardoqui and Sons of Bilboa, for a balance due to the said Gardoqui and Sons on the books of Thomas Barclay late Commissioner for adjusting accounts in Europe; Wart. No. 769
      502.86
      
    
    
      
      
      21
      To Caleb Brewster late a Lieutenant in the service of the United States pursuant to an Act of Congress passed the eleventh day of August last—Warrant No. 781
      348.57
      
    
    
      1791
      Januay
      18
      To Benjamin Goodhue Agents for Francis Dana for the service and expense of a private Secretary employed by the said Francis Dana whilst on his embassy at the Court of Petersburgh, pursuant to an Act of Congress passed the 2nd. of October 1787—Warrant No. 845
      2 410.03
      
    
    
      
      
      24
      To William Bell Attorney for J. Henry Laurens, Administrator to the Estate of Lieutenant Colonel Laurens deceased for a balance due to the said Lieutenant Col. Laurens as special Minister from the United States to the Court of Versailles in the Year 1781—Warrant No. 852
      6 017.31
      
    
    
      
      Februy
      17
      To Richard Platt Agent for Elnathan Haskell late Commissioner of accounts for the Eastern District for sundry contingent expenses of the said Commissioners Office which accrued in the Years 1787 and 1788—Warrant No. 904
      47.57
      
    
    
      
      
      18
      To Samuel Baird for executing surveys of the lands at Post Vincennes granted to the Inhabitants of said place, pursuant to an Act of Congress of the 29 of August 1788—Warrant No. 905
      80.  
      
    
    
      
      March
      1
      To Samuel Meredith Treasurer of the United States for charges of protests on three bills of exchange drawn on James Hunter and for commissions on deposits lodged in the Bank of Massachusetts—Warrt. No. 920
      178.73
      
    
    
    
      
      
      19
      To John M. St. Clair for laying off and drawing a plan of the Town of Cahokia by direction of the Governor of the Western Territory—Warrant No. 941
      60.  
      
    
    
      
      
      31
      To Nicholas Gilman Agent for Simon Knowles and John Whittor late Soldiers in the second New Hampshire Regiment, for services performed in the Year 1783—Warrant No. 968
      13.32
      
    
    
      
      April
      6
      To Nicholas Gilman Agent for James Sinkler and William Hill late Soldiers in the second New Hampshire Regiment for services performed in the Year 1783; Warrant No. 993
      16.66
      
    
    
      
      June
      24
      To Andrew G. Fraunces for expenses incurred in fitting out a barge for the late Board of Treasury, Secretary for foreign Affairs and Secretary at War in order to attend the President of the United States at Elizabeth Town, by order of the said Board of Treasury; Warrant No. 1117
      30.92
      
    
    
      
      August
      17
      To M. Jean de Ternant Minister Plenipotentiary of the Court of France at the United States Attorney for the heirs or representatives of the late P. C. J. B. Tronson du Coudrai deceased, pursuant to a Resolve of Congress dated September 25, 1781—Warrant No. 1225
      2 977.24
      
    
    
      
      
      19
      To John Fenno, for printing done for the Office of the Secretary of the Treasury in the months of June and July last—Warrant No. 1226
      81.35
      
    
    
      
      
      22
      To Antoine Rene Charles Mathurin de la Forest Vice Consul General of France to the United States, on account of a debt due to the French Government for supplies furnished in the West Indies by the Navy Department of France to sundry Ships of War of the United States; Warrant No. 1230
      20,000.  
      
    
    
      
      Decemr.
      26
      To Thomas Motley keeper of the Gaol in Portland Massachusetts, for the maintenance of three prisoners from the 23rd. of July 1789 to the 4 of June 1790, committed on a charge of piracy and felony on the high Seas—Warrant No. 1377
         256.  
      
    
    
      
      
      
      
      
      
      
      55,118.60
    
    
      
      
      
      Expenses Incurred in Consequence of Removing the Seat of Government from New York to Philadelphia, in Pursuance of the Respective Acts the One Entitled, “An Act for Establishing the Temporary and Permanent Seat of the Government of the United States” And the Other Entitled “An Act in Addition to an Act, Entitled, An Act for Establishing the Salaries of the Executive Officers of Governmt, With Their Assistants and Clerks”.
      
      
    
    
      1790
      Novemr
      25
      To John Inskeep Agent for J. N. Cumming, for the transportation of public books and papers from New York to Philadelphia—Warrant No. 754
      236.25
      
    
    
    
      1791
      January
      29
      To Joseph Howell for the expenses of removing the books and papers of the late Office of Commissioner of Army accounts, from New York to Philadelphia—Warrant No. 858
      98.26
      
    
    
      
      March
      31
      To William Simmons Attorney to sundry persons Clerks in the public Offices attached to the Seat of Government, for their expenses incurred by the removal from New York to Philadelphia—Warrant No. 963
      1,011.28
      
    
    
      
      
      “
      To Edward Jones Clerk in the Comptrollers Office for his expenses incurred by the removal from New York to Philadelphia Warrant No. 967
      103.80
      
    
    
      
      April
      5
      To John Stagg Junior, R. J. vanden Brock and Constant Freeman Clerks in the War Office, for their expenses incurred by the removal from New York to Philadelphia—Warrant No. 983
      122.20
      
    
    
      
      June
      24
      To Isaac Sherman Clerk in the Treasury Department for his expenses incurred by the removal from New York to Philadelphia—Warrant No. 1118
      12.  
      
    
    
      
      
      “
      To Robert Heysham principal Clerk in the Office of the Secretary of the Senate for his expenses incurred by the removal from New York to Philadelphia—Warrant No. 1119
      12.  
      
    
    
      
      
      “
      To Benjamin Bankson Clerk in the Office of the Secretary of the Senate, for expenses attending the transportation of public papers under his care from New York to Philadelphia—Warrant No. 1120
      7.66
      
    
    
      
      July
      6
      To David Henly Clerk in the Treasury Department for his expenses incurred by the removal from New York to Philadelphia—Warrant No. 1150
      18.  
      
    
    
      
      
      15
      To John Meyer Agent for George H. Remsen late a Clerk in the Office of the Secretary of the Treasury for expenses incurred by the said Remsen in consequence of the removal from New York to Philadelphia; Warrant No. 1182
      12.  
      
    
    
      
      August
      9
      To Joseph Hardy late principal Clerk in the Comptrollers Office for his expenses incurred by the removal from New York to Philadelphia—Warrt. No. 1222
          30.  
      
    
    
      
      
      
      
      
      
      
      1,663.45
    
    
      
      
      
      Distribution of Prizes Captured by the Squadron Under the Command of John Paul Jones in the North Seas, in Pursuance of An Act of Congress Passed the Eleventh Day of October 1787.
      
      
    
    
      1790
      Decemr.
      29
      To Joseph Brussells late a boy on board the Ship Bon Homme Richard for his proportion of said prizes—Warrant No. 788
      13.16
      
    
    
      1791
      Februay
      8
      To Mary Winter Attorney for Thomas Jones late a Seaman on board the Ship Bon Homme Richard, for his proportion of the said prizes—Warrant No. 875
      52.66
      
    
    
    
      
      
      15
      “ To Robert Troup Attorney for Matthew Parke Administrator to the Estates of sundry persons late of the Ships Alliance and Bon Homme Richard deceased, for their respective shares of the said prizes—Warrant No. 896
      818.74
      
    
    
      
      March
      17
      To Margaret Hall Administratrix to the Estate of William Phisick deceased, for his proportion of the said prizes; Warrt. No. 939
      52.66
      
    
    
      
      April
      14
      To Samuel A. Otis Attorney for Mary Taylor Administratrix to the Estate of John Combs late a Seaman on board the Ship Alliance deceased, for the said John Combs’s proportion of the said prizes; Warrant No. 1023
      35.14
      
    
    
      
      May
      2
      To Thomas Dupey late a boy on board the Alliance, for his proportion of the said prizes—Warrant No. 1049
      36.25
      
    
    
      
      
      5
      “ To Mary Morrison Administratrix to the Estate of Elijah Middlton late a boy on board the Ship Bon Homme Richard deceased, for his proportion of the said prizes—Warrant No. 1058
      6.03
      
    
    
      
      July
      7
      To Joseph Frederick late a Boatswains Mate on board the Ship Alliance for his proportion of the said prizes; Warrt. No. 1159
      36.25
      
    
    
      
      October
      5
      To Nathan Dane Attorney to Josiah Batchelor Junior Administrator to Nathanl. Porter late a Seaman on board the Ship Alliance deceased, for the said Porters proportion of the said prizes—Warrant No. 1294
         36.25
      
    
    
      
      
      
      
      
      
      
      1,087.14
    
    
      
      
      
      Monies Advanced for the Purpose of Paying for Hydrometers Procured for the Use of the Officers of the Customs.
      
      
    
    
      1791
      March
      10
      
                    
                      To Joseph Nourse Register of the Treasury Warrant No.
                      934
                      }
                    
                  
      250.  
      
    
    
      
      
      30
      “ do do
      957
      568.41
      
    
    
      
      June
      10
      “ do do
      1097
        200.  
      
    
    
      
      
      
      
      
      
      1,018.41
      
    
    
      
      
      
      From which deduct this sum repaid into the Treasury, being the amount of a Warrant No. 61 dated March 14, 1792
      }
      529.75
      
    
    
      
      
      
      
      
      
      
      488.66
    
    
      
      
      
      Payments and Advances Made on Account of Certificates Prepared for the Funded Debt, Pursuant to the Act Entitled, “An Act Making Provision for the Debt of the United States”.
      
      
    
    
      1791
      March
      22
      To Mark Wilcox for 229¼ Reams of Certificate paper—Warrant No. 948
      764.16
      
    
    
      
      
      25
      To Thomas Mendenhall and John Wilson for superintending the making of Certificate paper from the 9 day of Septemr, 1790 to the 18 day of December following; Warrant No. 951
      149.32
      
    
    
    
      
      
      “
      To William Govett for his services in forwarding to the several Commissioners of Loans books of printed Certificates; Warrant No. 952
      350.78
      
    
    
      
      
      “
      To John Wharton, William Govett, Joseph Bullock and Archibald Woodside, for superintending the press for printing Certificates from the 13 day of Septemr, 1790 to the 12 day of March 1791—Warrant No. 953
      1 000.  
      
    
    
      
      April
      19
      To James Muir for binding  books of certificates—Warrant No. 1029
      258.26
      
    
    
      
      May
      5
      To Nathan and David Sellers for making moulds for certificate paper; Warrt. No. 1057
      74.50
      
    
    
      
      Septem
      25
      To Joseph Nourse Register of the Treasury to be by him applied towards defraying the expense of printing the several discriptions of Treasury and Loan Office Certificates—Warrant No. 1255
      300.  
      
    
    
      
      October
      10
      To Thomas Dobson for binding 75 books of Certificates for the Register of the Treasury—Warrant No. 1305
      30.  
      
    
    
      
      Novemr
      1
      To Mark Wilcox for 29½ Reams of certificate paper—Warrant No. 1341
      98.33
      
    
    
      
      Decemr.
      1
      To Joseph Nourse Register of the Treasury to be by him applied towards defraying the expense of stamping the several species of Treasury and Loan Office Certificates—Warrant No. 1362
       524.28
      
    
    
      
      
      
      
      
      
      3 549.63
      
    
    
      
      
      
      From which deduct the amount of Warrt. No. 62 dated the 14th. day of Mar 1792, being so much repaid into the Treasury by Joseph Nourse Register
        292.  
      
    
    
      
      
      
      
      
      
      
      3 257.63
    
    
      
      
      
      Payments Made for Executing the Surveys Directed by Congress in Their Act of June 6, 1788, and A Concurrent Resolution Passed the 26 Day of August 1789.
      
      
    
    
      1790
      March
      30
      To Andrew Ellicott Surveyor Warrt. No. 267
      1 234.78
      
    
    
      
      August
      18
      To Joseph Howell Junior Agent for Andrew Ellicott Surveyor, Warrant No. 616
      1 200.  
      
    
    
      
      Decemr.
      2
      To Andrew Ellicott Surveyor, Warrt. No.
      760
      
      200.  
      
    
    
      1791
      Januay
      8
      “ do do
      820
      
      662.  
      
    
    
      
      Februy
      17
      To Caleb Strong Agent for Israel Chapin, for sundry expenses incurred by the said I. Chapin, under Andrew Ellicott, Warrt. No. 903
      34.32
      
    
    
      
      April
      23
      To Andrew Ellicott Surveyor, Warrt. No. 1032
      718.75
      
    
    
      
      
      
      
      
      
      
       4,049.85
    
    
      
      
      
      Total amount
      
      65,665.33
    
  

















A General Statement of the Appropriations Made by Law in Relation to the Expenditures of the United States from the Commencement of the Present Government to the Last Day of December 1791, Inclusively.

Dates and titles of the Acts of Appropriations
For discharging the Warrants issued by the late Board of Treasury; page 7 to 10.
For the support of the Civil list under the late and present Government; page 11 to 83.
For the support of the Army of the United States; page 83 to 90.
For paying the pensions due to Invalids; page 91 to 93.
For defraying the expenses of negotiaitons or treaties of peace with the Indian Tribes; page 94.
For paying interest due on temporary loans obtained by the Secretary of the Treasury; page 95.
For the support of Ministers &c of the United States at foreign Courts; page 96.
For effecting a recognition of the treaty of the United States with the new Emperor of Morocco; page 97.
For the building, equipment and support of ten Revenue Cutters; page 98.
Towards discharging certain debts contracted by Abraham Skinner late Commissary of Prisoners; page 99 to 107.


1789
August
20
An Act providing for the expenses which may attend Negotiations or Treaties with the Indian Tribes, and the appointment of Commissioners for managing the same.
}
. . . . . .
. . . . . .
. . . . . .
. . . . . .
20,000.  
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .



Septemr.
29
An Act making Appropriations for the service of the present Year.
190,000.  
216,000.  
137,000.  
96,000.  
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .


1790
March
26
An Act making Appropriations for the support of Government for the Year 1790.
. . . . . .A


  
    {
    194,533.16
    }
  
  
    203,167.28
  


155,537.72
96,979.72
. . . . . .
5,000.  
. . . . . .
. . . . . .
. . . . . .
. . . . . .



July
1
An Act providing the means of intercourse between the United States and foreign Nations.
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
80,000.  
. . . . . .
. . . . . .
. . . . . .




“
An Act to satisfy the Claims of John McCord against the United States.
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .




22
An Act providing for holding a treaty or treaties to establish peace with certain Indian Tribes.
. . . . . .
. . . . . .
. . . . . .
. . . . . .
20,000.  
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .



August
4
An Act making provision for the Debt of the United States.
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .




“
An Act to provide more effectually for the Collection of the Duties imposed by Law on Goods, Wares and Merchandize imported into the United States, and on the Tonnage of Ships or Vessels
}
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
10,000.  
. . . . . .




10
An Act authorizing the Secretary of the Treasury to finish the Light House on Portland Head in the District of Main.
}
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .




11
An Act for the relief of disabled Soldiers and Seamen lately in the service of the United States, and of certain other persons
}
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .




12
An Act making certain Appropriations therein mentioned.
. . . . . .
29,558.70
39,207.10
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
38,892.75




“
An Act making provision for the Reduction of the Public Debt.
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .


1791
Februay
11
An Act making Appropriations for the support of Government during the Year 1791 and for other purposes.
. . . . . .
299,526.53
302,735.94
87,463.60
. . . . . .
. . . . . .
. . . . . .
. . . . . .
23,327.50
. . . . . .



March
3
An Act making an Appropriation for the purpose therein mentioned.
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
20,000.  
. . . . . .
. . . . . .




“
An Act providing compensations for the Officers of the Judicial Courts of the United States and for Jurors and Witnesses, and for other purposes.
}
. . . . . .
E 4,055.33
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .




“
An Act for raising and adding another Regiment to the Military Establishment of the United States, and for making farther provision for the protection of the Frontiers.
}
. . . . . .
. . . . . .
312,686.20
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .





Aggregate of Appropriations
190,000.  
946,841.  
947,166.96
280,443.32
40,000.  
5,000.  
80,000.  
20,000.  
33,327.50
38,892.75





Recapitulation of the Expenditures
157,789.94
757,134.45
632,804.03
175,813.88
27,000.  
⟨2,5⟩98.12
1,733.33
13,000.  
570.  
38,683.13





Balances unexpended, to be accounted for in the next Statement
32,210.06
189,706.55
314,362.93
104,629.44
13,000.  
⟨2,⟩401.88
78,266.67
7,000.  
32,757.50
209.62




Dates and titles of the Acts of Appropriations
Towards discharging certain debts contracted by Colonel Timothy Pickering; page 108.
For paying the interest due on the Domestic Debt of the United States; page 109 to 114.
For paying the Interest due on the Dutch Loans; page 115.
For paying Bills of Ex drawn on the late Commissioners at Paris, for interest due on Loan Office Certificates; page 116 to 117.
For the support and repairs of Light Houses, Beacons, Buoys and Public piers; page 118 to 119.
For defraying the Contingent charges of Government; page 120 to 121.
For the Reduction of the Public Debt; page 122.
For defraying the expenses of the Enumeration of the Inhabitants of the United States; page 123 to 124.
For satisfying miscellaneous Claims, which include all other expenditures; page 125 to 138.
Total amount.


1789
August
20
An Act providing for the expenses which may attend Negotiations or Treaties with the Indian Tribes, and the appointment of Commissioners for managing the same.
}
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
20,000.  



Septemr.
29
An Act making Appropriations for the service of the present Year.
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
639,000.  


1790
March
26
An Act making Appropriations for the support of Government for the Year 1790.
. . . . . .  
. . . . . .  
32,000.  
1,000.  
45,380.38
10,000.  
. . . . . .  
. . . . . .  
11,060.73
B 754,658.99



July
1
An Act providing the means of intercourse between the United States and foreign Nations.
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
80,000.  




“
An Act to satisfy the Claims of John McCord against the United States.
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
1,309.71
1,309.71




22
An Act providing for holding a treaty or treaties to establish peace with certain Indian Tribes.
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
20,000.  



August
4
An Act making provision for the Debt of the United States.
. . . . . .  
C 1,369,630.14
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
1,369,630.14




“
An Act to provide more effectually for the Collection of the Duties imposed by Law on Goods, Wares and Merchandize imported into the United States, and on the Tonnage of Ships or Vessels
}
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
10,000.  




10
An Act authorizing the Secretary of the Treasury to finish the Light House on Portland Head in the District of Main.
}
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
1,500.  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
1,500.  




11
An Act for the relief of disabled Soldiers and Seamen lately in the service of the United States, and of certain other persons
}
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
548.57
548.57




12
An Act making certain Appropriations therein mentioned.
40,000.  
. . . . . .  
3087.71
2,685.38
2,372.14
. . . . . .  
. . . . . .  
21,850.  
55,566.19
233,219.97




“
An Act making provision for the Reduction of the Public Debt.
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .D
1,374,656.40
. . . . . .  
. . . . . .  
1,374,656.40


1791
Februay
11
An Act making Appropriations for the support of Government during the Year 1791 and for other purposes.
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
16,428.57
. . . . . .  
. . . . . .  
. . . . . .  
10,750.46
740,232.60



March
3
An Act making an Appropriation for the purpose therein mentioned.
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
20,000.  




“
An Act providing compensations for the Officers of the Judicial Courts of the United States and for Jurors and Witnesses, and for other purposes.
}
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
4,055.33




“
An Act for raising and adding another Regiment to the Military Establishment of the United States, and for making farther provision for the protection of the Frontiers.
}
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
. . . . . .  
312,686.20





Aggregate of Appropriations
40,000.  
1,369,630.14
35,087.71
3,685.38
65,681.09
10,000.  
1,374,656.40
21,850.  
79,235.66
5,581,497.91





Recapitulation of the Expenditures
1,454.08
1,140,177.20
35,087.71
3,533.  
22,591.94
1,225.70
699,984.23
20,590.71
65,665.33
3,797,436.78





Balances unexpended, to be accounted for in the next Statement
38,545.92
229,452.94

152.38
43,089.15
8,774.30
674,672.17
1,259.29
13,570.33
1,784.061.13




A
The expenses arising from and incident to the sessions of Congress which happened in the course of the Year 1790 amount to 203,167²⁸⁄₁₀₀ Dollars, which being added to the specific sums appropriated by said Act, constitutes the total amount as extended, marked B.


C
The amount of interest on the Domestic Debt of the United States for the Year 1791, agreeably to the dividend accounts settled at the Treasury to that period.


D
The surplus of Duties on Merchandize and Tonnage on the last day of December 1790.


E
The net sum arising from Fines Penalties and Forfeitures to Decemr. 31, 1791.










General Account of Receipts and Expenditures of the Public Monies to the Last Day of December 1791, Inclusively.

Dr.




Cr.


To total amount of Expenditures, as stated in page 140
}
3,797,436.78
By amount of Receipts, as stated in page 5
}
4,771,342.43


Balance in the Treasury on the 31 day of December 1791
}
973,905.65







4,771,342.43


4,771,342.43


The Treasurer having been overcharged in the statement of his accounts at the Treasury for the quarter ending June 30, 1790, on Warrant No. 249 drawn on Sharp Delany, nine cents; and the omission of fractional parts, amounting to one cent, in the account of monies received from Collectors, will account for the difference between the balance of this statement and that of the Treasurers account settled for the last quarter of the Year 1791, in which he is held accountable for the sum of 973,905⁷⁵⁄₁₀₀ Dollars.

Treasury Department, Registers Office Novemr. 10, 1792.
Stated from the Records of the Treasury.
Joseph Nourse Regr.
Comptrollers Office Novemr. 10, 1792.
Examined by.
Oliv: Wolcott Jr. Compt.

